Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 1 of 112 Page ID #:339



   1 EDWARD G. POPLAWSKI, State Bar No. 113590
     epoplawski@wsgr.com
   2 LISA D. ZANG, State Bar No. 294493
     lzang@wsgr.com
   3 WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
   4 633 West Fifth Street, Suite 1550
     Los Angeles, CA 90071-2027
   5 Telephone: (323) 210-2900
     Facsimile: (866) 974-7329
   6
     Attorneys for Plaintiff
   7 Royal Holdings Technologies Corp. d/b/a X.Labs
   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10                             WESTERN DIVISION
  11
     ROYAL HOLDINGS                           )    CASE NO.: 2:20-cv-04093 JAK
  12 TECHNOLOGIES CORP. D/B/A                 )    (PLAx)
     X.LABS, a Delaware corporation,          )
  13                                          )    FIRST AMENDED
                  Plaintiff,                  )    COMPLAINT FOR:
  14                                          )    (1) INTENTIONAL
           v.                                 )    INTERFERENCE WITH
  15                                          )    CONTRACTUAL RELATIONS;
     IP VIDEO MARKET INFO INC., a             )    (2) INTENTIONAL
  16 Hawaii corporation and Pennsylvania      )    INTERFERENCE WITH
     corporation,                             )    PROSPECTIVE ECONOMIC
  17                                          )    RELATIONS;
                  Defendant.                  )    (3) NEGLIGENT
  18                                          )    INTERFERENCE WITH
                                              )    PROSPECTIVE ECONOMIC
  19                                          )    RELATIONS;
                                              )    (4) DEFAMATION (CAL. CIV.
  20                                          )    CODE § 44 ET SEQ.);
                                              )    (5) TRADE LIBEL;
  21                                          )    (6) UNFAIR COMPETITION
                                              )    (CAL. BUS. & PROF. CODE §
  22                                          )    17200 ET SEQ.);
                                              )    (7) COMMON LAW UNFAIR
  23                                          )    COMPETITION;
                                              )    (8) FALSE DESCRIPTION AND
  24                                          )    FALSE REPRESENTATION (15
                                              )    U.S.C. § 1125(a)); AND
  25                                          )    (9) FALSE DESCRIPTION AND
                                              )    FALSE REPRESENTATION
  26                                          )    (CAL. BUS. & PROF. CODE §
                                              )    17500 ET SEQ.);
  27                                          )
                                              )    DEMAND FOR JURY TRIAL
  28
       FIRST AMENDED COMPLAINT               -1-         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 2 of 112 Page ID #:340



   1         Plaintiff Royal Holdings Technologies Corp. d/b/a/ X.Labs (“X.Labs”)
   2 alleges as follows for its First Amended Complaint against Defendant IP Video
   3 Market Info Inc. (“IPVM”):
   4                     L.R. 8-1 JURISDICTIONAL STATEMENT
   5         1.    This Court’s jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331
   6 and 1338(a), as this case involves federal questions arising under the Trademark
   7 Act of 1946 (“Lanham Act”), as amended, 15 U.S.C. § 1051 et seq., and related
   8 intentional interference with contractual relations, intentional interference with
   9 prospective economic relations, negligent interference with prospective economic
  10 relations, defamation, trade libel, unfair competition, and false description and
  11 false representation, including Cal. Civ. Code § 44 et seq., Cal. Bus. & Prof. Code
  12 § 17200 et seq., and Cal. Bus. & Prof. Code § 17500 et seq. This Court has
  13 supplemental jurisdiction pursuant to 28 U.S.C. §§ 1338(b) and 1367(a) over the
  14 asserted state law claims. This Court’s jurisdiction is also invoked pursuant to 28
  15 U.S.C. § 1332, as this action involves a controversy between citizens of different
  16 states and an amount in controversy which exceeds the value of $75,000, exclusive
  17 of interest and costs.
  18                               NATURE OF THE CASE
  19         2.    This action relates to false, deceptive, defamatory, misleading, and
  20 disparaging statements by IPVM, a self-professed specialist in the business of
  21 video surveillance technology, against X.Labs and, in particular, X.Labs’ Feevr
  22 thermal imaging and software system. The Feevr system screens individuals for
  23 elevated forehead skin temperature and includes X.Labs’ proprietary artificial
  24 intelligence (“AI”)-based mobile app software integrated into a mobile device
  25 (e.g., a smartphone) connected to a thermal imaging camera (e.g., the FLIR ONE
  26 Pro camera) in which the mobile app selectively acquires and processes thermally
  27 imaged data to preliminarily determine whether an individual’s forehead skin
  28 temperature exceeds a predetermined threshold. As further set forth below, in
       FIRST AMENDED COMPLAINT                    2          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 3 of 112 Page ID #:341



   1 Spring 2020, IPVM deviated from its video surveillance specialty business by
   2 publishing several articles on the alleged inaccuracy of the Feevr system for
   3 IPVM’s paid subscribers. IPVM now ostensibly holds itself out to its subscriber
   4 base as a specialist in the technologic assessment of AI-based thermal software
   5 systems for determining an individual’s forehead skin temperature. In its articles,
   6 IPVM prominently states, inter alia, that the Feevr system “fundamentally lacks
   7 accuracy for its use,” and that “false positives and negatives are highly likely”
   8 with the Feevr system. These statements and others are demonstrably and
   9 provably false, deceptive, misleading, and defamatory, and are based on an
  10 evaluation and testing approach that any scientist or engineer with the requisite
  11 expertise would have recognized rendered the assessment fatally flawed and the
  12 approach one that should never have been used. Proper and reliable assessment of
  13 the Feevr system necessarily requires evaluation and testing using the actual Feevr
  14 system itself, and the results of such evaluation and testing are necessary in order
  15 to reliably assess the accuracy of the Feevr system for its intended use and the
  16 likelihood of false positives and negatives. Significantly, IPVM, which purports to
  17 have prior experience with thermal imaging in the video surveillance area and a
  18 12,000 plus square foot testing facility that qualifies it to test the Feevr system, did
  19 not even conduct any testing or evaluation using the actual Feevr system itself.
  20 Rather, IPVM cherry-picked and distorted information about the FLIR ONE Pro
  21 camera and the Feevr system as the basis for its false statements.
  22         3.     More specifically, X.Labs launched the Feevr system on March 25,
  23 2020, against the backdrop of an ongoing worldwide pandemic of Coronavirus
  24 Disease 2019 (“COVID-19”). COVID-19 is highly infectious and affects different
  25 people in different ways, with symptoms in infected individuals ranging from no
  26 symptoms or mild symptoms to severe illness and death. One of the common
  27 symptoms of COVID-19 is fever.
  28
       FIRST AMENDED COMPLAINT                     3           CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 4 of 112 Page ID #:342



   1         4.    X.Labs’ Feevr system is a proprietary, AI-based thermal screening
   2 system. The Feevr system performs a preliminary scan to efficiently and
   3 effectively screen and detect individuals in a crowd with an elevated forehead skin
   4 temperature. To enhance accuracy, the Feevr system uses AI-based logical
   5 reasoning to identify the specific region of an individual’s forehead that has a
   6 direct correlation to the temporal artery; detect the skin temperature of that region;
   7 and disregard other temperatures in the field of view. Thus, the Feevr system uses
   8 AI-based logical reasoning to tailor the area of focus for temperature measurement
   9 to a specific and discrete region of the forehead. Those individuals identified by
  10 the Feevr system as having elevated forehead skin temperature may then be
  11 isolated for secondary screening and medical examination. The non-contact nature
  12 of the Feevr system reduces the risk of cross-infection between the user and
  13 individuals screened.
  14         5.    IPVM has published articles containing an abundance of provably
  15 false and defamatory statements and misleading, disparaging, and deceptive
  16 statements implying provably false conclusions of fact regarding the Feevr system,
  17 including articles published on or about March 31, 2020, April 14, 2020, April 17,
  18 2020, May 7, 2020, and May 20, 2020, respectively entitled “USA’s Feevr
  19 Thermal System Examined,” “Beware Of Feevr,” “FDA ‘Does Not Intend to
  20 Object’ To Unapproved Fever Detection Cameras,” “FLIR Suspends Agreement
  21 With Feevr,” and “FLIR Cancelling Contract With X.Labs / Feevr” (collectively,
  22 “Articles,” “IPVM Articles,” or “IPVM’s Articles”).
  23         6.    With the publication of these Articles, IPVM held itself out as a
  24 specialist in not only the business of video surveillance technology but also the
  25 business of thermal systems for determining whether an individual has elevated
  26 forehead skin temperature. Any such competent specialist would have conducted
  27 testing and evaluation with the actual Feevr system itself, rather than rely on
  28 cherry-picked information to support a preordained conclusion. Nevertheless, in
       FIRST AMENDED COMPLAINT                    4           CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 5 of 112 Page ID #:343



   1 connection with publishing the IPVM Articles, IPVM declined X.Labs’ offer to
   2 provide a unit of its Feevr system to IPVM for analysis and did not even request
   3 any technical documentation from X.Labs regarding the Feevr system. IPVM’s
   4 failure to conduct the requisite testing and analysis was reckless and done with
   5 actual malice.
   6         7.    Had IPVM conducted adequate testing and analysis of the actual
   7 Feevr system itself, the data and results of such testing would have demonstrated
   8 that the Feevr system is in fact accurate and reliable for its intended purpose of
   9 screening and detecting individuals with elevated forehead skin temperature and
  10 does not result in high “false positives and negatives.” Indeed, actual testing of the
  11 Feevr system by an engineer skilled in the relevant field, Dr. Paul L. Briant, Ph.D.
  12 of Exponent, Inc. (“Exponent”) corroborates the foregoing.
  13         8.    Dr. Briant’s testing data and results demonstrated that the average
  14 skin temperature measurements recorded by the Feevr units across all subjects and
  15 trials were within 1°C of the average such skin temperature measurements
  16 recorded by both the Extech IR200 Non-Contact Forehead Infrared Thermometer
  17 (“Extech IR200”), which is an FDA 501(K) certified device for scanning and
  18 monitoring individuals for elevated skin temperature, and the Fluke Ti32 Infrared
  19 Camera (“Fluke Ti32”), which is a thermal camera with the 320 x 240 thermal
  20 resolution that FLIR Systems, Inc. (“FLIR”) states is sufficient for thermal cameras
  21 utilized to conduct elevated skin temperature screening. Dr. Briant’s testing data
  22 and results further demonstrated that the average skin temperature measurements
  23 recorded by the Feevr units for each individual test subject, with data for the Feevr
  24 units averaged over each trial, were generally within 1°C of the average such skin
  25 temperature measurements recorded by both the Extech IR200 and Fluke Ti32
  26 units. In addition, Dr. Briant’s testing data and results demonstrated that the Feevr
  27 units exhibited similar levels of repeatability in skin temperature measurements to
  28 those of the Extech IR200 and Fluke Ti32 units. Indeed, as Dr. Briant’s testing
       FIRST AMENDED COMPLAINT                    5          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 6 of 112 Page ID #:344



   1 data and results demonstrated, the standard deviation of skin temperature
   2 measurements recorded by the Feevr units across trials for each test subject, with
   3 data for the Feevr units averaged for each trial, was 0.51°C and the corresponding
   4 standard deviations of such measurements recorded by the Extech IR200 and Fluke
   5 Ti32 units were 0.50°C and 0.46°C, respectively. Thus, as Dr. Briant’s testing data
   6 and results demonstrate, each of IPVM’s statements that the Feevr system is
   7 inaccurate—including, but not limited to, that the Feevr system “fundamentally
   8 lacks accuracy for its use,” and that “false positives and negatives are highly
   9 likely” with the Feevr system—are provably and demonstrably false.
  10         9.    Since the publication of the IPVM Articles, numerous X.Labs
  11 customers have terminated or suspended their sales agreements for the Feevr
  12 system and cited the IPVM Articles in doing so. IPVM’s false, misleading,
  13 disparaging, defamatory, and deceptive statements also caused X.Labs’ supplier,
  14 FLIR, to suspend its October 12, 2018 Product Supply Agreement with X.Labs for
  15 a period of time and to ultimately give X.Labs notice of intent to terminate its
  16 April 15, 2020 Product Supply Agreement with X.Labs; and also caused X.Labs’
  17 development partner, Fusus, LLC (“Fusus”), to withdraw from its software and
  18 integration agreement with X.Labs to provide access control and screen integration
  19 for the Feevr system. On information and belief, at least some of X.Labs’
  20 prospective customers have similarly severed their business relationships with
  21 X.Labs and will not be entering into contracts to purchase X.Labs’ Feevr system
  22 due to the IPVM Articles. The IPVM Articles have caused and continue to cause
  23 great and irreparable harm to X.Labs’ business reputation, goodwill, and integrity
  24 and to sales of its Feevr system. On information and belief, IPVM knew that its
  25 publication of the Articles was certain or substantially certain to harm X.Labs.
  26         10.   Despite X.Labs’ demands that IPVM immediately retract and disavow
  27 the IPVM Articles, IPVM has maintained the IPVM Articles on its website and
  28 available to its claimed “10,000+” subscribers and members and actively
       FIRST AMENDED COMPLAINT                    6          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 7 of 112 Page ID #:345



   1 encouraged the dissemination of the Articles and the provably false and
   2 defamatory statements and misleading, disparaging, and deceptive statements
   3 implying provably false conclusions of fact in the IPVM Articles. IPVM has also
   4 refused X.Labs’ request that IPVM provide any and all information, including any
   5 documentation, as to any tests or analyses that IPVM or any entity on IPVM’s
   6 behalf has done on the Feevr system and to set forth the credentials and experience
   7 of each person that IPVM believes qualifies IPVM or any third party acting on its
   8 behalf to reliably and accurately test and evaluate the Feevr system. In light of the
   9 harm that IPVM’s numerous false, misleading, disparaging, deceptive, and
  10 defamatory statements have inflicted and continue to inflict to X.Labs’ sales of the
  11 Feevr system and, moreover, to its business reputation, goodwill, and integrity,
  12 X.Labs has no choice but to seek judicial relief through this action.
  13                                     THE PARTIES
  14         11.    X.Labs is a corporation organized under the laws of Delaware and
  15 registered to do business in California with its principal place of business located at
  16 8560 Sunset Boulevard, 10th Floor, West Hollywood, California 90069.
  17         12.    IPVM is a for-profit corporation that purports to be organized under
  18 the laws of both Hawaii and Pennsylvania with its principal place of business
  19 located at 3713 Linden Street, Suite B, Bethlehem, Pennsylvania 18020. On
  20 information and belief, IPVM is funded by its subscription-based memberships and
  21 has members across the United States, including in the Central District of
  22 California. IPVM has a website through which its subscribers and members access
  23 IPVM’s content. IPVM’s website is interactive in that it allows for comment and
  24 dialogue by and among subscribers, members, and IPVM. On information and
  25 belief, IPVM provides online courses to its subscribers and members across the
  26 United States, including its subscribers and members in the Central District of
  27 California, and provides certifications for its subscribers and members who pass its
  28
       FIRST AMENDED COMPLAINT                    7           CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 8 of 112 Page ID #:346



   1 online courses across the United States, including its subscribers and members in
   2 the Central District of California.
   3                             JURISDICTION AND VENUE
   4         13.    This Court has subject matter jurisdiction over this action pursuant to
   5 28 U.S.C. §§ 1331 and 1338(a), as this case involves federal questions arising
   6 under the Lanham Act, as amended, 15 U.S.C. § 1051 et seq., and related
   7 intentional interference with contractual relations, intentional interference with
   8 prospective economic relations, negligent interference with prospective economic
   9 relations, defamation, trade libel, unfair competition, and false description and
  10 false representation, including Cal. Civ. Code § 44 et seq., Cal. Bus. & Prof. Code
  11 § 17200 et seq., and Cal. Bus. & Prof. Code § 17500 et seq. This Court has
  12 supplemental jurisdiction pursuant to 28 U.S.C. §§ 1338(b) and 1367(a) over the
  13 asserted state law claims.
  14         14.    This Court also has subject matter jurisdiction over this action
  15 pursuant to 28 U.S.C. § 1332, as this action involves a controversy between
  16 citizens of different states and an amount in controversy which exceeds the value
  17 of $75,000, exclusive of interest and costs. X.Labs is organized under the laws of
  18 Delaware and has its principal place of business in California. IPVM purports to
  19 be organized under the laws of both Hawaii and Pennsylvania and has its principal
  20 place of business in Pennsylvania.
  21         15.    This Court has personal jurisdiction over IPVM because IPVM has
  22 committed acts of intentional interference with contractual relations, intentional
  23 interference with prospective economic relations, negligent interference with
  24 prospective economic relations, defamation, trade libel, unfair competition, and
  25 false description and false representation in the Central District of California, and
  26 otherwise has purposefully directed activities toward the Central District of
  27 California that the asserted causes of action arise out of or relate to.
  28
       FIRST AMENDED COMPLAINT                     8           CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 9 of 112 Page ID #:347



   1         16.    Venue is proper in this District under 28 U.S.C. §§ 1391(a), (b), and
   2 (c) in that a substantial part of the events or omissions giving rise to this action
   3 occurred in this District and for the same reasons alleged in the preceding
   4 paragraph as to why IPVM is subject to personal jurisdiction.
   5                                    BACKGROUND
   6         17.    There is an ongoing worldwide pandemic of COVID-19 caused by
   7 Severe Acute Respiratory Syndrome Coronavirus 2 (“SARS-CoV-2”). COVID-19
   8 is a highly infectious disease. There is currently no vaccine to prevent COVID-19.
   9 Nor is there currently any specific anti-viral treatment for COVID-19.
  10         18.    COVID-19 was first identified in December 2019 in Wuhan, Hubei
  11 Province, People’s Republic of China. On January 30, 2020, the World Health
  12 Organization declared the COVID-19 outbreak to be a public health emergency of
  13 international concern. On January 31, 2020, the U.S. Secretary of Health and
  14 Human Services declared a public health emergency under Section 319 of the
  15 Public Health Service Act, 42 U.S.C. § 247d, in response to COVID-19. On
  16 March 11, 2020, the World Health Organization recognized the COVID-19
  17 outbreak as a pandemic. On March 13, 2020, the U.S. President declared the
  18 COVID-19 outbreak a national emergency as of March 1, 2020.
  19         19.    As of July 23, 2020, there are 3,952,273 total confirmed cases of
  20 COVID-19 resulting in 142,755 deaths in the U.S. See
  21 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.
  22         20.    COVID-19 affects different people in different ways. A wide range of
  23 symptoms has been reported in individuals with COVID-19, ranging from no
  24 symptoms or mild symptoms to severe illness and, in some cases, death. These
  25 symptoms may appear 2-14 days after exposure to the virus. On average, it takes
  26 5-6 days from infection with the virus for symptoms to show in an individual.
  27         21.    Common symptoms of COVID-19 include fever, cough, and shortness
  28 of breath or difficulty breathing. Initial screening measures for individuals with no
       FIRST AMENDED COMPLAINT                     9           CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 10 of 112 Page ID #:348



   1 symptoms, i.e., asymptomatic individuals, have included measurements for
   2 elevated body temperature.
   3                               THE FEEVR SYSTEM
   4         22.   On March 25, 2020, X.Labs launched its proprietary Feevr system.
   5         23.   The Feevr system is a proprietary AI-based rapid thermal screening
   6 system. See https://www.feevr.tech/. The Feevr system performs a preliminary
   7 scan to efficiently and effectively screen and detect individuals in a crowd with an
   8 elevated forehead skin temperature. The Feevr system includes an oral
   9 thermometer for secondary screening if the preliminary scan indicates that an
  10 individual has an elevated forehead skin temperature.
  11         24.   The Feevr system includes a proprietary AI-based mobile app
  12 integrated into a mobile device (e.g., a smartphone) connected to a thermal
  13 imaging camera, such as the FLIR ONE Pro camera. The thermal imaging camera
  14 acquires a thermal image. The mobile app processes the thermal image using a
  15 proprietary AI-based face detection algorithm to determine whether an individual’s
  16 forehead skin temperature exceeds a predetermined input threshold. An elevated
  17 forehead skin temperature is a possible indicator of COVID-19.
  18         25.   The Feevr system does not use the FLIR Software Development Kit
  19 (“SDK”). Rather, X.Labs independently developed its own proprietary mobile app
  20 software for the Feevr system.
  21         26.   The Feevr system is illustrated in the image below:
  22
  23
  24
  25
  26
  27
  28
       FIRST AMENDED COMPLAINT                   10          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 11 of 112 Page ID #:349



   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15         27.   The thermal images acquired by the Feevr system may be illustrated
  16 by the following exemplar, created by X.Labs:
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26         28.   An individual’s core temperature is the operating temperature of the
  27 deep structures of the individual’s body, such as the heart, liver, or kidney. An
  28 individual’s skin temperature, on the other hand, is the temperature of the
       FIRST AMENDED COMPLAINT                   11          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 12 of 112 Page ID #:350



   1 outermost surface of the individual’s body, i.e., the temperature of the individual’s
   2 skin. When an individual’s core temperature increases, his or her forehead skin
   3 temperature also increases.
   4         29.   Thus, the Feevr system detects the skin temperature of the region of
   5 an individual’s forehead that has a direct correlation to the temporal artery. To
   6 enhance accuracy, the Feevr system uses AI-based logical reasoning to identify the
   7 specific region of an individual’s forehead that has a direct correlation to the
   8 temporal artery; detect the skin temperature of that region; and disregard other
   9 temperatures in the field of view. In other words, the Feevr system uses AI-based
  10 logical reasoning to tailor the area of focus for temperature measurement to a
  11 specific and discrete region of the forehead. The average skin temperature range
  12 for the forehead is 90.5-95.2°F.
  13         30.   At this time, the Feevr system tends to function optimally in stable air
  14 temperatures, such as in an enclosed environment. Indeed, a number of variables
  15 can affect the accuracy of surface skin temperature measurement, including, but
  16 not limited to, indoor and outdoor air temperature, alcohol consumption, exercise,
  17 wind chill, and direct sunlight.
  18         31.   When the Feevr system detects an individual’s skin temperature as
  19 reaching or exceeding the input threshold, the system automatically displays a
  20 visual alert and captures and stores a screenshot of the thermal image. In addition,
  21 a rectangle around the face of the individual detected as having an elevated
  22 forehead skin temperature will turn red. The default threshold skin temperature on
  23 the Feevr system is 98.0°F. Under this default threshold, an individual with a
  24 forehead skin temperature of 98.0°F or greater would be identified as having an
  25 elevated forehead skin temperature, thus triggering the use of an oral thermometer
  26 for secondary screening. The Feevr system can be used to manually capture a
  27 screenshot of the thermal image, as well.
  28
       FIRST AMENDED COMPLAINT                    12          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 13 of 112 Page ID #:351



   1         32.   Thus, the Feevr system enables the user to rapidly identify individuals
   2 with an elevated forehead skin temperature from a distance and without making
   3 direct body contact. The non-contact nature of the Feevr system and the distance
   4 from which it can be used reduce the likelihood of cross-infection between the user
   5 and individuals tested. Individuals identified as having an elevated forehead skin
   6 temperature may be discreetly isolated for secondary screening and medical
   7 examination. X.Labs is continuing to sell the Feevr system.
   8         33.   X.Labs’ “Disclaimer” webpage states as follows:
   9               “Feevr is not a medical device and is not intended for any
  10               diagnosis or clinical measurements. Feevr is only to be
  11               used to perform a preliminary scan and is intended for
  12               screening individuals or monitoring an individual for
  13               potential elevated skin temperatures. It is not a substitute
  14               for a clinical thermometer. Always use a clinical
  15               thermometer as a secondary screening protocol when high
  16               accuracy body temperature measurements are required.”
  17 See https://www.feevr.tech/disclaimer (emphases added).
  18         34.   X.Labs’ “Disclaimer” webpage for the Feevr system additionally
  19 states as follows:
  20               “It should be noted that the usual 98.6-degree normal
  21               reading is for core body temperature, not skin temperature,
  22               which is usually considerably lower, rising and falling with
  23               the ambient temperature and ranges between 89.0 F –
  24               98.0F[.] Skin temperature depends on air temperature and
  25               time spent in that environment. The normal temperature of
  26               the skin is about 33 °C or 91 °F. . . . With Feevr, an
  27               average temperature is calculated by taking the
  28               temperature on 2 spots on the face, the inner eyelid and the
       FIRST AMENDED COMPLAINT                    13          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 14 of 112 Page ID #:352



   1               forehead. This combined temperature gives the most
   2               accurate display of whether or not an elevated body
   3               temperature is present. The optimal use for the feevr
   4               device will be in a stable, room temperature, indoor
   5               environment and have the person being scanned, adjust to
   6               the stable environment, if entering from outside, before
   7               being scanned by the fever device. Environmental impacts
   8               such as direct sunlight, alcohol consumption and exercise
   9               does increase the skin temperature.”
  10 Id.
  11         35.   At least as early as April 11, 2020, X.Labs published a document
  12 entitled “Visual Presentation of Temperature” on the Feevr system’s website
  13 (“VPOT Document”). A true and correct copy of the VPOT Document is attached
  14 as Exhibit 1 to this First Amended Complaint.
  15         36.   The VPOT Document sets forth tables of various skin temperatures,
  16 ranging from 90.5°F to 101.9°F in a “Fahrenheit (°F)” table and ranging from
  17 32.5°C to 38.8°C in a “Celsius (°C)” table, and their respective corresponding core
  18 temperatures. A copy of the first page of the VPOT Document, which contains
  19 these tables, is reproduced below:
  20
  21
  22
  23
  24
  25
  26
  27
  28
       FIRST AMENDED COMPLAINT                   14         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 15 of 112 Page ID #:353



   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21         37.   The VPOT Document indicates whether each indicated skin
  22 temperature and corresponding core temperature is “[a]verage,” warrants
  23 “[c]aution,” is “[a]pproaching fever temperature,” or “[n]eeds additional
  24 screening.” The VPOT Document states that “92°F (33.3°C) reading on the skin
  25 of the forehead implies the individual is perfectly normal when it comes to their
  26 temperature and means the individual does not need additional screening.” The
  27 VPOT Document also states that a “[s]kin temperature below 90.5 is due to
  28 external factors,” which are identified as “includ[ing] but not limited to
       FIRST AMENDED COMPLAINT                   15          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 16 of 112 Page ID #:354



   1 indoor/outdoor air temperature, alcohol consumption, exercise, wind chill, and/or
   2 direct sunlight.” The VPOT Document indicates that a skin temperature of or
   3 exceeding 96.8°F is “[a]pproaching fever temperature” and a skin temperature of
   4 or exceeding 98.4°F “[n]eeds additional screening.” Additionally, the VPOT
   5 Document prominently states that the Feevr system “should be used as a
   6 screening device to identify individuals that need further monitoring or medical
   7 testing to determine if they are sick or exhibiting a high fever and showing signs
   8 consistent with a virus.” (emphasis in original).
   9         38.   The VPOT Document cites an article entitled “Estimation of Mean
  10 Body Temperature from Mean Skin and Core Temperature” by Rainer Lenhardt,
  11 M.D. and Daniel I. Sessler, M.D., published in December 2006 in the academic
  12 journal “Anesthiology” and on the “Anesthesiology” website at https://
  13 anesthesiology.pubs.asahq.org/article.aspx?articleid=1931065, in support of the
  14 statement in the VPOT Document that “[t]he feevr unit measures the temperature
  15 of the skin on the forehead which is directly correlated to the core temperature,
  16 which typically is 3.6°F - 7.2°F (2.0°C - 4.0°C) higher than the skin temperature.”
  17 Also, the VPOT Document cites an article entitled “Body Temperature: What Is
  18 (and Isn’t) Normal?” by Cleveland Clinic, dated March 31, 2020 and published on
  19 the Cleveland Clinic website at https://health.clevelandclinic.org/body-
  20 temperature-what-is-and-isnt-normal/, in support of the statements in the VPOT
  21 Document that “[a]verage human body temperature is between 97.5°F - 99.5°F
  22 (36.4°C - 37.5°C)” and “[w]hen a person has a fever, their core temperature is
  23 elevated to 100.5°F (38.1°C)2 and higher.”
  24                                          IPVM
  25         39.   In its corporate filings, including in its Articles of Incorporation,
  26 IPVM characterizes its business as a “Domestic Profit Corporation” formed for the
  27 purpose of “INTERNET VIDEO SURVEILLANCE INFORMATION
  28 SERVICES.” Indeed, IPVM’s Pennsylvania Articles of Incorporation classify
       FIRST AMENDED COMPLAINT                    16           CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 17 of 112 Page ID #:355



   1 IPVM as a “Business Non-Stock” that does not have as its purpose the creation of
   2 any public benefit. Specifically, in its Pennsylvania Articles of Incorporation,
   3 IPVM struck out as “inapplicable” the statement that “[t]his corporation [i.e.,
   4 IPVM] shall have the purpose of creating the enumerated specific public
   5 benefit(s).” As IPVM’s Articles of Incorporation show, the statement that “[t]his
   6 corporation shall have the purpose of creating general public benefit” is reserved
   7 for public “[b]enefit corporations only.” A true and correct copy of the State of
   8 Hawaii Department of Commerce and Consumer Affairs’ Business Information
   9 Regarding IPVM is attached as Exhibit 2 to this First Amended Complaint. A true
  10 and correct certified copy of IPVM’s Articles of Incorporation filed with the State
  11 of Pennsylvania Department of State is attached as Exhibit 3 to this First Amended
  12 Complaint.
  13         40.   IPVM’s website includes a webpage entitled “About IPVM,” which
  14 purports to describe IPVM’s video surveillance business in detail. See
  15 https://ipvm.com/about. In this regard, IPVM describes its business as preparing
  16 technical expert reports, testing, analysis, and educational courses in video
  17 surveillance—and notably, IPVM does not describe its business as journalism or
  18 identify any purported IPVM journalists. IPVM touts itself as “the world’s leading
  19 authority on video surveillance” and claims that its business is “unique” for four
  20 reasons: “[1] The most in-depth expert reports on security technology (5,700+); [2]
  21 The only independent industry testing service (700+) providing critical analysis
  22 and rankings on leading products; [3] A broad selection of software tools including
  23 our popular Camera Calculator and Camera Finder; [4] The most comprehensive
  24 source for video surveillance education and courses.” IPVM made this affirmation
  25 on its “About Us” webpage as of at least December 28, 2019. A true and correct
  26 copy of IPVM’s “About Us” webpage as it existed as of December 28, 2019,
  27 obtained from the Internet Archive Wayback Machine at
  28 https://web.archive.org/web/20191228195900/https://ipvm.com/about, is attached
       FIRST AMENDED COMPLAINT                   17          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 18 of 112 Page ID #:356



   1 as Exhibit 4 to this First Amended Complaint. On information and belief, after
   2 X.Labs charged IPVM with making false, deceptive, defamatory, and disparaging
   3 statements about X.Labs and its Feevr system, IPVM conveniently deleted its
   4 affirmation of the “unique” aspects of its business, as shown in the April 17, 2020
   5 and April 21, 2020 versions of its “About Us” webpage as obtained from the
   6 Internet Archive Wayback Machine. A true and correct copy of IPVM’s “About
   7 Us” webpage as it existed as of April 17, 2020, obtained from the Internet Archive
   8 Wayback Machine at
   9 https://web.archive.org/web/20200417025802/https:/ipvm.com/about, is attached
  10 as Exhibit 5 to this First Amended Complaint. A true and correct copy of IPVM’s
  11 “About Us” webpage as it existed as of April 21, 2020, obtained from the Internet
  12 Archive Wayback Machine at
  13 https://web.archive.org/web/20200421162553/https:/ipvm.com/about, is attached
  14 as Exhibit 6 to this First Amended Complaint.
  15         41.   IPVM’s federally registered service mark for the word “IPVM” is
  16 indicated for the Goods and Services class of “[p]roviding a web site featuring
  17 technology that enables users to select and design video surveillance.” In addition,
  18 IPVM describes itself as “a team of 15 with extensive experience working for
  19 security integrators, organizations, and manufacturers,” with “dedicated specialists
  20 covering cameras, video analytics, VMS, IP networking, access control and more.”
  21 Id. In essence, IPVM’s focus is in the area of video surveillance and related areas
  22 within the security field. IPVM does not have any specialized knowledge, training,
  23 or experience with any thermal imaging system or any system for assessing skin or
  24 body temperature of a human being. With the possible exception of the Feevr
  25 system, IPVM has never tested or analyzed any thermal imaging system or any
  26 system for assessing skin or body temperature.
  27         42.   According to IPVM’s website, IPVM offers live online courses to its
  28 subscribers and members, where it teaches video surveillance and access control.
       FIRST AMENDED COMPLAINT                   18         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 19 of 112 Page ID #:357



   1 IPVM markets its online courses as available to its subscribers and members
   2 worldwide, including in the United States and in the Central District of California.
   3 In furtherance of such marketing, IPVM represents that it provides and has
   4 provided over 750 certifications for its subscribers and members who pass its
   5 online courses, including its subscribers and members located in Los Angeles,
   6 California, Orange County, California, and other locations in the Central District of
   7 California.
   8         43.   IPVM is a paid membership subscriber-based business whose
   9 subscribers and members pay a fee for access to its services, notably in the four
  10 areas for which IPVM claims uniqueness. See Exhibit 4. According to IPVM, it
  11 has “over 10,000 PRO Members from 100+ countries,” including in the United
  12 States and, on information and belief, in the Central District of California. IPVM’s
  13 subscribers and members access its content by logging into IPVM’s website using
  14 their unique credentials and, on information and belief, IPVM selectively makes
  15 some content available to non-subscribers from time to time. On information and
  16 belief, IPVM has made the March 31, 2020, April 14, 2020, April 17, 2020, and
  17 May 7, 2020 Articles available to non-members for a period of time. IPVM asserts
  18 that its “site is the most read and discussed resource by leading executives,
  19 designers, and technologists in the security industry, ranging from Fortune 100
  20 companies to government security directors and the largest technology companies
  21 in the world.” See Exhibit 4.
  22         44.   IPVM conducts its business out of a 12,000+ square foot testing
  23 laboratory with its workforce consisting of a 12- to 15-person technologic team of
  24 engineers who test, research, and analyze video surveillance and physical security
  25 markets. IPVM’s technological team, which includes its Founder and President,
  26 John Honovich (“Mr. Honovich”), asserts that it has “extensive experience
  27 working for security integrators, organizations, and manufacturers” and “dedicated
  28
       FIRST AMENDED COMPLAINT                   19          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 20 of 112 Page ID #:358



   1 specialists covering cameras, video analytics, VMS, IP networking, access control
   2 and more.” See Exhibit 4.
   3         45.   IPVM conducts its business, including its testing and analysis of video
   4 surveillance systems, predominantly—if not exclusively—for the benefit of its
   5 paid subscribers and members. On information and belief, some of these
   6 subscribers and members include competitors of X.Labs who stand to gain a
   7 considerable competitive economic benefit from IPVM content critical to X.Labs’
   8 Feevr system. On information and belief, IPVM was at relevant times aware that
   9 its creation of such critical content would be of competitive benefit to such
  10 subscribers and members. On further information and belief, one such IPVM
  11 subscriber and member is FLIR, with whom IPVM has had a variety of
  12 communications relating to the creation and publication of content critical to
  13 X.Labs and its Feevr system. On further information and belief, the motivation for
  14 FLIR’s criticism and ultimate notice of intent to terminate its April 15, 2020
  15 Product Supply Agreement to X.Labs stem from the fact that sales of the Feevr
  16 system may well impair sales of FLIR’s significantly more expensive thermal
  17 imaging cameras.
  18                         IPVM’S UNLAWFUL CONDUCT
  19         46.   On or about March 31, 2020, IPVM published an article by Ethan Ace
  20 on its website entitled “USA’s Feevr Thermal System Examined” (“March 31,
  21 2020 Article”). See https://ipvm.com/reports/feevr. A true and correct copy of the
  22 March 31, 2020 Article as published on April 21, 2020 is attached as Exhibit 7 to
  23 this First Amended Complaint.
  24         47.   In the March 31, 2020 Article, IPVM prominently states that “false
  25 positives and negatives are highly likely” with the Feevr system. This defamatory
  26 statement, which IPVM casts as an objective fact, is provably false because actual
  27 testing of the Feevr system would demonstrate that the Feevr system is accurate
  28 and reliable for its intended purpose of screening and detecting individuals with
       FIRST AMENDED COMPLAINT                   20          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 21 of 112 Page ID #:359



   1 elevated forehead skin temperature and does not result in high “false positives and
   2 negatives.” In making this false and defamatory statement, IPVM relied on cherry-
   3 picked and distorted information about the FLIR ONE Pro camera and the Feevr
   4 system and purportedly tested only the FLIR ONE Pro component of the Feevr
   5 system. IPVM thus deliberately failed to test the actual Feevr system itself, which
   6 includes X.Labs’ proprietary AI-based mobile app software and a thermal imaging
   7 camera such as the FLIR ONE Pro camera. This false and defamatory statement
   8 was followed by IPVM’s false and repeated mischaracterizations of X.Labs’
   9 marketing and descriptions of its Feevr system as “misleading.”
  10         48.   IPVM sets a serious and purportedly objective tone in the March 31,
  11 2020 Article and asserts that it “spoke with the company [X.Labs] and examined
  12 its claims[,] including” “[t]echnical design,” “[l]ow pricing,” and “[a]ccuracy.” In
  13 fact, IPVM had only cursory contact with X.Labs in which it declined X.Labs’
  14 offer to provide a unit of the actual Feevr system itself to IPVM for analysis.
  15         49.   IPVM falsely asserts in the March 31, 2020 Article that the accuracy
  16 of the Feevr system is “only ±3°C (~5.4°F)” on the sole basis that “the FLIR One
  17 Pro specifies accuracy of only ±3°C (~5.4°F), a huge range for measuring body
  18 temperature.” (emphasis added). Here, IPVM bases its purportedly objective
  19 statement regarding the alleged inaccuracy of the Feevr system on no more than
  20 FLIR’s statements regarding the accuracy of the FLIR ONE Pro using the FLIR
  21 SDK software for the purpose of measuring body temperature. X.Labs’ Feevr
  22 system, by contrast, uses X.Labs’ proprietary AI-based software algorithm and
  23 logical reasoning to identify a specific region of an individual’s forehead, detect
  24 the skin temperature of that region, and disregard other temperatures in the field of
  25 view. Simply put, the Feevr system is a distinct system using distinct software
  26 from the FLIR ONE Pro camera using the FLIR SDK. Thus, IPVM bases its false
  27 and yet purportedly objective statements regarding the claimed inaccuracy of the
  28 Feevr system on its erroneous assessment of incomplete and irrelevant facts.
       FIRST AMENDED COMPLAINT                   21          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 22 of 112 Page ID #:360



   1         50.   IPVM then misleadingly states that “most of the systems we have
   2 surveyed claim accuracy of ±0.3° C or lower, only about 0.5° F” without
   3 identifying the systems that it refers to or demonstrating that those systems are
   4 appropriate for comparison to the Feevr system, thereby comparing the Feevr
   5 system to unidentified systems.
   6         51.   IPVM additionally states that “the forehead and face are highly
   7 susceptible to variations caused by environment and activities of the person being
   8 screened (e.g. exercising or consuming alcohol)” and references the allegedly
   9 “limited accuracy FLIR One Pro camera” used with the Feevr system. Here,
  10 IPVM implies that these “variations” lead to the objective conclusion that the
  11 Feevr system is inherently inaccurate. IPVM, however, omits to mention that the
  12 Feevr system’s website itself makes clear that a number of variables can affect the
  13 accuracy of surface skin temperature measurement and, accordingly, that the Feevr
  14 system operates optimally in an enclosed environment at this time. In other words,
  15 the variables—or “variations,” as IPVM calls them—do not lead to a conclusion
  16 that the Feevr system is inaccurate, but rather, indicate the parameters for proper
  17 utilization of the Feevr system to obtain accurate results.
  18         52.   IPVM further states in an “update” to the March 31, 2020 Article,
  19 ostensibly published after the Article was initially posted, that X.Labs informed
  20 IPVM that it has an agreement with FLIR and that FLIR “responded, denying
  21 Feevr’s claims.” In support of these statements, IPVM misleadingly refers to a
  22 “FLIR SDK License Agreement” that contains no mention of X.Labs or the Feevr
  23 system and states that “[t]he FLIR SDK License Agreement prohibits the use of
  24 FLIR devices, like the FLIR ONE Pro that Feevr uses, from apps like Feevr’s.” By
  25 this statement, IPVM falsely implies that X.Labs and the Feevr system have run
  26 afoul of the FLIR agreement. This implied statement, however, is provably false,
  27 as the excerpt from the FLIR SDK License Agreement that IPVM reproduces
  28 immediately below said statement specifies that it is the “FLIR SDK,” and not the
       FIRST AMENDED COMPLAINT                   22          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 23 of 112 Page ID #:361



   1 FLIR ONE Pro, that “may not be used in conjunction with any Apps designed for
   2 medical or health-related purposes” under the FLIR SDK License Agreement. In
   3 yet another “update” to the March 13, 2020 Article, IPVM acknowledges X.Labs’
   4 statement that “Feevr doesn’t use the FLIR SDK. Feevr uses it[]s own custom app
   5 with a FLIR camera.” IPVM, however, has not removed any references to the
   6 “FLIR SDK License Agreement” or its false statements that the FLIR SDK
   7 License Agreement prohibits the use of the FLIR ONE Pro in conjunction with the
   8 Feevr system from the March 31, 2020 Article. IPVM thus continues to perpetuate
   9 the false implication that X.Labs and the Feevr system have run afoul of the FLIR
  10 SDK License Agreement, despite the fact that the Feevr system simply does not
  11 use the FLIR SDK.
  12         53.    In connection with publishing the March 31, 2020 Article, IPVM
  13 declined X.Labs’ offer to provide a unit of its Feevr system to IPVM for analysis
  14 and did not even request any technical documentation from X.Labs regarding the
  15 Feevr system. In furtherance of its false and misleading narrative, IPVM omitted
  16 to mention either of these critical facts in its March 31, 2020 Article. Instead,
  17 IPVM selectively relies upon cherry-picked and distorted information about the
  18 FLIR ONE Pro camera using the FLIR SDK and “Feevr’s own demonstration
  19 videos” as the basis for its false statements, from which it concludes falsely that the
  20 Feevr system “does not appear to work consistently.” On information and belief,
  21 IPVM did not obtain a unit of the Feevr system in connection with its underlying
  22 analysis or testing of the Feevr system for the March 31, 2020 Article and did not
  23 obtain any units of the Feevr system in connection with any of the IPVM Articles.
  24 Having failed to take the fundamental step of testing the Feevr system, IPVM’s
  25 conclusions as to the accuracy of the Feevr system are necessarily based on
  26 incomplete and inaccurate facts.
  27         54.    Additionally, in the March 31, 2020 Article, IPVM identifies various
  28 statements regarding COVID-19 on the Feevr system’s website and immediately
       FIRST AMENDED COMPLAINT                    23          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 24 of 112 Page ID #:362



   1 states “[b]ut no screening system can detect coronavirus, regardless of what is
   2 claimed.” IPVM’s assertions in this regard imply falsely that X.Labs claims that
   3 the Feevr system can directly “detect coronavirus” and further imply the false
   4 assertion that, because the Feevr system does not do so, it must be defective and
   5 X.Labs must be engaging in deceptive business practices. The Feevr system,
   6 however, is in actuality intended to serve as a screening device for detecting and
   7 identifying individuals with elevated forehead skin temperatures for secondary
   8 screening and medical examination.
   9         55.    Ostensibly drawing on its purported new-found expertise on which
  10 IPVM subscribers will presumably rely, IPVM later states in the March 31, 2020
  11 Article that it is “particularly worried about how accurate this [the Feevr system]
  12 will be and how misleading much of the marketing is.” This statement implies
  13 falsely that the Feevr system is objectively inaccurate and incapable of fulfilling its
  14 intended purpose. It also implies falsely that X.Labs is misleading customers and
  15 potential customers of the Feevr system by attempting to conceal the alleged
  16 inaccuracy of the Feevr system in its marketing of the Feevr system.
  17         56.    As of the filing of this First Amended Complaint, the March 31, 2020
  18 Article remains available to IPVM’s subscribers and members on IPVM’s website
  19 and IPVM has not retracted or disavowed the March 31, 2020 Article.
  20         57.    On or about April 14, 2020, IPVM published an article on its website
  21 by John Honovich entitled “Beware Of Feevr” (“April 14, 2020 Article”). See
  22 https://ipvm.com/reports/feevr2. On information and belief, the VPOT Document
  23 was available to IPVM as of IPVM’s publication of the April 14, 2020 Article. A
  24 true and correct copy of the April 14, 2020 Article as published on April 21, 2020
  25 is attached as Exhibit 8 to this First Amended Complaint.
  26         58.    IPVM amplified its false and defamatory statements in the March 31,
  27 2020 Article with claims in the April 14, 2020 Article that X.Labs’ Feevr system
  28 “fundamentally lacks accuracy for its use,” thereby exacerbating IPVM’s
       FIRST AMENDED COMPLAINT                    24          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 25 of 112 Page ID #:363



   1 explicitly false factual statements regarding the Feevr system with statements
   2 implying that the Feevr system is problematic. For example, the April 14, 2020
   3 Article is titled “Beware Of Feevr” and begins by stating “Beware of ‘Feevr’”; and
   4 in conjunction with this ominous narrative, IPVM includes an image depicting the
   5 Feevr system with a large “BEWARE” warning sign stamped prominently across
   6 the image of the Feevr system at the beginning of the April 14, 2020 Article. In
   7 doing so, IPVM implies that there is an objective reason to be cautious about the
   8 Feevr system. A copy of the image is reproduced below:
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19         59.   In addition, IPVM falsely and defamatorily asserts in the April 14,
  20 2020 Article that X.Labs “is marketing a ‘Feevr’ solution that fundamentally lacks
  21 accuracy for its use, as its thermal provider FLIR has said and IPVM testing has
  22 shown.” (emphasis added). Here, IPVM points to no statement by FLIR that the
  23 “‘Feevr solution’” “fundamentally lacks accuracy for its use.” Nor does IPVM
  24 provide any basis for its false conclusion that the Feevr system must be inaccurate
  25 simply because the FLIR ONE Pro using the FLIR SDK—an entirely different
  26 piece of software from X.Labs’ proprietary AI-based algorithm for the Feevr
  27 system—is purportedly inaccurate.
  28
       FIRST AMENDED COMPLAINT                  25          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 26 of 112 Page ID #:364



   1         60.   The April 14, 2020 Article also repeatedly claims that IPVM
   2 requested information about the Feevr system and that X.Labs did not provide such
   3 information. This is misleading. As with the March 31, 2020 Article, IPVM omits
   4 to mention in the April 14, 2020 Article that it declined X.Labs’ offer to provide a
   5 unit of its Feevr system to IPVM for analysis and did not even request any
   6 technical documentation from X.Labs regarding the Feevr system. In addition,
   7 IPVM has provided no corroboration of its claimed testing of the Feevr system or
   8 any basis for its conclusion that any testing of the FLIR ONE Pro using the FLIR
   9 SDK can yield accurate conclusions regarding the X.Labs Feevr system. On
  10 information and belief, IPVM did not obtain a unit of the Feevr system in
  11 connection with its underlying analysis or testing of the Feevr system for the April
  12 14, 2020 Article.
  13         61.   In the April 14, 2020 Article, IPVM continues the false and
  14 disparaging narrative that the Feevr system “pose[s] risks to the public” because it
  15 is allegedly not sufficiently accurate to screen and detect individuals with elevated
  16 forehead skin temperature for secondary screening and medical testing, and, as a
  17 result, “false positives and negatives are highly likely” when using the Feevr
  18 system. IPVM implies that this conclusion of risk to the public is an objective fact,
  19 particularly in light of the generally serious nature and purportedly objective
  20 analysis of IPVM’s April 14, 2020 Article. Specifically, IPVM misleadingly
  21 claims in the April 14, 2020 Article that “Feevr has no FDA approval for this
  22 device” and that “[t]he CEO of Feevr’s ‘premier US distributor’ admitted the lack
  23 of approval.” (emphasis added). In addition, IPVM deceptively states in the April
  24 14, 2020 Article that “[t]he thermal sensor they are using is not specified nor
  25 recommended by their provider for such a ‘feevr’ application” and that “Feevr
  26 cannot address this.” By these misleading and deceptive statements, IPVM falsely
  27 implies that the Feevr system is intended to be used for purposes requiring FDA
  28 approval, that it therefore runs afoul of FDA regulations, and that X.Labs is
       FIRST AMENDED COMPLAINT                   26          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 27 of 112 Page ID #:365



   1 attempting to conceal this alleged lack of the requisite FDA approvals from
   2 customers and potential customers of the Feevr system. However, IPVM omits to
   3 mention that the Feevr system is intended to be used for detecting and identifying
   4 individuals with elevated forehead skin temperatures for secondary screening and
   5 medical testing. IPVM also omits to mention that the Feevr system’s technical
   6 specification itself affirmatively states that the Feevr system is not FDA approved.
   7         62.    IPVM falsely and defamatorily claims in the April 14, 2020 Article
   8 that the FLIR One Pro used with the Feevr system “perform[s] inaccurately for
   9 human temperature detection” and “is 10x less accurate than” FDA approved
  10 thermal guns. IPVM provides no basis for these provably false statements.
  11 Further, IPVM quotes a FLIR spokesperson as “not recommend[ing] the FLIR One
  12 Pro . . . device[] for this use case,” without identifying what the “use case” is or
  13 providing any other context for the subject quote. Thereafter, on April 21, 2020,
  14 IPVM’s Ethan Ace posted a follow-up comment on the April 14, 2020 Article that
  15 falsely states that “[f]undamentally, Feevr also does not explain or justify how they
  16 are using a sensor which FLIR themselves has said is not accurate enough for
  17 thermal screening (±3°C) and getting accurate results.”
  18         63.    Moreover, IPVM falsely mischaracterizes examples of the Feevr
  19 system’s imaging results as exhibiting an “alarming” “sharp divergence in
  20 temperatures,” showing “two people on the left and center with 90-91°F
  21 temperatures are evidently dying of hypothermia or inaccuracy in measurement,”
  22 and being “typical for Feevr’s demos.” Here, IPVM falsely implies that the
  23 individuals shown in the imaging results have core temperatures of 90-91°F. In
  24 actuality, and as IPVM omits to mention, the imaging results that IPVM refers to
  25 indicate that those individuals have skin temperatures of 90-91°F. As the VPOT
  26 Document shows, skin temperatures of 90-91°F correlate to normal and healthy
  27 core temperatures of approximately 97-98°F. In furtherance of these
  28 mischaracterizations, IPVM falsely and misleadingly describes the accuracy of the
       FIRST AMENDED COMPLAINT                    27          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 28 of 112 Page ID #:366



   1 Feevr system as “nowhere close enough to the precision needed to determine the
   2 fine differences between ‘normal’ body temperatures ~98°F and ‘fevers’ at
   3 ~100°F.” Here, IPVM implies falsely that the Feevr system is not sufficiently
   4 accurate and reliable to screen and detect individuals with elevated forehead skin
   5 temperature—as distinguished from individuals with normal forehead skin
   6 temperature—for secondary screening and medical testing. IPVM’s false,
   7 misleading, and deceptive statements, however, fail to take into account that the
   8 Feevr system detects skin temperature rather than internal body temperature, and
   9 that a number of variables could impact the accuracy of surface skin measurement.
  10         64.    On or about April 21, 2020 or April 22, 2020, IPVM’s Ethan Ace
  11 added a comment to the April 14, 2020 Article that cited the VPOT Document.
  12 This comment misleadingly characterizes the VPOT Document as a “‘justification’
  13 of their [X.Labs’] visual temperature display” to “justify the delta” “between
  14 forehead skin temperature and core body temperature.” Nevertheless, IPVM has
  15 still not retracted its false statements that the Feevr system is inaccurate and that its
  16 imaging results showed “two people on the left and center with 90-91°F
  17 temperatures are evidently dying of hypothermia or inaccuracy in measurement.”
  18 The comment further falsely, misleadingly, and deceptively states that
  19 “[f]undamentally, Feevr also does not explain or justify how they are using a
  20 sensor which FLIR themselves has said is not accurate enough for thermal
  21 screening (±3°C) and getting accurate results.”
  22         65.    As of the filing of this First Amended Complaint, the April 14, 2020
  23 Article remains available to IPVM’s subscribers and members on IPVM’s website
  24 and IPVM has not retracted or disavowed the April 14, 2020 Article.
  25         66.    On or about April 17, 2020, IPVM published an article by Charles
  26 Rollet on its website entitled “FDA ‘Does Not Intend to Object’ To Unapproved
  27 Fever Detection Cameras” (“April 17, 2020 Article”). See https://ipvm.com/
  28 reports/fda-new. On information and belief, the VPOT Document was available to
       FIRST AMENDED COMPLAINT                     28          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 29 of 112 Page ID #:367



   1 IPVM as of IPVM’s publication of the April 17, 2020 Article. A true and correct
   2 copy of the April 17, 2020 Article as published on April 27, 2020 is attached as
   3 Exhibit 9 to this First Amended Complaint.
   4         67.   At the beginning of the April 17, 2020 Article, IPVM states that the
   5 “FDA has declared it will not go after the many companies marketing unapproved
   6 fever detection cameras during the coronavirus public health emergency, even
   7 though it does consider these products medical devices.” IPVM smears X.Labs in
   8 the April 17, 2020 Article by identifying it as one of the “Dubious Companies” that
   9 the FDA has “Rewarded,” thereby implying that X.Labs’ business model is
  10 dishonest and opportunistic.
  11         68.   In addition, in the April 17, 2020 Article, IPVM sets forth a list of
  12 purported “Problems” with the Feevr system without disclosing that IPVM
  13 declined X.Labs’ offer to provide a unit of its Feevr system to IPVM for analysis
  14 and did not even request any technical documentation from X.Labs regarding the
  15 Feevr system. On information and belief, IPVM did not obtain a unit of the Feevr
  16 system in connection with its underlying analysis or testing of the Feevr system for
  17 the April 17, 2020 Article. IPVM falsely and misleadingly states in the Article that
  18 “Feevr is also using the wrong kind of camera and when IPVM reported this, they
  19 threatened legal action and made false allegations against us.” Here, IPVM falsely
  20 implies that the Feevr system is allegedly incapable of performing its intended
  21 purpose because, according to IPVM, it “us[es] the wrong kind of camera.” Here,
  22 in support of its false and defamatory statements, IPVM relied on cherry-picked
  23 and distorted information about the FLIR ONE Pro camera and the Feevr system
  24 and purportedly tested only the FLIR ONE Pro component of the Feevr system.
  25 IPVM thus deliberately failed to test the actual Feevr system itself, which includes
  26 X.Labs’ proprietary AI-based mobile app software and a thermal imaging camera
  27 such as the FLIR ONE Pro camera. In addition, IPVM asserts that “[t]he fact that
  28 the FDA has (temporarily) given carte blanche to these unregulated products is a
       FIRST AMENDED COMPLAINT                   29           CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 30 of 112 Page ID #:368



   1 big boost for such firms. But it presents a risk to the public, since often these
   2 companies are totally new entrants to the thermal field and do not offer the right
   3 kind of camera, setup advice, etc.” (emphasis added). Here, IPVM provides no
   4 justification of its generalizations and, thus, mischaracterizations of the Feevr
   5 system. Instead, IPVM falsely implies that the Feevr system is allegedly incapable
   6 of performing its intended purpose and therefore “presents a risk to the public”
   7 because, according to IPVM, it “do[es] not offer the right kind of camera.” In
   8 continuance of this false and misleading narrative, IPVM states in the April 17,
   9 2020 Article that the FDA’s decision not to pursue companies marketing
  10 unapproved fever detection cameras “could lead to many false positives/negatives
  11 and poor implementation,” thereby false and deceptively implying that the Feevr
  12 system provides false positives and negatives and is poorly implemented. Having
  13 failed to take the fundamental step of testing the Feevr system, however, IPVM’s
  14 conclusions that the Feevr system is “using the wrong kind of camera,” “presents a
  15 risk to the public,” and “could lead to many false positives/negatives and poor
  16 implementation” are necessarily based on incomplete facts.
  17         69.   As of the filing of this First Amended Complaint, the April 17, 2020
  18 Article remains available to IPVM’s subscribers and members on IPVM’s website
  19 and IPVM has not retracted or disavowed the April 17, 2020 Article.
  20         70.   On or about May 7, 2020, IPVM published an article by John
  21 Honovich on its website entitled “FLIR Suspends Agreement With Feevr” (“May
  22 7, 2020 Article”). See https://ipvm.com/reports/flir-feevr. A true and correct copy
  23 of the May 7, 2020 Article is attached as Exhibit 10 to this First Amended
  24 Complaint.
  25         71.   In the May 7, 2020 Article, IPVM falsely states that “[t]hermal
  26 manufacturer FLIR has suspended its agreement with Feevr (aka X.Labs)” and that
  27 this is something that “X.Labs said in a new legal filing, suing and blaming
  28 IPVM.” Similarly, IPVM falsely states that “FLIR has now suspended its
       FIRST AMENDED COMPLAINT                    30          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 31 of 112 Page ID #:369



   1 agreement with X.Labs” and this is something that “the company [X.Labs] said in
   2 a legal filing, in which they sued and blamed IPVM.” These statements were false
   3 at the time that IPVM made them, as X.Labs had an existing Product Supply
   4 Agreement with FLIR for the supply of the FLIR One Pro camera as of May 7,
   5 2020.
   6         72.   IPVM subsequently backtracked on these false statements by inserting
   7 the following text into the May 7, 2020 Article: “Update: The complaint also notes
   8 that ‘X.Labs also has supplier contracts, notably with Flir.’ Presumably, the
   9 agreement being suspended is that supplier contract.” In addition, on May 8, 2020,
  10 John Honovich added a comment to the May 7, 2020 Article that stated “Update:
  11 The complaint also notes that ‘X.Labs also has supplier contracts, notably with
  12 Flir.’ Presumably, the agreement being suspended is that supplier contract.” By
  13 these revisions, IPVM acknowledged the falsity of its statements regarding FLIR’s
  14 alleged suspension of its agreement with X.Labs. Nevertheless, IPVM has not
  15 retracted any of its false statements regarding such alleged suspension.
  16         73.   In the May 7, 2020 Article, IPVM further repeats its false and
  17 defamatory statements regarding the alleged inaccuracy of the Feevr system by
  18 stating that “IPVM has reported potential issues with Feevr’s FLIR usage, both on
  19 accuracy and using the FLIR SDK. As we explained previously, the FLIR One
  20 Pro they use is 10x less accurate than, e.g., FLIR’s FDA approved thermal gun.”
  21 (emphases added). As noted above, however, IPVM’s claims that the Feevr
  22 system is inaccurate and “10x less accurate” than an “FDA approved thermal gun”
  23 are provably false. Moreover, the Feevr system uses X.Labs’ proprietary AI-based
  24 mobile app software. As such, the Feevr system simply does not use the FLIR
  25 SDK and IPVM provides no basis to support its false statement to the contrary.
  26 Rather, IPVM, which has never tested or even examined the actual Feevr system,
  27 has falsely assumed and published and re-published its false statement that “Feevr
  28
       FIRST AMENDED COMPLAINT                   31         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 32 of 112 Page ID #:370



   1 needs to access the temperature data from the FLIR thermal sensor which is what
   2 the FLIR SDK provides.”
   3         74.   IPVM again relies solely on a cherry-picked and incomplete set of
   4 statements by FLIR, taken out of context, to support its false statements as to the
   5 alleged inaccuracy of the Feevr system. In particular, IPVM states “FLIR’s
   6 specifications are clear” and reproduces what purports to be FLIR documentation
   7 for the FLIR ONE Pro using the FLIR SDK setting forth “Measurement Accuracy”
   8 of “±3°C (5.4°F) or ±5%.” In addition, IPVM states that “FLIR’s spokesperson
   9 reinforced that problem, confirming to IPVM: ‘We do not recommend the FLIR
  10 ONE Pro or Lepton-based devices for this use case.’” IPVM provides no context
  11 for these purported representations or statements by FLIR. Instead, IPVM falsely
  12 implies that there is a “problem” with the accuracy of the Feevr system and that the
  13 Feevr system uses the FLIR SDK.
  14         75.   As of the filing of this First Amended Complaint, the May 7, 2020
  15 Article remains available to IPVM’s subscribers and members on IPVM’s website.
  16         76.   On or about May 20, 2020, IPVM published an article by John
  17 Honovich on its website entitled “FLIR Cancelling Contract With X.Labs / Feevr”
  18 (“May 20, 2020 Article”). See https://ipvm.com/reports/flir-xlabs. A true and
  19 correct copy of the May 20, 2020 Article is attached as Exhibit 11 to this First
  20 Amended Complaint.
  21         77.   In the May 20, 2020 Article, IPVM continues its false narrative
  22 regarding the alleged inaccuracy of the Feevr system. Specifically, IPVM states
  23 that “[c]ore to this issue” of “Accuracy Concerns” “is that X.Labs says they are
  24 using a FLIR ONE Pro device that retails for ~$400, per FLIR, not recommended
  25 for human temperature / ‘feevr’ scanning because its accuracy is speciﬁed at just
  26 ~±5°F.” Further, IPVM states in a section of the May 20, 2020 Article titled
  27 “FLIR ONE Pro Not Intended For Fever Detection” that “FLIR ONE Pro devices
  28 are not intended for ‘fever’ detection based on FLIR’s own long-standing accuracy
       FIRST AMENDED COMPLAINT                   32          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 33 of 112 Page ID #:371



   1 speciﬁcations.” IPVM’s conclusion that the alleged accuracy of the Feevr system
   2 is only within “±5°F” is provably false and fails to take into account or even
   3 mention that the Feevr system uses X.Labs’ proprietary AI-based algorithm and
   4 logical reasoning enhance accuracy by identifying a specific region of an
   5 individual’s forehead, detecting the skin temperature of that region, and
   6 disregarding other temperatures in the field of view. Thus, the Feevr system is a
   7 distinct system using distinct software from the FLIR ONE Pro camera using the
   8 FLIR SDK. Nevertheless, IPVM falsely implies here that it is the FLIR ONE Pro
   9 device alone that performs the functions of the Feevr system. IPVM also
  10 misleadingly omits to mention that the Feevr system is intended to screen and
  11 detect individuals with elevated forehead skin temperature for secondary screening
  12 and medical testing—not to affirmatively and medically diagnose individuals with
  13 a fever.
  14         78.    Here, IPVM again omits to mention that it declined X.Labs’ offer to
  15 provide a unit of its Feevr system to IPVM for analysis and did not even request
  16 any technical documentation from X.Labs regarding the Feevr system. Instead,
  17 IPVM again relies solely on a cherry-picked and distorted set of FLIR’s
  18 statements, taken out of context, to support its false statements as to the alleged
  19 inaccuracy and unfitness of the Feevr system to serve its intended purpose.
  20         79.    As of the filing of this First Amended Complaint, the May 20, 2020
  21 Article remains available to IPVM’s subscribers and members on IPVM’s website
  22 and an IPVM subscription is required to access the May 20, 2020 Article.
  23                           IPVM’S RECKLESS CONDUCT
  24         80.    IPVM holds itself out as a specialist in the technologic assessment of
  25 AI-based thermal systems for determining an individual’s forehead skin
  26 temperature, ostensibly based on its prior expertise in video surveillance
  27 technology. Indeed, IPVM claimed to have technological acumen in preparing
  28 technical expert reports, testing, analysis, and educational courses in video
       FIRST AMENDED COMPLAINT                    33          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 34 of 112 Page ID #:372



   1 surveillance and further claimed that it was this acumen that made its business
   2 “unique.” See Exhibit 4. Further, IPVM knew that the Feevr system consisted of
   3 not only a thermal imaging camera (e.g., the FLIR ONE Pro camera) but also
   4 X.Labs’ proprietary mobile app software. Based on IPVM’s expertise and huge
   5 testing facility, IPVM was in a position to test the actual Feevr system. Thus,
   6 given IPVM’s purported expertise, IPVM knew it was an absolute necessity to test
   7 the actual Feevr system in order to make any reliable and competent determination
   8 of the system’s accuracy.
   9         81.    On information and belief, IPVM failed to take the fundamental step
  10 of testing the Feevr system before publishing its false and defamatory statements
  11 regarding the alleged inaccuracy of the Feevr system, among its other false and
  12 defamatory statements. Indeed, IPVM declined X.Labs’ offer to provide a unit of
  13 its Feevr system to IPVM for analysis and did not even request any technical
  14 documentation from X.Labs regarding the Feevr system. Instead, IPVM made
  15 false and defamatory statements that the Feevr system is allegedly “inaccurate”
  16 based on cherry-picked and distorted information about the FLIR ONE Pro camera
  17 and the Feevr system and purportedly tested only one component of the Feevr
  18 system, namely, the FLIR ONE Pro camera. IPVM’s actions in this regard were
  19 irresponsible, reckless, and with actual malice.
  20         82.    As of March 31, 2020—the date that IPVM published its first article
  21 falsely and defamatorily stating that the Feevr system is allegedly inaccurate—
  22 IPVM knew that the Feevr system uses a proprietary AI-based algorithm that is
  23 substantially different from the FLIR SDK. In fact, IPVM referenced the Feevr
  24 system’s AI-based algorithm in its March 31, 2020 Article, which states that the
  25 Feevr system “brand[s] itself as a ‘COVID 19 AI BASED NON CONTACT
  26 THERMAL IMAGING’” (emphasis added) and refers to the “Feevr app” as
  27 “perform[ing] screening functions, essentially detecting faces in the field of view. .
  28 . .” Thus, IPVM knew that the Feevr system uses a proprietary AI-based algorithm
       FIRST AMENDED COMPLAINT                    34         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 35 of 112 Page ID #:373



   1 and logical reasoning to identify a specific region of an individual’s forehead,
   2 detect the skin temperature of that region, and disregard other temperatures in the
   3 field of view, and that the “Feevr app” is thus substantially different from the FLIR
   4 SDK, which does not perform any of these functions of the Feevr app.
   5         83.   As of March 31, 2020, a reasonable investigation by IPVM would
   6 have involved, at minimum, conducting testing of the actual Feevr system,
   7 alongside an FDA-approved non-contact thermometer and a thermal camera with
   8 the requisite thermal resolution for conducting elevated skin temperature
   9 screening, on multiple subjects across multiple trials, and comparing the testing
  10 results and standard deviations of such testing results from these three devices.
  11 That is, such testing must, at minimum, have followed sound engineering practices
  12 of performing testing of the subject system in simulated use environments
  13 alongside testing of devices approved and/or expected to be used in similar use
  14 situations.
  15         84.   In fact, actual testing of the Feevr system by an engineer skilled in the
  16 relevant field of medical and health-related devices, Dr. Paul L. Briant, Ph.D. of
  17 Exponent, corroborates the foregoing and demonstrates that the Feevr system is in
  18 fact accurate and reliable for its intended purpose of screening and detecting
  19 individuals with elevated forehead skin temperature and does not result in high
  20 “false positives and negatives.” IPVM’s actions in publishing statements regarding
  21 the alleged inaccuracy of the Feevr system in reliance on its own purported testing
  22 of the FLIR ONE Pro using the FLIR SDK—a different piece of software from the
  23 Feevr algorithm—and, further, without having conducted any independent testing
  24 of the Feevr system pursuant to good engineering practices was reckless,
  25 malicious, and violated basic principles of sound engineering.
  26         85.   Dr. Briant received a Bachelor of Science in Mechanical Engineering
  27 from Washington University in St. Louis in 2002, where he graduated summa cum
  28 laude. He received a Master’s degree in 2004 and a Ph.D. in 2008, both in
       FIRST AMENDED COMPLAINT                   35           CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 36 of 112 Page ID #:374



   1 Mechanical Engineering from Stanford University. He was awarded a Veterans
   2 Affairs Pre-Doctoral Associated Health Rehabilitation Research Fellowship in
   3 2006, a Stanford Graduate Fellowship in 2002, and the Antoinette Francis Dames
   4 Award in 2002.
   5         86.   Dr. Briant is a member of the American Society of Mechanical
   6 Engineers. In addition, he is a Licensed Professional Engineer in California
   7 (#M34711). Dr. Briant is currently employed by Exponent. His practice focuses
   8 on solid mechanics, finite element analysis, mechanical engineering, materials,
   9 biomechanics, and digital image processing. Over the past 13 years, Dr. Briant has
  10 applied his expertise to numerous design and failure analyses across a wide variety
  11 of scales, including medical and health-related devices. Dr. Briant has extensive
  12 experience in finite element analysis and fatigue testing of medical and health-
  13 related devices, and has assisted numerous medical device companies prepare for
  14 submissions to the FDA.
  15         87.   Dr. Briant has performed a wide range of mechanical engineering
  16 failure analyses to understand the root cause of reported issues. His medical and
  17 health-related device analyses have involved cardiovascular implants, insulin
  18 pumps, diagnostic devices, surgical tables, and numerous other medical and health-
  19 related products. In addition, he has analyzed vibration induced failures and
  20 failures of large systems undergoing dynamic events. Dr. Briant also has
  21 experience with digital image processing and have written algorithms for both
  22 military and non-military applications.
  23         88.   Prior to joining Exponent, Dr. Briant’s research focused on laboratory
  24 and numerical analysis of cartilage tissue mechanics, as well as the design and
  25 analysis of orthopedic biomedical devices.
  26         89.   A true and correct copy of Dr. Briant’s current Curriculum Vitae is
  27 attached as Exhibit 12 to this First Amended Complaint.
  28
       FIRST AMENDED COMPLAINT                   36         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 37 of 112 Page ID #:375



   1         90.   Dr. Briant’s testing data and results demonstrated that the Feevr
   2 system is in fact accurate and reliable for its intended purpose of screening and
   3 detecting individuals with elevated forehead skin temperature and does not result
   4 in high “false positives and negatives.” In the course of Dr. Briant’s testing, skin
   5 temperature measurements of 10 test subjects were recorded using three units of
   6 the Feevr system, an Extech IR200 unit, and a Fluke Ti32 unit, with 10 trials
   7 conducted for each test subject.
   8         91.   The Extech IR200 is FDA 501(K) certified and designed to scan and
   9 monitor individuals for elevated skin temperature. It is an industry-accepted
  10 device for scanning and detecting individuals with elevated skin temperature. A
  11 true and correct copy of the Extech “Extech IR200: Non-Contact Forehead Infrared
  12 Thermometer; Ideal for Quickly Detecting Elevated Skin Temperature” webpage,
  13 available at http://www.extech.com/products/IR200, is attached as Exhibit 13 to
  14 this First Amended Complaint.
  15         92.   The Extech IR200 is illustrated in the image below:
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       FIRST AMENDED COMPLAINT                   37          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 38 of 112 Page ID #:376



   1         93.   The Fluke Ti32 uses a 320 x 240 focal plane array, as stated on the
   2 Fluke website. A true and correct copy of the Fluke “Fluke Ti32 Infrared Camera”
   3 webpage, available at https://www.fluke.com/en-us/product/thermal-cameras/ti32,
   4 is attached as Exhibit 14 to this First Amended Complaint. The 320 x 240 thermal
   5 resolution of the Fluke Ti32 is equivalent to the 320 x 240 pixel thermal resolution
   6 that FLIR states is sufficient for thermal cameras utilized to conduct elevated skin
   7 temperature screening. In this regard, FLIR states in its “Using FLIR for elevated
   8 skin temperature screening” webpage that “thermal imaging cameras can be used
   9 to detect elevated skin temperature or EST . . . A 320x240 pixel camera can safely
  10 accomplish the mission.” A true and correct copy of FLIR’s “Using FLIR for
  11 elevated skin temperature screening” webpage, available at
  12 https://flir.custhelp.com/app/answers/detail/a_id/3539/~/using-flir-for-elevated-
  13 body-temperature-screening, is attached as Exhibit 15 to this First Amended
  14 Complaint.
  15         94.   The Fluke Ti32 is illustrated in the image below:
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       FIRST AMENDED COMPLAINT                   38          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 39 of 112 Page ID #:377



   1         95.    In the course of Dr. Briant’s testing, the test subjects and test
   2 equipment entered the testing room at least 20 minutes prior to the start of each
   3 test. Air currents and variations due to the HVAC system near the testing area
   4 were minimized. The ambient room temperature was recorded prior to and during
   5 testing. Testing was performed at a normal room temperature of approximately
   6 72°F.
   7         96.    Each of the three Feevr units was installed on a tripod, with the
   8 middle unit approximately 60 inches above the ground and the upper and lower
   9 units positioned directly above and beneath the middle unit, respectively. The
  10 Fluke Ti32 unit was placed directly next to the three Feevr units.
  11         97.    At the beginning of the testing procedure, each of the test subjects’
  12 core and skin temperatures were recorded 10 times using the Extech IR200. The
  13 Feevr units were calibrated prior to recording the temperature of each subject. The
  14 calibration was performed as described in the user manual for the Feevr system
  15 (see https://feevr.tech/pages/client-portal), with the test subject beginning in a
  16 standing position 12 feet from the Feevr units, walking from 12 feet to 4 feet from
  17 the camera lens, and walking out of the field of view at a 45° angle.
  18         98.    In the course of Dr. Briant’s testing, skin temperature measurements
  19 were recorded by the Feevr and Fluke Ti32 units as each of the 10 test subjects
  20 walked toward the units, with 10 trials conducted per subject. In each trial, the
  21 subjects began in a standing position 12 feet from the Feevr and Fluke Ti32 units,
  22 walked from 12 feet to 4 feet toward the units, and, upon reaching a distance of 4
  23 feet from the units, walked out of the field of view at a 45° angle. The Feevr units
  24 were used to record the test subjects’ skin temperatures 5 times during each trial.
  25 The Fluke Ti32 unit was used to record the test subjects’ skin temperatures once
  26 during each trial, and specifically, when the test subject reached a distance of
  27 approximately 6 feet from the Feevr and Fluke Ti32 units.
  28
       FIRST AMENDED COMPLAINT                     39           CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 40 of 112 Page ID #:378



   1         99.   A true and correct copy of an image showing Dr. Briant’s overall
   2 testing setup is below:
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19         100. After each test trial, each of the test subjects’ core and skin
  20 temperatures were recorded 10 times using the Extech IR200.
  21      101. Dr. Briant’s testing data and results demonstrated that on average
  22 across all subjects and trials, the skin temperature measurements recorded by the
  23 Feevr units were within 1°C of the skin temperature measurements recorded by
  24 both the Extech IR200 and Fluke Ti32. Specifically, the average skin temperature
  25 measurements recorded by the three Feevr units across all subjects and trials were
  26 33.0°C, 33.3°C, and 33.8°C, which were each within 1°C of the average skin
  27 temperature measurements recorded by the Extech IR200 and Fluke Ti32 of
  28
       FIRST AMENDED COMPLAINT                    40          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 41 of 112 Page ID #:379



   1 33.9°C and 33.8°C, respectively. A true and correct copy of a table and chart
   2 illustrating these testing data and results is below:
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24         102. A true and correct copy of a chart illustrating Dr. Briant’s aggregate
  25 testing data and results by subject and trial, with Feevr measurements averaged for
  26 each trial, is below. In this chart, the blue, red, and green data points indicate data
  27 for the Feevr, Fluke Ti32 , and Extech IR200 units, respectively.
  28
       FIRST AMENDED COMPLAINT                    41           CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 42 of 112 Page ID #:380



   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14         103. As the image above shows, the deviation in skin temperature

  15 measurements recorded by the Extech IR200 for each subject was 1.7°C.
  16      104. Dr. Briant’s testing data and results further demonstrated that in terms

  17 of individual test subjects, the average skin temperature measurements recorded by
  18 the Feevr system for each test subject, with data for the Feevr system averaged for
  19 each trial, were generally within 1°C of such skin temperature measurements
  20 recorded by the Extech IR200 and Fluke Ti32. A true and correct copy of a graph
  21 illustrating Dr. Briant’s testing data and results in terms of the average skin
  22 temperature measurements recorded by the Feevr system for each test subject, with
  23 data for the Feevr system averaged for each trial, is below:
  24
  25
  26
  27
  28
       FIRST AMENDED COMPLAINT                   42         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 43 of 112 Page ID #:381



   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16         105. As shown by Dr. Briant’s testing data and results in the image above,
  17 the largest difference in measurements between the Feevr units and the Extech
  18 IR200 and Fluke Ti32 units was 2.3°C for the “Feevr 2” unit in relation to test
  19 subject 1. Nevertheless, this 2.3°C difference is within 0.6°C of the 1.7°C
  20 deviation of the industry-accepted, FDA 501(K) certified Extech IR200. Further,
  21 Dr. Briant’s testing data and results demonstrated that the average such skin
  22 temperature for another Feevr unit, “Feevr 1,” was within approximately 1°C of
  23 the Extech IR200 and Fluke Ti32 units for test subject 1.
  24         106. Dr. Briant’s testing data and results further demonstrated that in terms
  25 of individual test subjects, the standard deviation of skin temperature
  26 measurements recorded by the Feevr units across trials for each test subject, with
  27 Feevr data averaged for each trial, was 0.51°C, and that the corresponding standard
  28 deviations for the Extech IR200 and Fluke Ti32 were 0.50°C and 0.46°C,
       FIRST AMENDED COMPLAINT                   43          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 44 of 112 Page ID #:382



   1 respectively. Thus, these data and results demonstrated that the Feevr units
   2 exhibited similar repeatability of skin temperature measurements as the Extech
   3 IR200 and Fluke Ti32 units. A true and correct copy of a graph illustrating the
   4 standard deviation of skin temperature measurements recorded across trials for
   5 each test subject, with data for the Feevr units averaged for each trial, is below:
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21         107. Dr. Briant’s testing data and results demonstrated that in terms of
  22 average skin temperature measurements both across all test subjects and trials and
  23 by individual subject with data for the Feevr units averaged for each trial, the Feevr
  24 units generally recorded skin temperature measurements within 1°C of the
  25 corresponding measurements by the Extech IR200 and Fluke Ti32. In addition,
  26 Dr. Briant’s testing data and results demonstrated the 0.51°C standard deviation of
  27 skin temperature measurements recorded by the Feevr units across trials for each
  28
       FIRST AMENDED COMPLAINT                    44          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 45 of 112 Page ID #:383



   1 test subject, with Feevr data averaged for each trial, was comparable to the
   2 corresponding standard deviations for the Extech IR200 and Fluke Ti32 of 0.50°C
   3 and 0.46°C, respectively. Thus, these data and results demonstrated the Feevr
   4 units yielded similar levels of accuracy and repeatability in skin temperature
   5 measurements as the industry-accepted, FDA 501(K) certified Extech IR200 and
   6 the Fluke Ti32 having the 320 x 240 thermal resolution that FLIR states is
   7 sufficient for thermal cameras utilized to conduct elevated skin temperature
   8 screening.
   9         108. As corroborated by Dr. Briant’s testing data and results for the Feevr,
  10 Extech IR200, and Fluke Ti32 units, the Feevr system is indeed sufficiently
  11 accurate to perform its intended purpose of screening and detecting individuals
  12 with elevated forehead skin temperature for secondary screening and medical
  13 testing. Further, Dr. Briant’s testing data and results confirm that the Feevr system
  14 is not “10x less accurate” than the Extech IR200, which is FDA 501(K) certified
  15 and is designed to scan and monitor individuals for elevated body temperature,
  16 given that the absolute skin temperature measurements and repeatability of such
  17 measurements was comparable between the Feevr units and the Extech IR200.
  18         109. Thus, as Dr. Briant’s testing data and results clearly demonstrate, each
  19 of IPVM’s statements that the Feevr system is inaccurate are provably false—
  20 including, but not limited to, IPVM’s statements that the accuracy of the Feevr
  21 system is “only ±3°C (~5.4°F)”; that “false positives and negatives are highly
  22 likely” when using the Feevr system; that the Feevr system “fundamentally lacks
  23 accuracy for its use”; that the Feevr system “pose[s] risks to the public”; that “[t]he
  24 thermal sensor they [X.Labs] are using is not specified nor recommended by their
  25 provider for such a ‘feevr’ application”; that the FLIR One Pro used with the Feevr
  26 system “perform[s] inaccurately for human temperature detection” and “the FLIR
  27 One Pro they use is 10x less accurate than, e.g., FLIR’s FDA approved thermal
  28 gun”; that “[f]undamentally, Feevr also does not explain or justify how they are
       FIRST AMENDED COMPLAINT                    45          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 46 of 112 Page ID #:384



   1 using a sensor which FLIR themselves has said is not accurate enough for thermal
   2 screening (±3°C) and getting accurate results”; that the accuracy of the Feevr
   3 system is “nowhere close enough to the precision needed to determine the fine
   4 differences between ‘normal’ body temperatures ~98°F and ‘fevers’ at ~100°F”;
   5 and that “[f]undamentally, Feevr also does not explain or justify how they are
   6 using a sensor which FLIR themselves has said is not accurate enough for thermal
   7 screening (±3°C) and getting accurate results”; that “[p]roblems” with the Feevr
   8 system included that “Feevr is also using the wrong kind of camera”; and that the
   9 Feevr system “presents a risk to the public.”
  10         110. In light of IPVM’s representations to its subscribers and members that
  11 it possesses expertise in preparing technical expert reports, testing, and analysis
  12 and further as to its purported new-found expertise in the technologic assessment
  13 of thermal systems for determining an individual’s forehead skin temperature, on
  14 information and belief, IPVM’s subscribers and members relied on IPVM’s false
  15 statements regarding the alleged inaccuracy of the Feevr system. No technical
  16 testing or analysis specialist exercising the requisite level of care, however, would
  17 have published statements regarding the alleged inaccuracy of the Feevr system
  18 based solely on cherry-picked information about the FLIR ONE Pro camera and
  19 the Feevr system and testing of only the FLIR ONE Pro component of the Feevr
  20 system, particularly given that the Feevr system also includes X.Labs’ proprietary
  21 AI-based mobile app software. Yet, IPVM did just that. On information and
  22 belief, IPVM’s subscribers and members included X.Labs’ customers, potential
  23 customers, suppliers, and development partners of the Feevr system who
  24 terminated, gave notice of intent to terminate, suspended, or declined to enter into
  25 business relationships with X.Labs as a result of their reliance on IPVM’s false and
  26 defamatory statements regarding the alleged inaccuracy of the Feevr system.
  27 IPVM’s conduct in publishing its false and defamatory statements regarding the
  28
       FIRST AMENDED COMPLAINT                    46          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 47 of 112 Page ID #:385



   1 alleged inaccuracy of the Feevr system were irresponsible, reckless, and with
   2 actual malice.
   3                  THE HARM INFLICTED BY IPVM ON X.LABS
   4         111. Since the publication of the IPVM Articles, numerous customers of
   5 the Feevr system have terminated or suspended their sales agreements with X.Labs
   6 for its Feevr system and cited the IPVM Articles in doing so. X.Labs is subject to
   7 various confidentiality agreements regarding specific customers. For example, on
   8 or about April 27, 2020, following the publication of IPVM’s March 31, 2020,
   9 April 14, 2020, and April 17, 2020 Articles, a customer that is an international,
  10 American publicly traded web hosting company put its 100-unit order of the Feevr
  11 system on hold, resulting in a loss of $350,000 in revenue to X.Labs. On April 14,
  12 2020, an American social media corporation customer and a Japanese e-commerce
  13 company each suspended their orders of X.Labs’ Feevr system due to the March
  14 31, 2020 Article, resulting in a loss of $750,000 in revenue to X.Labs.
  15         112. In addition, numerous customers of the Feevr system have raised
  16 serious concerns about the Feevr system and cited the IPVM Articles as the bases
  17 of those concerns. For example, on April 14, 2020, a VP of Compliance at a
  18 Japanese e-commerce company cited and expressed concern about the April 14,
  19 2020 Article. As another example, on April 16, 2020, an Exxon Mobil
  20 representative called X.Labs distributor Shooter Detections System’s Chief
  21 Executive Officer to inquire about the IPVM Articles. On May 4, 2020, a BP
  22 America Business Security Manager inquired about the IPVM “reports” and
  23 requested that X.Labs respond to the points raised by the IPVM Articles. On May
  24 11, 2020, a U.S. Foods representative requested an explanation as to the May 7,
  25 2020 Article and alleged cancellation of the Product Supply Agreement between
  26 FLIR and X.Labs. On or about May 11, 2020, a Coca-Cola Director of Hospitality
  27 & Site Services asked if X.Labs could “speak to” IPVM’s May 7, 2020 Article.
  28 On May 21, 2020, the Flex-N-Gate group of companies Director of Global
       FIRST AMENDED COMPLAINT                   47          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 48 of 112 Page ID #:386



   1 Security Operations cited the May 20, 2020 Article as a “[c]oncerning article” as
   2 “raining concern internally.” Also on May 21, 2020, the Major League of Baseball
   3 cited “concerns” arising out of the May 20, 2020 Article.
   4         113. On information and belief, X.Labs’ prospective customers have
   5 similarly severed their business relationships with X.Labs and will not be entering
   6 into contracts to purchase X.Labs’ Feevr system due to the IPVM Articles. For
   7 example, on or about May 7, 2020, wework, which had been in the process of
   8 placing an order for the Feevr system, suspended its pending purchase because of
   9 the May 7, 2020 Article. As another example, on or about June 4, 2020, the New
  10 Mexico Government expressed hesitance with purchase of the Feevr system due to
  11 the April 14, 2020 Article. Also on or about June 4, 2020, a Westrock
  12 representative advised that Westrock had been interested in purchasing the Feevr
  13 system but moved instead to using other FLIR and ICI technology based on the
  14 purported legal concerns between X.Labs and FLIR.
  15         114. In addition, IPVM’s false, misleading, disparaging, and deceptive
  16 statements caused X.Labs’ supplier, FLIR, to suspend its October 12, 2018 Product
  17 Supply Agreement with X.Labs for a period of time and to ultimately give X.Labs
  18 notice of intent to terminate its April 15, 2020 Product Supply Agreement with
  19 X.Labs. But for the IPVM Articles, FLIR would not have suspended or given
  20 notice of intent to terminate either of its Product Supply Agreements with X.Labs.
  21 Indeed, on information and belief, FLIR has not suspended any supply agreement
  22 with Dotty Digital Pty Ltd (“Dotty”), despite Dotty’s use of the FLIR One Pro
  23 camera to measure elevated skin temperature in a manner similar to the Feevr
  24 system. Further, on or about May 12, 2020, MBA Corps., an X.Labs distributor,
  25 informed X.Labs that Buckley Petersen Global was terminating its business
  26 relationship with MBA Corps. because of the “very negative publicity” caused by
  27 the IPVM Articles. In addition, IPVM’s false, misleading, disparaging, and
  28 deceptive statements caused X.Labs’ development partner, Fusus, to withdraw
       FIRST AMENDED COMPLAINT                  48          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 49 of 112 Page ID #:387



   1 from its software and integration agreement to provide access control and screen
   2 integration for the Feevr system on May 15, 2020. Fusus cited the IPVM Articles
   3 as “bad for [Fusus’] brand.” As a result of Fusus’ withdrawal, X.Labs is no longer
   4 able to provide access control and screen integration with the Feevr system and has
   5 therefore suffered a reduction in sales of the Feevr system. Additionally, on May
   6 21, 2020, Pulse Supply Chain Solution, Inc. declined to commit a $1 million
   7 investment in X.Labs “due to the negative blogs received from IPVM and John
   8 Honovich.”
   9         115. As a result, IPVM’s Articles have directly caused significant harm to
  10 X.Labs’ business reputation, goodwill, and integrity and significant loss of sales
  11 and potential sales of X.Labs’ Feevr system in an amount to be determined at trial.
  12 On information and belief, IPVM’s purpose in publishing the IPVM Articles was
  13 to disrupt X.Labs’ contracts, contractual relations, and prospective contractual
  14 relationships.
  15         116. On April 22, 2020, counsel for X.Labs sent a letter to IPVM’s John
  16 Honovich (“April 22, 2020 Letter”), demanding that IPVM promptly confirm in
  17 writing that it has ceased and desisted writing or publishing any articles containing
  18 false, misleading, deceptive, or defamatory statements about X.Labs or its Feevr
  19 system; issue a public retraction of the IPVM Articles that explicitly acknowledges
  20 the falsehoods, deceptions, and defamations contained therein; provide all
  21 information, including any documentation, regarding any tests or analyses that
  22 IPVM or any entity on IPVM’s behalf has done on the Feevr system; identify
  23 IPVM’s credentials and experience that it believes qualifies it to reliably and
  24 accurately test and evaluate the Feevr system; explain IPVM’s failure to acquire
  25 and use the Feevr system in connection with any testing or assessment of the Feevr
  26 system; identify Ethan Ace, Charles Rollet, and John Honovich’s credentials and
  27 experience, if any, which qualify them to review the Feevr system; and provide a
  28 complete and accurate written accounting of the identities and the number of
       FIRST AMENDED COMPLAINT                   49          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 50 of 112 Page ID #:388



   1 individuals and businesses that have accessed any of the IPVM Articles, among
   2 other demands. A true and correct copy of the April 22, 2020 Letter is attached as
   3 Exhibit 16 to this First Amended Complaint.
   4         117. As of the filing of this First Amended Complaint, IPVM has failed to
   5 perform any of the demands set forth in X.Labs’ April 22, 2020 Letter. IPVM has
   6 refused to retract and disavow the IPVM Articles. Further, IPVM has failed to
   7 provide any corroboration of its originally claimed alleged testing of the Feevr
   8 system. In addition, IPVM has failed to identify any credentials and/or experience
   9 that could qualify it to test and evaluate the Feevr system, whether as to Ethan Ace,
  10 Charles Rollet, and John Honovich or otherwise. And, IPVM has failed to explain
  11 its failure to acquire and use the Feevr system, particularly in light of X.Labs’ offer
  12 to provide a unit of its system, in connection with any testing or assessment of the
  13 Feevr system.
  14         118. Meanwhile, the IPVM Articles have caused and continue to cause
  15 great and irreparable harm to X.Labs’ business reputation, goodwill, and integrity
  16 and to sales of the Feevr system.
  17                             FIRST CLAIM FOR RELIEF
  18                 Intentional Interference with Contractual Relations
  19         119. X.Labs repeats and realleges the allegations of the foregoing
  20 Paragraphs 1 through 118, as if fully set forth herein.
  21         120. X.Labs possesses and possessed valid contracts with various
  22 customers, including Fortune 500 customers, to provide the Feevr system. X.Labs
  23 also has supplier contracts, notably with FLIR for the FLIR ONE Pro camera, and
  24 had a software and integration agreement with Fusus.
  25         121. IPVM is and, at all material times, has been aware of the existence of
  26 these contracts. For example, IPVM states in the April 14, 2020 Article: “we
  27 believe Feevr and SDS that they are selling a lot of these devices [Feevr system]
  28 right now.” In addition, IPVM states in the March 31, 2020 Article “[t]he Feevr
       FIRST AMENDED COMPLAINT                    50           CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 51 of 112 Page ID #:389



   1 thermal screening system consists of FLIR One Pro camera” and refers in the April
   2 14, 2020 Article to X.Labs’ “thermal provider FLIR.”
   3         122. IPVM engaged in conduct that was calculated to disrupt X.Labs’
   4 contractual relations and rights under those contracts and that it knew was certain
   5 or substantially certain to result in such disruption and achieved those ends. In
   6 doing so, IPVM has prevented X.Labs from realizing the benefits of these
   7 contractual relationships. To achieve those ends, IPVM has, among other things,
   8 published provably false and defamatory statements of fact and misleading,
   9 disparaging, and deceptive statements that imply false conclusions of fact
  10 regarding X.Labs and the Feevr system in the IPVM Articles. Among its
  11 numerous other false and defamatory statements regarding X.Labs and its Feevr
  12 system, IPVM prominently, falsely, and defamatorily stated that the Feevr system
  13 “fundamentally lacks accuracy for its use” and that “false positives and negatives
  14 are highly likely” when using the Feevr system. On information and belief,
  15 IPVM’s purpose in publishing the IPVM Articles and the provably false and
  16 defamatory statements of fact and misleading, disparaging, and deceptive
  17 statements implying false conclusions of fact contained therein was and is to
  18 disrupt these contracts.
  19         123. IPVM falsely asserts in the March 31, 2020 Article that the accuracy
  20 of the Feevr system is “only ±3°C (~5.4°F)” on the sole basis that “the FLIR One
  21 Pro specifies accuracy of only ±3°C (~5.4°F), a huge range for measuring body
  22 temperature”; and further claims that “false positives and negatives are highly
  23 likely” when using the Feevr system to screen and detect individuals with elevated
  24 forehead skin temperature. IPVM, however, does not base these statements on any
  25 testing or evaluation of the actual Feevr system itself, which includes X.Labs’
  26 proprietary AI-based mobile app software. Rather, IPVM points to just one part of
  27 the Feevr system, namely, the FLIR ONE Pro camera, which IPVM asserts
  28 specifies an accuracy of “only ±3°C (~5.4°F).” IPVM then contrasts this purported
       FIRST AMENDED COMPLAINT                   51          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 52 of 112 Page ID #:390



   1 accuracy of “only ±3°C (~5.4°F)” with unidentified systems which it claims to
   2 have surveyed.
   3         124. As to X.Labs’ proprietary mobile app, IPVM claims in the March 31,
   4 2020 Article—without any support—that “[t]he FLIR SDK License Agreement
   5 prohibits the use of FLIR devices, like the FLIR ONE Pro that Feevr uses, from
   6 apps like Feevr’s,” despite acknowledging that the Feevr system does not use the
   7 FLIR SDK. IPVM’s implied statement that the Feevr system runs afoul of the
   8 FLIR SDK License Agreement is demonstrably false, as X.Labs has informed
   9 IPVM that it does not use the FLIR SDK and IPVM does not identify any
  10 information from FLIR or otherwise indicating that X.Labs uses the SDK.
  11         125. IPVM also states in the March 31, 2020 Article that it is “particularly
  12 worried about how accurate this [Feevr system] will be and how misleading much
  13 of their [X.Labs’] marketing is,” thereby falsely implying the purportedly objective
  14 conclusion that the Feevr system is inaccurate and that X.Labs’ marketing of the
  15 Feevr system is misleading and attempts to conceal the alleged inaccuracy of the
  16 Feevr system from customers and potential customers of the Feevr system.
  17         126. Subsequently, IPVM amplified its statements in the March 31, 2020
  18 Article with an April 14, 2020 Article entitled “Beware of Feevr,” in which IPVM
  19 prominently states that X.Labs “is marketing a ‘Feevr’ solution that fundamentally
  20 lacks accuracy for its use, as its thermal provider FLIR has said and IPVM testing
  21 has shown.” (emphasis added). This statement is false, defamatory, and
  22 misleading. In addition, in the April 14, 2020 Article, IPVM falsely states that the
  23 Feevr system “pose[s] risks to the public.” IPVM also misleadingly states in the
  24 April 14, 2020 Article that “Feevr has no FDA approval for this device,” “[t]he
  25 CEO of Feevr’s ‘premier US distributor’ admitted the lack of approval,” and “[t]he
  26 thermal sensor they are using is not specified nor recommended by their provider
  27 for such a ‘feevr’ application” and “Feevr cannot address this.” By these
  28 statements, IPVM falsely and defamatorily implied that the Feevr system is
       FIRST AMENDED COMPLAINT                   52         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 53 of 112 Page ID #:391



   1 intended to be used for purposes requiring FDA approval, that it therefore runs
   2 afoul of FDA regulations, and that X.Labs is attempting to conceal this alleged
   3 lack of the requisite FDA approvals from customers and potential customers of the
   4 Feevr system. In addition, IPVM falsely states in the April 14, 2020 Article that
   5 the FLIR One Pro used with the Feevr system “perform[s] inaccurately for human
   6 temperature detection” and “the FLIR One Pro they use is 10x less accurate than”
   7 an FDA approved thermal gun. IPVM also falsely states in the April 14, 2020
   8 Article that “[f]undamentally, Feevr also does not explain or justify how they are
   9 using a sensor which FLIR themselves has said is not accurate enough for thermal
  10 screening (±3°C) and getting accurate results,” that the accuracy of the Feevr
  11 system is “nowhere close enough to the precision needed to determine the fine
  12 differences between ‘normal’ body temperatures ~98°F and ‘fevers’ at ~100°F,”
  13 and that examples of the Feevr system’s imaging results show “two people on the
  14 left and center with 90-91°F temperatures are evidently dying of hypothermia or
  15 inaccuracy in measurement,” and falsely implies that the 90-91°F temperature
  16 measurements are core temperatures rather than skin temperatures. IPVM thereby
  17 false implies that the Feevr system is not sufficiently accurate to screen and detect
  18 individuals with elevated forehead skin temperature. In addition, the April 14,
  19 2020 Article is entitled “Beware of Feevr” and begins with the statement “Beware
  20 of ‘Feevr,’” followed by an image depicting the Feevr system with a large
  21 “BEWARE” warning sign stamped across the image of the Feevr system, thereby
  22 implying that there is an objective reason to believe that the Feevr system poses a
  23 risk.
  24         127. IPVM continued to amplify its false and defamatory statements in the
  25 April 17, 2020 Article, where it claims that “[p]roblems” with the Feevr system
  26 include that “Feevr is also using the wrong kind of camera,” thereby implying that
  27 the Feevr system is inaccurate. IPVM then states in the April 17, 2020 Article that
  28
       FIRST AMENDED COMPLAINT                   53          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 54 of 112 Page ID #:392



   1 “these unregulated products” “present[] a risk to the public,” thereby falsely
   2 implying that the Feevr system presents a risk to the public.
   3         128. In the May 7, 2020 Article, IPVM continued to amplify its false
   4 statements regarding the alleged inaccuracy of the Feevr system in the March 31,
   5 2020, April 14, 2020, and April 17, 2020 Articles by repeating the falsities
   6 regarding alleged “potential issues with Feevr’s FLIR usage, both on accuracy and
   7 using the FLIR SDK” and “the FLIR One Pro they [X.Labs] use [being] 10x less
   8 accurate than” an FDA approved thermal gun (emphases added).
   9         129. Likewise, IPVM exacerbated its false statements by stating in the May
  10 20, 2020 Article that “[c]ore to this issue” of “Accuracy Concerns” “is that X.Labs
  11 says they are using a FLIR ONE Pro device that retails for ~$400, per FLIR, not
  12 recommended for human temperature / ‘feevr’ scanning because its accuracy is
  13 speciﬁed at just ~±5°F” (emphasis added).
  14         130. Thus, IPVM falsely, misleadingly, and deceptively represented to
  15 potential X.Labs customers that the Feevr system is inaccurate and poses risks to
  16 the public. Yet, in making these representations, IPVM relied on cherry-picked
  17 and distorted information about the FLIR ONE Pro camera and the Feevr system
  18 and purportedly tested only the FLIR ONE Pro component of the Feevr system.
  19 IPVM thus deliberately failed to test the actual Feevr system itself, which includes
  20 X.Labs’ proprietary AI-based mobile app software. On information and belief,
  21 IPVM knew that it was not sufficiently qualified to reliably and accurately test,
  22 evaluate, and review the Feevr system when it made and published these
  23 representations in the IPVM Articles. Alternatively, to the extent that IPVM was
  24 sufficiently qualified, it knew that its deliberate decision not to use the actual Feevr
  25 system in its purported testing, evaluation, and review was reckless, malicious, and
  26 irresponsible. Significantly, IPVM has held itself out to its subscribers and
  27 members as a specialist in the technologic assessment of AI-based thermal
  28 software systems for determining an individual’s forehead skin temperature.
       FIRST AMENDED COMPLAINT                    54           CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 55 of 112 Page ID #:393



   1         131. As corroborated by Dr. Briant’s testing data and results, however,
   2 IPVM’s statements were false. Critically, Dr. Briant’s testing data and results
   3 confirmed that the Feevr system is in fact accurate and reliable for its intended
   4 purpose of screening and detecting individuals with elevated forehead skin
   5 temperature and does not result in high “false positives and negatives.” Indeed,
   6 these data and results demonstrated that the average skin temperature
   7 measurements recorded by the Feevr units across all subjects and trials were within
   8 1°C of the average such skin temperature measurements recorded by both the FDA
   9 501K certified Extech IR200 and 320 x 240 thermal resolution Fluke Ti32. Dr.
  10 Briant’s testing data and results further demonstrated that the average skin
  11 temperature measurements recorded by the Feevr units for each individual test
  12 subject, with data for the Feevr units averaged over each trial, were generally
  13 within 1°C of the average such skin temperature measurements recorded by both
  14 the Extech IR200 and Fluke Ti32 units. In addition, Dr. Briant’s testing data and
  15 results demonstrated that the Feevr units exhibited similar levels of repeatability in
  16 terms of standard deviations in skin temperature measurements to the Extech
  17 IR200 and Fluke Ti32 units.
  18         132. As a result of IPVM’s intentional interference with X.Labs’ contracts,
  19 X.Labs has been harmed and suffered damages in an amount to be proven at trial,
  20 including, but not limited to, the revenue and profits that X.Labs would have made
  21 but for IPVM’s interference. Indeed, numerous X.Labs customers have terminated
  22 or suspended their sales agreements for the Feevr system and cited the IPVM
  23 Articles in doing so. IPVM’s false, misleading, disparaging, defamatory, and
  24 deceptive statements also caused X.Labs’ supplier, FLIR, to suspend its October
  25 12, 2018 Product Supply Agreement with X.Labs for a period of time and
  26 ultimately give X.Labs notice of intent to terminate its April 15, 2020 Product
  27 Supply Agreement with X.Labs and caused X.Labs’ development partner, Fusus,
  28
       FIRST AMENDED COMPLAINT                    55          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 56 of 112 Page ID #:394



   1 to withdraw from its software and integration agreement to provide access control
   2 and screen integration for the Feevr system.
   3         133. IPVM’s acts were undertaken intentionally and in conscious disregard
   4 of X.Labs’ rights. In addition, IPVM’s acts were malicious, oppressive, and/or
   5 fraudulent. Therefore, X.Labs should be awarded punitive and exemplary damages
   6 sufficient to punish IPVM and to deter similar conduct in the future.
   7         134. IPVM’s conduct indicates that it has no intention to stop harassing
   8 X.Labs, and, unless restrained, will not do so, to X.Labs’ great and irreparable
   9 injury, for which damages would not afford adequate relief, in that they would not
  10 completely compensate for the injury to X.Labs’ business reputation, goodwill, and
  11 integrity amongst its customers.
  12                          SECOND CLAIM FOR RELIEF
  13           Intentional Interference with Prospective Economic Relations
  14         135. X.Labs repeats and realleges the allegations of the foregoing
  15 Paragraphs 1 through 134, as if fully set forth herein.
  16         136. Before IPVM’s smear campaign, X.Labs was actively developing
  17 business relationships to provide the Feevr system to potential customers. These
  18 business relationships would likely have resulted in significant sales by X.Labs of
  19 its Feevr system.
  20         137. IPVM is and, at all material times, has been aware of the existence of
  21 X.Labs’ prospective contractual relationships. Indeed, IPVM would not have
  22 published the IPVM Articles had it been unaware of these prospective contractual
  23 relationships. Among its numerous other false and defamatory statements
  24 regarding X.Labs and the Feevr system, IPVM has prominently, falsely, and
  25 defamatorily stated that the Feevr system “fundamentally lacks accuracy for its
  26 use” and that “false positives and negatives are highly likely” when using the
  27 Feevr system. On information and belief, IPVM’s purpose in publishing the IPVM
  28
       FIRST AMENDED COMPLAINT                   56            CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 57 of 112 Page ID #:395



   1 Articles and the false, misleading, deceptive statements contained therein was and
   2 is to disrupt these prospective contractual relationships.
   3         138. IPVM falsely asserts in the March 31, 2020 Article that the accuracy
   4 of the Feevr system is “only ±3°C (~5.4°F)” on the sole basis that “the FLIR One
   5 Pro specifies accuracy of only ±3°C (~5.4°F), a huge range for measuring body
   6 temperature”; and further claims that “false positives and negatives are highly
   7 likely” when using the Feevr system to screen and detect individuals with elevated
   8 forehead skin temperature. IPVM, however, does not base these statements on any
   9 testing or evaluation of the actual Feevr system itself, which includes X.Labs’
  10 proprietary AI-based mobile app software. Rather, IPVM points to just one part of
  11 the Feevr system, namely, the FLIR ONE Pro camera, which IPVM asserts
  12 specifies an accuracy of “only ±3°C (~5.4°F).” IPVM then contrasts this purported
  13 accuracy of “only ±3°C (~5.4°F)” with unidentified systems which it claims to
  14 have surveyed.
  15         139. As to X.Labs’ proprietary mobile app, IPVM claims in the March 31,
  16 2020 Article—without any support—that “[t]he FLIR SDK License Agreement
  17 prohibits the use of FLIR devices, like the FLIR ONE Pro that Feevr uses, from
  18 apps like Feevr’s,” despite acknowledging that the Feevr system does not use the
  19 FLIR SDK. IPVM’s implied statement that the Feevr system runs afoul of the
  20 FLIR SDK License Agreement is demonstrably false, as X.Labs has informed
  21 IPVM that it does not use the FLIR SDK and IPVM does not identify any
  22 information from FLIR or otherwise indicating that X.Labs uses the SDK.
  23         140. IPVM also states in the March 31, 2020 Article that it is “particularly
  24 worried about how accurate this [Feevr system] will be and how misleading much
  25 of their [X.Labs’] marketing is,” thereby falsely implying the purportedly objective
  26 conclusion that the Feevr system is inaccurate and that X.Labs’ marketing of the
  27 Feevr system is misleading and attempts to conceal the alleged inaccuracy of the
  28 Feevr system from customers and potential customers of the Feevr system.
       FIRST AMENDED COMPLAINT                   57          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 58 of 112 Page ID #:396



   1         141. Subsequently, IPVM amplified its statements in the March 31, 2020
   2 Article with an April 14, 2020 Article entitled “Beware of Feevr,” in which IPVM
   3 prominently states that X.Labs “is marketing a ‘Feevr’ solution that fundamentally
   4 lacks accuracy for its use, as its thermal provider FLIR has said and IPVM testing
   5 has shown.” (emphasis added). This statement is false, defamatory, and
   6 misleading. In addition, in the April 14, 2020 Article, IPVM falsely states that the
   7 Feevr system “pose[s] risks to the public.” IPVM also misleadingly states in the
   8 April 14, 2020 Article that “Feevr has no FDA approval for this device,” “[t]he
   9 CEO of Feevr’s ‘premier US distributor’ admitted the lack of approval,” and “[t]he
  10 thermal sensor they are using is not specified nor recommended by their provider
  11 for such a ‘feevr’ application” and “Feevr cannot address this.” By these
  12 statements, IPVM falsely and defamatorily implied that the Feevr system is
  13 intended to be used for purposes requiring FDA approval, that it therefore runs
  14 afoul of FDA regulations, and that X.Labs is attempting to conceal this alleged
  15 lack of the requisite FDA approvals from customers and potential customers of the
  16 Feevr system. In addition, IPVM falsely states in the April 14, 2020 Article that
  17 the FLIR One Pro used with the Feevr system “perform[s] inaccurately for human
  18 temperature detection” and “the FLIR One Pro they use is 10x less accurate than”
  19 an FDA approved thermal gun. IPVM also falsely states in the April 14, 2020
  20 Article that “[f]undamentally, Feevr also does not explain or justify how they are
  21 using a sensor which FLIR themselves has said is not accurate enough for thermal
  22 screening (±3°C) and getting accurate results,” that the accuracy of the Feevr
  23 system is “nowhere close enough to the precision needed to determine the fine
  24 differences between ‘normal’ body temperatures ~98°F and ‘fevers’ at ~100°F,”
  25 and that examples of the Feevr system’s imaging results show “two people on the
  26 left and center with 90-91°F temperatures are evidently dying of hypothermia or
  27 inaccuracy in measurement,” and falsely implies that the 90-91°F temperature
  28 measurements are core temperatures rather than skin temperatures. IPVM thereby
       FIRST AMENDED COMPLAINT                   58         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 59 of 112 Page ID #:397



   1 false implies that the Feevr system is not sufficiently accurate to screen and detect
   2 individuals with elevated forehead skin temperature. In addition, the April 14,
   3 2020 Article is entitled “Beware of Feevr” and begins with the statement “Beware
   4 of ‘Feevr,’” followed by an image depicting the Feevr system with a large
   5 “BEWARE” warning sign stamped across the image of the Feevr system, thereby
   6 implying that there is an objective reason to believe that the Feevr system poses a
   7 risk.
   8         142. IPVM continued to amplify its false and defamatory statements in the
   9 April 17, 2020 Article, where it claims that “[p]roblems” with the Feevr system
  10 include that “Feevr is also using the wrong kind of camera,” thereby implying that
  11 the Feevr system is inaccurate. IPVM then states in the April 17, 2020 Article that
  12 “these unregulated products” “present[] a risk to the public,” thereby falsely
  13 implying that the Feevr system presents a risk to the public.
  14         143. In the May 7, 2020 Article, IPVM continued to amplify its false
  15 statements regarding the alleged inaccuracy of the Feevr system in the March 31,
  16 2020, April 14, 2020, and April 17, 2020 Articles by repeating the falsities
  17 regarding alleged “potential issues with Feevr’s FLIR usage, both on accuracy and
  18 using the FLIR SDK” and “the FLIR One Pro they [X.Labs] use [being] 10x less
  19 accurate than” an FDA approved thermal gun (emphases added).
  20         144. Likewise, IPVM exacerbated its false statements by stating in the May
  21 20, 2020 Article that “[c]ore to this issue” of “Accuracy Concerns” “is that X.Labs
  22 says they are using a FLIR ONE Pro device that retails for ~$400, per FLIR, not
  23 recommended for human temperature / ‘feevr’ scanning because its accuracy is
  24 speciﬁed at just ~±5°F” (emphasis added).
  25         145. As corroborated by Dr. Briant’s testing data and results, however,
  26 IPVM’s statements were false. Critically, Dr. Briant’s testing data and results
  27 confirmed that the Feevr system is in fact accurate and reliable for its intended
  28 purpose of screening and detecting individuals with elevated forehead skin
       FIRST AMENDED COMPLAINT                   59          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 60 of 112 Page ID #:398



   1 temperature and does not result in high “false positives and negatives.” Indeed,
   2 these data and results demonstrated that the average skin temperature
   3 measurements recorded by the Feevr units across all subjects and trials were within
   4 1°C of the average such skin temperature measurements recorded by both the FDA
   5 501K certified Extech IR200 and 320 x 240 thermal resolution Fluke Ti32. Dr.
   6 Briant’s testing data and results further demonstrated that the average skin
   7 temperature measurements recorded by the Feevr units for each individual test
   8 subject, with data for the Feevr units averaged over each trial, were generally
   9 within 1°C of the average such skin temperature measurements recorded by both
  10 the Extech IR200 and Fluke Ti32 units. In addition, Dr. Briant’s testing data and
  11 results demonstrated that the Feevr units exhibited similar levels of repeatability in
  12 terms of standard deviations in skin temperature measurements to the Extech
  13 IR200 and Fluke Ti32 units.
  14         146. IPVM falsely, misleadingly, and deceptively represented to potential
  15 X.Labs customers that the Feevr system is inaccurate and poses risks to the public.
  16 Yet, in making these representations, IPVM relied on cherry-picked and distorted
  17 information about the FLIR ONE Pro camera and the Feevr system and
  18 purportedly tested only the FLIR ONE Pro component of the Feevr system. IPVM
  19 thus deliberately failed to test the actual Feevr system itself, which includes
  20 X.Labs’ proprietary AI-based mobile app software. On information and belief,
  21 IPVM knew that it was not sufficiently qualified to reliably and accurately test,
  22 evaluate, and review the Feevr system when it made and published these
  23 representations in the IPVM Articles. Alternatively, to the extent that IPVM was
  24 sufficiently qualified, it knew that its deliberate decision not to use the actual Feevr
  25 system in its purported testing, evaluation, and review was reckless, malicious, and
  26 irresponsible. Significantly, IPVM has held itself out to its subscribers and
  27 members as a specialist in the technologic assessment of AI-based thermal
  28 software systems for determining an individual’s forehead skin temperature.
       FIRST AMENDED COMPLAINT                    60           CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 61 of 112 Page ID #:399



   1         147. IPVM’s representations were calculated to disrupt X.Labs’ ongoing
   2 business negotiations with prospective customers and IPVM knew that its
   3 representations were certain or substantially certain to result in such disruptions.
   4 IPVM published the IPVM Articles with the intent to induce potential X.Labs
   5 customers to sever their business relationships with X.Labs and ensure that they
   6 did not enter into contracts to purchase X.Labs’ Feevr system.
   7         148. X.Labs is informed and believes that, because of IPVM’s false,
   8 misleading, and deceptive representations to potential X.Labs customers, those
   9 potential customers severed their business relationships with X.Labs and will not
  10 be entering into contracts to purchase X.Labs’ Feevr system.
  11         149. As a result of IPVM’s intentional interference with X.Labs’
  12 prospective economic relations, X.Labs has been harmed and suffered damages in
  13 an amount to be proven at trial. Because of IPVM’s intentional acts, X.Labs will
  14 not realize the revenue and profits—and the concomitant value of further
  15 developing the customer relationships with which IPVM’s conduct has
  16 interfered—from these prospective business relationships that it would have
  17 realized, but for IPVM’s conduct described herein. Indeed, numerous X.Labs
  18 customers have terminated or suspended their sales agreements for the Feevr
  19 system and cited the IPVM Articles in doing so. On information and belief,
  20 X.Labs’ prospective customers have similarly severed their business relationships
  21 with X.Labs and will not be entering into contracts to purchase X.Labs’ Feevr
  22 system due to the IPVM Articles.
  23         150. IPVM’s acts were undertaken intentionally and in conscious disregard
  24 of X.Labs’ rights to compete fairly in the marketplace. In addition, IPVM’s acts
  25 were malicious, oppressive, and/or fraudulent. Therefore, X.Labs should be
  26 awarded punitive and exemplary damages sufficient to punish IPVM and to deter
  27 similar conduct in the future.
  28
       FIRST AMENDED COMPLAINT                    61          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 62 of 112 Page ID #:400



   1         151. IPVM’s conduct indicates that it has no intention to stop harassing
   2 X.Labs, and, unless restrained, will not do so, to X.Labs’ great and irreparable
   3 injury, for which damages would not afford adequate relief, in that they would not
   4 completely compensate for the injury to X.Labs’ business reputation, goodwill, and
   5 integrity amongst its customers and prospective customers.
   6                             THIRD CLAIM FOR RELIEF
   7            Negligent Interference with Prospective Economic Relations
   8         152. X.Labs repeats and realleges the allegations of the foregoing
   9 Paragraphs 1 through 151, as if fully set forth herein.
  10         153. Before IPVM’s smear campaign, X.Labs was actively developing
  11 business relationships to provide the Feevr system to potential customers. These
  12 business relationships would likely have resulted in significant sales by X.Labs of
  13 its Feevr system.
  14         154. IPVM is and, at all material times, has been aware of the existence of
  15 X.Labs’ prospective contractual relationships. Indeed, IPVM would not have
  16 published the IPVM Articles had it been unaware of these prospective contractual
  17 relationships. Among its numerous other false and defamatory statements
  18 regarding X.Labs and the Feevr system, IPVM has prominently, falsely, and
  19 defamatorily stated that the Feevr system “fundamentally lacks accuracy for its
  20 use” and that “false positives and negatives are highly likely” when using the
  21 Feevr system. On information and belief, IPVM’s purpose in publishing the IPVM
  22 Articles and the false, misleading, deceptive statements contained therein was and
  23 is to disrupt these prospective contractual relationships.
  24         155. IPVM falsely asserts in the March 31, 2020 Article that the accuracy
  25 of the Feevr system is “only ±3°C (~5.4°F)” on the sole basis that “the FLIR One
  26 Pro specifies accuracy of only ±3°C (~5.4°F), a huge range for measuring body
  27 temperature”; and further claims that “false positives and negatives are highly
  28 likely” when using the Feevr system to screen and detect individuals with elevated
       FIRST AMENDED COMPLAINT                   62            CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 63 of 112 Page ID #:401



   1 forehead skin temperature. IPVM, however, does not base these statements on any
   2 testing or evaluation of the actual Feevr system itself, which includes X.Labs’
   3 proprietary AI-based mobile app software. Rather, IPVM points to just one part of
   4 the Feevr system, namely, the FLIR ONE Pro camera, which IPVM asserts
   5 specifies an accuracy of “only ±3°C (~5.4°F).” IPVM then contrasts this purported
   6 accuracy of “only ±3°C (~5.4°F)” with unidentified systems which it claims to
   7 have surveyed.
   8         156. As to X.Labs’ proprietary mobile app, IPVM claims in the March 31,
   9 2020 Article—without any support—that “[t]he FLIR SDK License Agreement
  10 prohibits the use of FLIR devices, like the FLIR ONE Pro that Feevr uses, from
  11 apps like Feevr’s,” despite acknowledging that the Feevr system does not use the
  12 FLIR SDK. IPVM’s implied statement that the Feevr system runs afoul of the
  13 FLIR SDK License Agreement is demonstrably false, as X.Labs has informed
  14 IPVM that it does not use the FLIR SDK and IPVM does not identify any
  15 information from FLIR or otherwise indicating that X.Labs uses the SDK.
  16         157. IPVM also states in the March 31, 2020 Article that it is “particularly
  17 worried about how accurate this [Feevr system] will be and how misleading much
  18 of their [X.Labs’] marketing is,” thereby falsely implying the purportedly objective
  19 conclusion that the Feevr system is inaccurate and that X.Labs’ marketing of the
  20 Feevr system is misleading and attempts to conceal the alleged inaccuracy of the
  21 Feevr system from customers and potential customers of the Feevr system.
  22         158. Subsequently, IPVM amplified its statements in the March 31, 2020
  23 Article with an April 14, 2020 Article entitled “Beware of Feevr,” in which IPVM
  24 prominently states that X.Labs “is marketing a ‘Feevr’ solution that fundamentally
  25 lacks accuracy for its use, as its thermal provider FLIR has said and IPVM testing
  26 has shown.” (emphasis added). This statement is false, defamatory, and
  27 misleading. In addition, in the April 14, 2020 Article, IPVM falsely states that the
  28 Feevr system “pose[s] risks to the public.” IPVM also misleadingly states in the
       FIRST AMENDED COMPLAINT                   63         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 64 of 112 Page ID #:402



   1 April 14, 2020 Article that “Feevr has no FDA approval for this device,” “[t]he
   2 CEO of Feevr’s ‘premier US distributor’ admitted the lack of approval,” and “[t]he
   3 thermal sensor they are using is not specified nor recommended by their provider
   4 for such a ‘feevr’ application” and “Feevr cannot address this.” By these
   5 statements, IPVM falsely and defamatorily implied that the Feevr system is
   6 intended to be used for purposes requiring FDA approval, that it therefore runs
   7 afoul of FDA regulations, and that X.Labs is attempting to conceal this alleged
   8 lack of the requisite FDA approvals from customers and potential customers of the
   9 Feevr system. In addition, IPVM falsely states in the April 14, 2020 Article that
  10 the FLIR One Pro used with the Feevr system “perform[s] inaccurately for human
  11 temperature detection” and “the FLIR One Pro they use is 10x less accurate than”
  12 an FDA approved thermal gun. IPVM also falsely states in the April 14, 2020
  13 Article that “[f]undamentally, Feevr also does not explain or justify how they are
  14 using a sensor which FLIR themselves has said is not accurate enough for thermal
  15 screening (±3°C) and getting accurate results,” that the accuracy of the Feevr
  16 system is “nowhere close enough to the precision needed to determine the fine
  17 differences between ‘normal’ body temperatures ~98°F and ‘fevers’ at ~100°F,”
  18 and that examples of the Feevr system’s imaging results show “two people on the
  19 left and center with 90-91°F temperatures are evidently dying of hypothermia or
  20 inaccuracy in measurement,” and falsely implies that the 90-91°F temperature
  21 measurements are core temperatures rather than skin temperatures. IPVM thereby
  22 false implies that the Feevr system is not sufficiently accurate to screen and detect
  23 individuals with elevated forehead skin temperature. In addition, the April 14,
  24 2020 Article is entitled “Beware of Feevr” and begins with the statement “Beware
  25 of ‘Feevr,’” followed by an image depicting the Feevr system with a large
  26 “BEWARE” warning sign stamped across the image of the Feevr system, thereby
  27 implying that there is an objective reason to believe that the Feevr system poses a
  28 risk.
       FIRST AMENDED COMPLAINT                   64          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 65 of 112 Page ID #:403



   1         159. IPVM continued to amplify its false and defamatory statements in the
   2 April 17, 2020 Article, where it claims that “[p]roblems” with the Feevr system
   3 include that “Feevr is also using the wrong kind of camera,” thereby implying that
   4 the Feevr system is inaccurate. IPVM then states in the April 17, 2020 Article that
   5 “these unregulated products” “present[] a risk to the public,” thereby falsely
   6 implying that the Feevr system presents a risk to the public.
   7         160. In the May 7, 2020 Article, IPVM continued to amplify its false
   8 statements regarding the alleged inaccuracy of the Feevr system in the March 31,
   9 2020, April 14, 2020, and April 17, 2020 Articles by repeating the falsities
  10 regarding alleged “potential issues with Feevr’s FLIR usage, both on accuracy and
  11 using the FLIR SDK” and “the FLIR One Pro they [X.Labs] use [being] 10x less
  12 accurate than” an FDA approved thermal gun (emphases added).
  13         161. Likewise, IPVM exacerbated its false statements by stating in the May
  14 20, 2020 Article that “[c]ore to this issue” of “Accuracy Concerns” “is that X.Labs
  15 says they are using a FLIR ONE Pro device that retails for ~$400, per FLIR, not
  16 recommended for human temperature / ‘feevr’ scanning because its accuracy is
  17 speciﬁed at just ~±5°F” (emphasis added).
  18         162. As corroborated by Dr. Briant’s testing data and results, however,
  19 IPVM’s statements were false. Critically, Dr. Briant’s testing data and results
  20 confirmed that the Feevr system is in fact accurate and reliable for its intended
  21 purpose of screening and detecting individuals with elevated forehead skin
  22 temperature and does not result in high “false positives and negatives.” Indeed,
  23 these data and results demonstrated that the average skin temperature
  24 measurements recorded by the Feevr units across all subjects and trials were within
  25 1°C of the average such skin temperature measurements recorded by both the FDA
  26 501K certified Extech IR200 and 320 x 240 thermal resolution Fluke Ti32. Dr.
  27 Briant’s testing data and results further demonstrated that the average skin
  28 temperature measurements recorded by the Feevr units for each individual test
       FIRST AMENDED COMPLAINT                   65          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 66 of 112 Page ID #:404



   1 subject, with data for the Feevr units averaged over each trial, were generally
   2 within 1°C of the average such skin temperature measurements recorded by both
   3 the Extech IR200 and Fluke Ti32 units. In addition, Dr. Briant’s testing data and
   4 results demonstrated that the Feevr units exhibited similar levels of repeatability in
   5 terms of standard deviations in skin temperature measurements to the Extech
   6 IR200 and Fluke Ti32 units.
   7         163. IPVM falsely, misleadingly, and deceptively represented to potential
   8 X.Labs customers that the Feevr system is inaccurate and poses risks to the public.
   9 Yet, in making these representations, IPVM relied on cherry-picked and distorted
  10 information about the FLIR ONE Pro camera and the Feevr system and
  11 purportedly tested only the FLIR ONE Pro component of the Feevr system. IPVM
  12 thus deliberately failed to test the actual Feevr system itself, which includes
  13 X.Labs’ proprietary AI-based mobile app software. On information and belief,
  14 IPVM knew that it was not sufficiently qualified to reliably and accurately test,
  15 evaluate, and review the Feevr system when it made and published these
  16 representations in the IPVM Articles. Alternatively, to the extent that IPVM was
  17 sufficiently qualified, it knew that its deliberate decision not to use the actual Feevr
  18 system in its purported testing, evaluation, and review was reckless, malicious, and
  19 irresponsible. Significantly, IPVM has held itself out to its subscribers and
  20 members as a specialist in the technologic assessment of AI-based thermal
  21 software systems for determining an individual’s forehead skin temperature.
  22         164. IPVM knew or should have known that its false, misleading, and
  23 deceptive statements would disrupt X.Labs’ ongoing business negotiations with
  24 prospective customers if IPVM failed to act with reasonable care. Nevertheless,
  25 IPVM published the IPVM Articles and the false, misleading, and deceptive
  26 statements contained therein even though it knew or should have known that doing
  27 so would induce potential X.Labs customers to sever their business relationships
  28
       FIRST AMENDED COMPLAINT                    66           CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 67 of 112 Page ID #:405



   1 with X.Labs and ensure that they did not enter into contracts to purchase X.Labs’
   2 Feevr system.
   3         165. X.Labs is informed and believes that, because of IPVM’s false,
   4 misleading, and deceptive representations to potential X.Labs customers, those
   5 potential customers severed their business relationships with X.Labs and will not
   6 be entering into contracts to purchase X.Labs’ Feevr system.
   7         166. As a result of IPVM’s interference with X.Labs’ prospective
   8 economic relations, X.Labs has been harmed and suffered damages in an amount
   9 to be proven at trial. Because of IPVM’s acts, X.Labs will not realize the revenue
  10 and profits—and the concomitant value of further developing the customer
  11 relationships with which IPVM’s conduct has interfered—from these prospective
  12 business relationships that it would have realized, but for IPVM’s conduct
  13 described herein. Indeed, numerous X.Labs customers have terminated or
  14 suspended their sales agreements for the Feevr system and cited the IPVM Articles
  15 in doing so. On information and belief, X.Labs’ prospective customers have
  16 similarly severed their business relationships with X.Labs and will not be entering
  17 into contracts to purchase X.Labs’ Feevr system due to the IPVM Articles.
  18         167. IPVM’s conduct indicates that it has no intention to stop harassing
  19 X.Labs, and, unless restrained, will not do so, to X.Labs’ great and irreparable
  20 injury, for which damages would not afford adequate relief, in that they would not
  21 completely compensate for the injury to X.Labs’ business reputation, goodwill, and
  22 integrity amongst its customers and prospective customers.
  23                          FOURTH CLAIM FOR RELIEF
  24                        Defamation, Cal. Civ. Code § 44 et seq.
  25         168. X.Labs repeats and realleges the allegations of the foregoing
  26 Paragraphs 1 through 167, as if fully set forth herein.
  27         169. IPVM made false, misleading, deceptive, disparaging, and defamatory
  28 statements in the IPVM Articles that the Feevr system is inaccurate and poses risks
       FIRST AMENDED COMPLAINT                   67            CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 68 of 112 Page ID #:406



   1 to the public and that X.Labs’ marketing of the Feevr system is misleading.
   2 Among its numerous other false and defamatory statements regarding X.Labs and
   3 the Feevr system, IPVM has prominently, falsely, and defamatorily stated that the
   4 Feevr system “fundamentally lacks accuracy for its use” and that “false positives
   5 and negatives are highly likely” when using the Feevr system.
   6         170. IPVM falsely asserts in the March 31, 2020 Article that the accuracy
   7 of the Feevr system is “only ±3°C (~5.4°F)” on the sole basis that “the FLIR One
   8 Pro specifies accuracy of only ±3°C (~5.4°F), a huge range for measuring body
   9 temperature”; and further claims that “false positives and negatives are highly
  10 likely” when using the Feevr system to screen and detect individuals with elevated
  11 forehead skin temperature. IPVM, however, does not base these statements on any
  12 testing or evaluation of the actual Feevr system itself, which includes X.Labs’
  13 proprietary AI-based mobile app software. Rather, IPVM points to just one part of
  14 the Feevr system, namely, the FLIR ONE Pro camera, which IPVM asserts
  15 specifies an accuracy of “only ±3°C (~5.4°F).” IPVM then contrasts this purported
  16 accuracy of “only ±3°C (~5.4°F)” with unidentified systems which it claims to
  17 have surveyed.
  18         171. As to X.Labs’ proprietary mobile app, IPVM claims in the March 31,
  19 2020 Article—without any support—that “[t]he FLIR SDK License Agreement
  20 prohibits the use of FLIR devices, like the FLIR ONE Pro that Feevr uses, from
  21 apps like Feevr’s,” despite acknowledging that the Feevr system does not use the
  22 FLIR SDK. IPVM’s implied statement that the Feevr system runs afoul of the
  23 FLIR SDK License Agreement is demonstrably false, as X.Labs has informed
  24 IPVM that it does not use the FLIR SDK and IPVM does not identify any
  25 information from FLIR or otherwise indicating that X.Labs uses the SDK.
  26         172. IPVM also states in the March 31, 2020 Article that it is “particularly
  27 worried about how accurate this [Feevr system] will be and how misleading much
  28 of their [X.Labs’] marketing is,” thereby falsely implying the purportedly objective
       FIRST AMENDED COMPLAINT                   68         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 69 of 112 Page ID #:407



   1 conclusion that the Feevr system is inaccurate and that X.Labs’ marketing of the
   2 Feevr system is misleading and attempts to conceal the alleged inaccuracy of the
   3 Feevr system from customers and potential customers of the Feevr system.
   4         173. Subsequently, IPVM amplified its statements in the March 31, 2020
   5 Article with an April 14, 2020 Article entitled “Beware of Feevr,” in which IPVM
   6 prominently states that X.Labs “is marketing a ‘Feevr’ solution that fundamentally
   7 lacks accuracy for its use, as its thermal provider FLIR has said and IPVM testing
   8 has shown.” (emphasis added). This statement is false, defamatory, and
   9 misleading. In addition, in the April 14, 2020 Article, IPVM falsely states that the
  10 Feevr system “pose[s] risks to the public.” IPVM also misleadingly states in the
  11 April 14, 2020 Article that “Feevr has no FDA approval for this device,” “[t]he
  12 CEO of Feevr’s ‘premier US distributor’ admitted the lack of approval,” and “[t]he
  13 thermal sensor they are using is not specified nor recommended by their provider
  14 for such a ‘feevr’ application” and “Feevr cannot address this.” By these
  15 statements, IPVM falsely and defamatorily implied that the Feevr system is
  16 intended to be used for purposes requiring FDA approval, that it therefore runs
  17 afoul of FDA regulations, and that X.Labs is attempting to conceal this alleged
  18 lack of the requisite FDA approvals from customers and potential customers of the
  19 Feevr system. In addition, IPVM falsely states in the April 14, 2020 Article that
  20 the FLIR One Pro used with the Feevr system “perform[s] inaccurately for human
  21 temperature detection” and “the FLIR One Pro they use is 10x less accurate than”
  22 an FDA approved thermal gun. IPVM also falsely states in the April 14, 2020
  23 Article that “[f]undamentally, Feevr also does not explain or justify how they are
  24 using a sensor which FLIR themselves has said is not accurate enough for thermal
  25 screening (±3°C) and getting accurate results,” that the accuracy of the Feevr
  26 system is “nowhere close enough to the precision needed to determine the fine
  27 differences between ‘normal’ body temperatures ~98°F and ‘fevers’ at ~100°F,”
  28 and that examples of the Feevr system’s imaging results show “two people on the
       FIRST AMENDED COMPLAINT                   69         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 70 of 112 Page ID #:408



   1 left and center with 90-91°F temperatures are evidently dying of hypothermia or
   2 inaccuracy in measurement,” and falsely implies that the 90-91°F temperature
   3 measurements are core temperatures rather than skin temperatures. IPVM thereby
   4 false implies that the Feevr system is not sufficiently accurate to screen and detect
   5 individuals with elevated forehead skin temperature. In addition, the April 14,
   6 2020 Article is entitled “Beware of Feevr” and begins with the statement “Beware
   7 of ‘Feevr,’” followed by an image depicting the Feevr system with a large
   8 “BEWARE” warning sign stamped across the image of the Feevr system, thereby
   9 implying that there is an objective reason to believe that the Feevr system poses a
  10 risk.
  11         174. IPVM continued to amplify its false and defamatory statements in the
  12 April 17, 2020 Article, where it claims that “[p]roblems” with the Feevr system
  13 include that “Feevr is also using the wrong kind of camera,” thereby implying that
  14 the Feevr system is inaccurate. IPVM then states in the April 17, 2020 Article that
  15 “these unregulated products” “present[] a risk to the public,” thereby falsely
  16 implying that the Feevr system presents a risk to the public.
  17         175. In the May 7, 2020 Article, IPVM continued to amplify its false
  18 statements regarding the alleged inaccuracy of the Feevr system in the March 31,
  19 2020, April 14, 2020, and April 17, 2020 Articles by repeating the falsities
  20 regarding alleged “potential issues with Feevr’s FLIR usage, both on accuracy and
  21 using the FLIR SDK” and “the FLIR One Pro they [X.Labs] use [being] 10x less
  22 accurate than” an FDA approved thermal gun (emphases added).
  23         176. Likewise, IPVM exacerbated its false statements by stating in the May
  24 20, 2020 Article that “[c]ore to this issue” of “Accuracy Concerns” “is that X.Labs
  25 says they are using a FLIR ONE Pro device that retails for ~$400, per FLIR, not
  26 recommended for human temperature / ‘feevr’ scanning because its accuracy is
  27 speciﬁed at just ~±5°F” (emphasis added).
  28
       FIRST AMENDED COMPLAINT                   70          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 71 of 112 Page ID #:409



   1         177. As corroborated by Dr. Briant’s testing data and results, however,
   2 IPVM’s statements were false. Critically, Dr. Briant’s testing data and results
   3 confirmed that the Feevr system is in fact accurate and reliable for its intended
   4 purpose of screening and detecting individuals with elevated forehead skin
   5 temperature and does not result in high “false positives and negatives.” Indeed,
   6 these data and results demonstrated that the average skin temperature
   7 measurements recorded by the Feevr units across all subjects and trials were within
   8 1°C of the average such skin temperature measurements recorded by both the FDA
   9 501K certified Extech IR200 and 320 x 240 thermal resolution Fluke Ti32. Dr.
  10 Briant’s testing data and results further demonstrated that the average skin
  11 temperature measurements recorded by the Feevr units for each individual test
  12 subject, with data for the Feevr units averaged over each trial, were generally
  13 within 1°C of the average such skin temperature measurements recorded by both
  14 the Extech IR200 and Fluke Ti32 units. In addition, Dr. Briant’s testing data and
  15 results demonstrated that the Feevr units exhibited similar levels of repeatability in
  16 terms of standard deviations in skin temperature measurements to the Extech
  17 IR200 and Fluke Ti32 units.
  18         178. IPVM made these false, misleading, deceptive, disparaging, and
  19 defamatory statements to IPVM’s “10,000+” subscribers and members worldwide,
  20 including X.Labs’ customers and potential customers, suppliers, and development
  21 partners. The IPVM Articles are available to every single one of IPVM’s claimed
  22 “10,000+” subscribers and members worldwide. The IPVM Articles are thus
  23 published to X.Labs’ customers and potential customers, as well as to X. Labs’
  24 suppliers and development partners.
  25         179. On information and belief, X.Labs’ customers and potential
  26 customers, suppliers, and development partners reasonably understood that
  27 IPVM’s statements were about X.Labs and its Feevr system because X.Labs and
  28 the Feevr system were the expressly identified subjects of the IPVM Articles.
       FIRST AMENDED COMPLAINT                    71          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 72 of 112 Page ID #:410



   1         180. On information and belief, X.Labs’ customers and potential
   2 customers, suppliers, and development partners reasonably understood IPVM’s
   3 statements to mean that the Feevr system allegedly is inaccurate, has poor quality,
   4 and poses risks to the public, and that X.Labs’ marketing of the Feevr system is
   5 allegedly misleading. These statements have induced various X.Labs customers to
   6 terminate or suspend their sales agreements for the Feevr system and cite the
   7 IPVM Articles in doing so, and, on information and belief, induced potential
   8 X.Labs customers to sever their business relationships with X.Labs and not enter
   9 into contracts to purchase X.Labs’ Feevr system. Such statements also caused
  10 X.Labs’ supplier, FLIR, to suspend its October 12, 2018 Product Supply
  11 Agreement with X.Labs for a period of time and to ultimately give X.Labs notice
  12 of intent to terminate its April 15, 2020 Product Supply Agreement with X.Labs
  13 and caused X.Labs’ development partner, Fusus, to withdraw from its software and
  14 integration agreement to provide access control and screen integration for the
  15 Feevr system.
  16         181. The false and defamatory statements published by IPVM in the IPVM
  17 Articles are unprivileged.
  18         182. IPVM failed to use reasonable care to determine the truth or falsity of
  19 its statements. Rather, IPVM knew that these statements were false, misleading,
  20 deceptive, and defamatory and acted with reckless disregard of the truth or falsity
  21 of these statements. In making its false and defamatory statements, IPVM relied
  22 on cherry-picked and distorted information about the FLIR ONE Pro camera and
  23 the Feevr system and purportedly tested only the FLIR ONE Pro component of the
  24 Feevr system. IPVM thus deliberately failed to test the actual Feevr system itself,
  25 which includes X.Labs’ proprietary AI-based mobile app software. On
  26 information and belief, IPVM knew that it was not sufficiently qualified to reliably
  27 and accurately test, evaluate, and review the Feevr system when it made and
  28 published these representations in the IPVM Articles. Alternatively, to the extent
       FIRST AMENDED COMPLAINT                   72         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 73 of 112 Page ID #:411



   1 that IPVM was sufficiently qualified, it knew that its deliberate decision not to use
   2 the actual Feevr system in its purported testing, evaluation, and review was
   3 reckless, malicious, and irresponsible. Significantly, IPVM has held itself out to
   4 its subscribers and members as a specialist in the technologic assessment of AI-
   5 based thermal software systems for determining an individual’s forehead skin
   6 temperature.
   7         183. IPVM’s statements caused X.Labs to suffer significant lost sales
   8 revenue and profits from existing and prospective customers and injury to X.Labs’
   9 business reputation, goodwill, and integrity amongst its customers and prospective
  10 customers, suppliers, and development partners. These losses and injuries were the
  11 natural and probable result of IPVM’s publication of the IPVM Articles and false,
  12 misleading, deceptive, and defamatory statements contained therein. IPVM’s
  13 statements have a natural tendency to injure and are per se defamatory because
  14 they harm X.Labs’ sales and business reputation.
  15         184. IPVM’s acts to disparage X.Labs and its Feevr system and its
  16 publication of provably false, misleading, deceptive, and defamatory statements
  17 were undertaken maliciously, intentionally, and in conscious disregard of X.Labs’
  18 rights. Therefore, X.Labs should be awarded punitive damages sufficient to punish
  19 IPVM and to deter similar conduct in the future.
  20                             FIFTH CLAIM FOR RELIEF
  21                                      Trade Libel
  22         185. X.Labs repeats and realleges the allegations of the foregoing
  23 Paragraphs 1 through 184, as if fully set forth herein.
  24         186. IPVM made statements in the IPVM Articles that would be clearly or
  25 necessarily understood to disparage the quality, characteristics, and performance
  26 of the Feevr system and imply the provably false, misleading, deceptive,
  27 disparaging, and defamatory statements that the Feevr system is inaccurate and
  28 poses risks to the public and that X.Labs’ marketing of the Feevr system is
       FIRST AMENDED COMPLAINT                   73            CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 74 of 112 Page ID #:412



   1 misleading. Among its numerous other false and defamatory statements regarding
   2 X.Labs and the Feevr system, IPVM has prominently, falsely, and defamatorily
   3 stated that the Feevr system “fundamentally lacks accuracy for its use” and that
   4 “false positives and negatives are highly likely” when using the Feevr system.
   5         187. IPVM falsely asserts in the March 31, 2020 Article that the accuracy
   6 of the Feevr system is “only ±3°C (~5.4°F)” on the sole basis that “the FLIR One
   7 Pro specifies accuracy of only ±3°C (~5.4°F), a huge range for measuring body
   8 temperature”; and further claims that “false positives and negatives are highly
   9 likely” when using the Feevr system to screen and detect individuals with elevated
  10 forehead skin temperature. IPVM, however, does not base these statements on any
  11 testing or evaluation of the actual Feevr system itself, which includes X.Labs’
  12 proprietary AI-based mobile app software. Rather, IPVM points to just one part of
  13 the Feevr system, namely, the FLIR ONE Pro camera, which IPVM asserts
  14 specifies an accuracy of “only ±3°C (~5.4°F).” IPVM then contrasts this purported
  15 accuracy of “only ±3°C (~5.4°F)” with unidentified systems which it claims to
  16 have surveyed.
  17         188. As to X.Labs’ proprietary mobile app, IPVM claims in the March 31,
  18 2020 Article—without any support—that “[t]he FLIR SDK License Agreement
  19 prohibits the use of FLIR devices, like the FLIR ONE Pro that Feevr uses, from
  20 apps like Feevr’s,” despite acknowledging that the Feevr system does not use the
  21 FLIR SDK. IPVM’s implied statement that the Feevr system runs afoul of the
  22 FLIR SDK License Agreement is demonstrably false, as X.Labs has informed
  23 IPVM that it does not use the FLIR SDK and IPVM does not identify any
  24 information from FLIR or otherwise indicating that X.Labs uses the SDK.
  25         189. IPVM also states in the March 31, 2020 Article that it is “particularly
  26 worried about how accurate this [Feevr system] will be and how misleading much
  27 of their [X.Labs’] marketing is,” thereby falsely implying the purportedly objective
  28 conclusion that the Feevr system is inaccurate and that X.Labs’ marketing of the
       FIRST AMENDED COMPLAINT                   74         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 75 of 112 Page ID #:413



   1 Feevr system is misleading and attempts to conceal the alleged inaccuracy of the
   2 Feevr system from customers and potential customers of the Feevr system.
   3         190. Subsequently, IPVM amplified its statements in the March 31, 2020
   4 Article with an April 14, 2020 Article entitled “Beware of Feevr,” in which IPVM
   5 prominently states that X.Labs “is marketing a ‘Feevr’ solution that fundamentally
   6 lacks accuracy for its use, as its thermal provider FLIR has said and IPVM testing
   7 has shown.” (emphasis added). This statement is false, defamatory, and
   8 misleading. In addition, in the April 14, 2020 Article, IPVM falsely states that the
   9 Feevr system “pose[s] risks to the public.” IPVM also misleadingly states in the
  10 April 14, 2020 Article that “Feevr has no FDA approval for this device,” “[t]he
  11 CEO of Feevr’s ‘premier US distributor’ admitted the lack of approval,” and “[t]he
  12 thermal sensor they are using is not specified nor recommended by their provider
  13 for such a ‘feevr’ application” and “Feevr cannot address this.” By these
  14 statements, IPVM falsely and defamatorily implied that the Feevr system is
  15 intended to be used for purposes requiring FDA approval, that it therefore runs
  16 afoul of FDA regulations, and that X.Labs is attempting to conceal this alleged
  17 lack of the requisite FDA approvals from customers and potential customers of the
  18 Feevr system. In addition, IPVM falsely states in the April 14, 2020 Article that
  19 the FLIR One Pro used with the Feevr system “perform[s] inaccurately for human
  20 temperature detection” and “the FLIR One Pro they use is 10x less accurate than”
  21 an FDA approved thermal gun. IPVM also falsely states in the April 14, 2020
  22 Article that “[f]undamentally, Feevr also does not explain or justify how they are
  23 using a sensor which FLIR themselves has said is not accurate enough for thermal
  24 screening (±3°C) and getting accurate results,” that the accuracy of the Feevr
  25 system is “nowhere close enough to the precision needed to determine the fine
  26 differences between ‘normal’ body temperatures ~98°F and ‘fevers’ at ~100°F,”
  27 and that examples of the Feevr system’s imaging results show “two people on the
  28 left and center with 90-91°F temperatures are evidently dying of hypothermia or
       FIRST AMENDED COMPLAINT                   75         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 76 of 112 Page ID #:414



   1 inaccuracy in measurement,” and falsely implies that the 90-91°F temperature
   2 measurements are core temperatures rather than skin temperatures. IPVM thereby
   3 false implies that the Feevr system is not sufficiently accurate to screen and detect
   4 individuals with elevated forehead skin temperature. In addition, the April 14,
   5 2020 Article is entitled “Beware of Feevr” and begins with the statement “Beware
   6 of ‘Feevr,’” followed by an image depicting the Feevr system with a large
   7 “BEWARE” warning sign stamped across the image of the Feevr system, thereby
   8 implying that there is an objective reason to believe that the Feevr system poses a
   9 risk.
  10         191. IPVM continued to amplify its false and defamatory statements in the
  11 April 17, 2020 Article, where it claims that “[p]roblems” with the Feevr system
  12 include that “Feevr is also using the wrong kind of camera,” thereby implying that
  13 the Feevr system is inaccurate. IPVM then states in the April 17, 2020 Article that
  14 “these unregulated products” “present[] a risk to the public,” thereby falsely
  15 implying that the Feevr system presents a risk to the public.
  16         192. In the May 7, 2020 Article, IPVM continued to amplify its false
  17 statements regarding the alleged inaccuracy of the Feevr system in the March 31,
  18 2020, April 14, 2020, and April 17, 2020 Articles by repeating the falsities
  19 regarding alleged “potential issues with Feevr’s FLIR usage, both on accuracy and
  20 using the FLIR SDK” and “the FLIR One Pro they [X.Labs] use [being] 10x less
  21 accurate than” an FDA approved thermal gun (emphases added).
  22         193. Likewise, IPVM exacerbated its false statements by stating in the May
  23 20, 2020 Article that “[c]ore to this issue” of “Accuracy Concerns” “is that X.Labs
  24 says they are using a FLIR ONE Pro device that retails for ~$400, per FLIR, not
  25 recommended for human temperature / ‘feevr’ scanning because its accuracy is
  26 speciﬁed at just ~±5°F” (emphasis added).
  27         194. As corroborated by Dr. Briant’s testing data and results, however,
  28 IPVM’s statements were false. Critically, Dr. Briant’s testing data and results
       FIRST AMENDED COMPLAINT                   76          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 77 of 112 Page ID #:415



   1 confirmed that the Feevr system is in fact accurate and reliable for its intended
   2 purpose of screening and detecting individuals with elevated forehead skin
   3 temperature and does not result in high “false positives and negatives.” Indeed,
   4 these data and results demonstrated that the average skin temperature
   5 measurements recorded by the Feevr units across all subjects and trials were within
   6 1°C of the average such skin temperature measurements recorded by both the FDA
   7 501K certified Extech IR200 and 320 x 240 thermal resolution Fluke Ti32. Dr.
   8 Briant’s testing data and results further demonstrated that the average skin
   9 temperature measurements recorded by the Feevr units for each individual test
  10 subject, with data for the Feevr units averaged over each trial, were generally
  11 within 1°C of the average such skin temperature measurements recorded by both
  12 the Extech IR200 and Fluke Ti32 units. In addition, Dr. Briant’s testing data and
  13 results demonstrated that the Feevr units exhibited similar levels of repeatability in
  14 terms of standard deviations in skin temperature measurements to the Extech
  15 IR200 and Fluke Ti32 units.
  16         195. IPVM made these false, misleading, deceptive, and defamatory
  17 statements to IPVM’s “10,000+” subscribers and members worldwide, including
  18 X.Labs’ customers and potential customers, suppliers, and development partners.
  19 The IPVM Articles are available to every single one of IPVM’s claimed “10,000+”
  20 subscribers and members worldwide. The IPVM Articles are thus published to
  21 X.Labs’ customers and potential customers, as well as to its suppliers and
  22 development partners.
  23         196. IPVM’s statements in the IPVM Articles that the Feevr system is
  24 allegedly inaccurate and poses risks to the public and that X.Labs’ marketing of the
  25 Feevr system is allegedly misleading are provably false, misleading, deceptive,
  26 disparaging, and defamatory.
  27         197. IPVM’s false, misleading, deceptive, disparaging, and defamatory
  28 statements published in the IPVM Articles are unprivileged.
       FIRST AMENDED COMPLAINT                    77          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 78 of 112 Page ID #:416



   1         198. IPVM knew that these statements were false, misleading, deceptive,
   2 disparaging, and defamatory and acted with reckless disregard of the truth or
   3 falsity of these statements. In making its false and defamatory statements, IPVM
   4 relied on cherry-picked and distorted information about the FLIR ONE Pro camera
   5 and the Feevr system and purportedly tested only the FLIR ONE Pro component of
   6 the Feevr system. IPVM thus deliberately failed to test the actual Feevr system
   7 itself, which includes X.Labs’ proprietary AI-based mobile app software. On
   8 information and belief, IPVM knew that it was not sufficiently qualified to reliably
   9 and accurately test, evaluate, and review the Feevr system when it made and
  10 published these representations in the IPVM Articles. Alternatively, to the extent
  11 that IPVM was sufficiently qualified, it knew that its deliberate decision not to use
  12 the actual Feevr system in its purported testing, evaluation, and review was
  13 reckless, malicious, and irresponsible. Significantly, IPVM has held itself out to
  14 its subscribers and members as a specialist in the technologic assessment of AI-
  15 based thermal software systems for determining an individual’s forehead skin
  16 temperature.
  17         199. IPVM knew or should have recognized that X.Labs’ customers and
  18 potential customers, suppliers, and development partners have relied and will
  19 continue to rely on the false, misleading, deceptive, and defamatory statements
  20 published in the IPVM Articles, resulting in financial loss to X.Labs. IPVM’s
  21 false, misleading, deceptive, and defamatory statements in the IPVM Articles have
  22 a natural tendency to injure and are per se defamatory because these statements
  23 harm X.Labs’ business reputation, goodwill, and integrity.
  24         200. IPVM’s false, misleading, deceptive, disparaging, and defamatory
  25 statements have caused direct financial harm to X.Labs. These statements have
  26 induced numerous X.Labs customers to terminate or suspend their sales
  27 agreements for the Feevr system, citing the IPVM Articles in doing so, and, on
  28 information and belief, induced potential X.Labs customers to sever their business
       FIRST AMENDED COMPLAINT                   78          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 79 of 112 Page ID #:417



   1 relationships with X.Labs and avoid entering into contracts to purchase X.Labs’
   2 Feevr system. Thus, these statements caused X.Labs to suffer significant lost sales
   3 revenue and profits from existing and prospective customers. Such statements also
   4 caused X.Labs’ supplier, FLIR, to suspend its October 12, 2018 Product Supply
   5 Agreement with X.Labs for a period of time and to ultimately give X.Labs notice
   6 of intent to terminate its April 15, 2020 Product Supply Agreement with X.Labs
   7 and caused X.Labs’ development partner, Fusus, to withdraw from its software and
   8 integration agreement to provide access control and screen integration for the
   9 Feevr system. These losses and injuries were the natural and probable result of
  10 IPVM’s publication of the IPVM Articles and statements contained therein.
  11         201. X.Labs is an established business and has been an established
  12 business since 2018.
  13         202. IPVM’s acts to disparage X.Labs and its Feevr system were
  14 undertaken maliciously, intentionally, and in conscious disregard of X.Labs’ rights.
  15 Therefore, X.Labs should be awarded punitive damages sufficient to punish IPVM
  16 and to deter similar conduct in the future.
  17                             SIXTH CLAIM FOR RELIEF
  18             Unfair Competition, Cal. Bus. & Prof. Code § 17200 et seq.
  19         203. X.Labs repeats and realleges the allegations of the foregoing
  20 Paragraphs 1 through 202, as if fully set forth herein.
  21         204. IPVM’s business acts and practices in connection with the IPVM
  22 Articles are unlawful, unfair, and fraudulent. On or about March 31, 2020, April
  23 14, 2020, April 17, 2020, May 7, 2020, and May 20, 2020, IPVM published the
  24 IPVM Articles on its website. Each of the IPVM Articles constitutes false,
  25 misleading, and deceptive advertising that the Feevr system is allegedly inaccurate
  26 and poses risks to the public. Among its numerous other false and defamatory
  27 statements regarding X.Labs and the Feevr system, IPVM has prominently, falsely,
  28 and defamatorily stated, for example, that the Feevr system “fundamentally lacks
       FIRST AMENDED COMPLAINT                     79          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 80 of 112 Page ID #:418



   1 accuracy for its use” and that “false positives and negatives are highly likely”
   2 when using the Feevr system.
   3         205. IPVM falsely asserts in the March 31, 2020 Article that the accuracy
   4 of the Feevr system is “only ±3°C (~5.4°F)” on the sole basis that “the FLIR One
   5 Pro specifies accuracy of only ±3°C (~5.4°F), a huge range for measuring body
   6 temperature”; and further claims that “false positives and negatives are highly
   7 likely” when using the Feevr system to screen and detect individuals with elevated
   8 forehead skin temperature. IPVM, however, does not base these statements on any
   9 testing or evaluation of the actual Feevr system itself, which includes X.Labs’
  10 proprietary AI-based mobile app software. Rather, IPVM points to just one part of
  11 the Feevr system, namely, the FLIR ONE Pro camera, which IPVM asserts
  12 specifies an accuracy of “only ±3°C (~5.4°F).” IPVM then contrasts this purported
  13 accuracy of “only ±3°C (~5.4°F)” with unidentified systems which it claims to
  14 have surveyed.
  15         206. As to X.Labs’ proprietary mobile app, IPVM claims in the March 31,
  16 2020 Article—without any support—that “[t]he FLIR SDK License Agreement
  17 prohibits the use of FLIR devices, like the FLIR ONE Pro that Feevr uses, from
  18 apps like Feevr’s,” despite acknowledging that the Feevr system does not use the
  19 FLIR SDK. IPVM’s implied statement that the Feevr system runs afoul of the
  20 FLIR SDK License Agreement is demonstrably false, as X.Labs has informed
  21 IPVM that it does not use the FLIR SDK and IPVM does not identify any
  22 information from FLIR or otherwise indicating that X.Labs uses the SDK.
  23         207. IPVM also states in the March 31, 2020 Article that it is “particularly
  24 worried about how accurate this [Feevr system] will be and how misleading much
  25 of their [X.Labs’] marketing is,” thereby falsely implying the purportedly objective
  26 conclusion that the Feevr system is inaccurate and that X.Labs’ marketing of the
  27 Feevr system is misleading and attempts to conceal the alleged inaccuracy of the
  28 Feevr system from customers and potential customers of the Feevr system.
       FIRST AMENDED COMPLAINT                   80         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 81 of 112 Page ID #:419



   1         208. Subsequently, IPVM amplified its statements in the March 31, 2020
   2 Article with an April 14, 2020 Article entitled “Beware of Feevr,” in which IPVM
   3 prominently states that X.Labs “is marketing a ‘Feevr’ solution that fundamentally
   4 lacks accuracy for its use, as its thermal provider FLIR has said and IPVM testing
   5 has shown.” (emphasis added). This statement is false, defamatory, and
   6 misleading. In addition, in the April 14, 2020 Article, IPVM falsely states that the
   7 Feevr system “pose[s] risks to the public.” IPVM also misleadingly states in the
   8 April 14, 2020 Article that “Feevr has no FDA approval for this device,” “[t]he
   9 CEO of Feevr’s ‘premier US distributor’ admitted the lack of approval,” and “[t]he
  10 thermal sensor they are using is not specified nor recommended by their provider
  11 for such a ‘feevr’ application” and “Feevr cannot address this.” By these
  12 statements, IPVM falsely and defamatorily implied that the Feevr system is
  13 intended to be used for purposes requiring FDA approval, that it therefore runs
  14 afoul of FDA regulations, and that X.Labs is attempting to conceal this alleged
  15 lack of the requisite FDA approvals from customers and potential customers of the
  16 Feevr system. In addition, IPVM falsely states in the April 14, 2020 Article that
  17 the FLIR One Pro used with the Feevr system “perform[s] inaccurately for human
  18 temperature detection” and “the FLIR One Pro they use is 10x less accurate than”
  19 an FDA approved thermal gun. IPVM also falsely states in the April 14, 2020
  20 Article that “[f]undamentally, Feevr also does not explain or justify how they are
  21 using a sensor which FLIR themselves has said is not accurate enough for thermal
  22 screening (±3°C) and getting accurate results,” that the accuracy of the Feevr
  23 system is “nowhere close enough to the precision needed to determine the fine
  24 differences between ‘normal’ body temperatures ~98°F and ‘fevers’ at ~100°F,”
  25 and that examples of the Feevr system’s imaging results show “two people on the
  26 left and center with 90-91°F temperatures are evidently dying of hypothermia or
  27 inaccuracy in measurement,” and falsely implies that the 90-91°F temperature
  28 measurements are core temperatures rather than skin temperatures. IPVM thereby
       FIRST AMENDED COMPLAINT                   81         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 82 of 112 Page ID #:420



   1 false implies that the Feevr system is not sufficiently accurate to screen and detect
   2 individuals with elevated forehead skin temperature. In addition, the April 14,
   3 2020 Article is entitled “Beware of Feevr” and begins with the statement “Beware
   4 of ‘Feevr,’” followed by an image depicting the Feevr system with a large
   5 “BEWARE” warning sign stamped across the image of the Feevr system, thereby
   6 implying that there is an objective reason to believe that the Feevr system poses a
   7 risk.
   8         209. IPVM continued to amplify its false and defamatory statements in the
   9 April 17, 2020 Article, where it claims that “[p]roblems” with the Feevr system
  10 include that “Feevr is also using the wrong kind of camera,” thereby implying that
  11 the Feevr system is inaccurate. IPVM then states in the April 17, 2020 Article that
  12 “these unregulated products” “present[] a risk to the public,” thereby falsely
  13 implying that the Feevr system presents a risk to the public.
  14         210. In the May 7, 2020 Article, IPVM continued to amplify its false
  15 statements regarding the alleged inaccuracy of the Feevr system in the March 31,
  16 2020, April 14, 2020, and April 17, 2020 Articles by repeating the falsities
  17 regarding alleged “potential issues with Feevr’s FLIR usage, both on accuracy and
  18 using the FLIR SDK” and “the FLIR One Pro they [X.Labs] use [being] 10x less
  19 accurate than” an FDA approved thermal gun (emphases added).
  20         211. Likewise, IPVM exacerbated its false statements by stating in the May
  21 20, 2020 Article that “[c]ore to this issue” of “Accuracy Concerns” “is that X.Labs
  22 says they are using a FLIR ONE Pro device that retails for ~$400, per FLIR, not
  23 recommended for human temperature / ‘feevr’ scanning because its accuracy is
  24 speciﬁed at just ~±5°F” (emphasis added).
  25         212. As corroborated by Dr. Briant’s testing data and results, however,
  26 IPVM’s statements were false. Critically, Dr. Briant’s testing data and results
  27 confirmed that the Feevr system is in fact accurate and reliable for its intended
  28 purpose of screening and detecting individuals with elevated forehead skin
       FIRST AMENDED COMPLAINT                   82          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 83 of 112 Page ID #:421



   1 temperature and does not result in high “false positives and negatives.” Indeed,
   2 these data and results demonstrated that the average skin temperature
   3 measurements recorded by the Feevr units across all subjects and trials were within
   4 1°C of the average such skin temperature measurements recorded by both the FDA
   5 501K certified Extech IR200 and 320 x 240 thermal resolution Fluke Ti32. Dr.
   6 Briant’s testing data and results further demonstrated that the average skin
   7 temperature measurements recorded by the Feevr units for each individual test
   8 subject, with data for the Feevr units averaged over each trial, were generally
   9 within 1°C of the average such skin temperature measurements recorded by both
  10 the Extech IR200 and Fluke Ti32 units. In addition, Dr. Briant’s testing data and
  11 results demonstrated that the Feevr units exhibited similar levels of repeatability in
  12 terms of standard deviations in skin temperature measurements to the Extech
  13 IR200 and Fluke Ti32 units.
  14         213. On information and belief, IPVM knew that its representations
  15 regarding the Feevr system were and are false, misleading, and deceptive. In
  16 making its false and defamatory representations, IPVM relied on cherry-picked and
  17 distorted information about the FLIR ONE Pro camera and the Feevr system and
  18 purportedly tested only the FLIR ONE Pro component of the Feevr system. IPVM
  19 thus deliberately failed to test the actual Feevr system itself, which includes
  20 X.Labs’ proprietary AI-based mobile app software. On information and belief,
  21 IPVM knew that it was not sufficiently qualified to reliably and accurately test,
  22 evaluate, and review the Feevr system when it made and published these
  23 representations in the IPVM Articles. Alternatively, to the extent that IPVM was
  24 sufficiently qualified, it knew that its deliberate decision not to use the actual Feevr
  25 system in its purported testing, evaluation, and review was reckless, malicious, and
  26 irresponsible. Significantly, IPVM has held itself out to its subscribers and
  27 members as a specialist in the technologic assessment of AI-based thermal
  28 software systems for determining an individual’s forehead skin temperature.
       FIRST AMENDED COMPLAINT                    83           CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 84 of 112 Page ID #:422



   1         214. On information and belief, IPVM has a business interest in publishing
   2 its false, misleading, and deceptive statements regarding the Feevr system, for
   3 example, by generating increased IPVM membership subscription fees and
   4 increased subscriber and member traffic to its website. On information and belief,
   5 individuals who have reviewed the IPVM Articles can be expected to sign up or
   6 have signed up for IPVM’s subscription fee-based membership in order to access
   7 one or more of the Articles and other IPVM articles on similar topics. IPVM’s
   8 business acts and practices in connection with the IPVM Articles provide an unfair
   9 advantage against X.Labs’ contractual relations and prospective contractual
  10 relationships and an unfair advantage against X.Labs’ ability to maximize sales of
  11 the Feevr system.
  12         215. As a direct, proximate, and foreseeable result of IPVM’s wrongful
  13 conduct, X.Labs’ relations with both its current customers and potential future
  14 customers, suppliers, and development partners have been damaged, thereby
  15 injuring X.Labs. X.Labs has therefore suffered lost sales revenue and profits and
  16 injury to its business reputation, goodwill, and integrity as a result of IPVM’s
  17 conduct alleged herein.
  18         216. IPVM’s actions hereinabove alleged are acts of unfair competition
  19 within the meaning of Cal. Bus. & Prof. Code § 17200 et seq. As such, X.Labs is
  20 entitled to injunctive relief to prohibit IPVM from any further and continued false,
  21 misleading, and deceptive advertising regarding the Feevr system under Cal. Bus.
  22 & Prof. Code § 17203. X.Labs is informed and believes that IPVM will continue
  23 to make false, misleading, and deceptive representations regarding the Feevr
  24 system to X.Labs’ customers and prospective customers, suppliers, and
  25 development partners unless and until the court orders IPVM to cease and desist.
  26
  27
  28
       FIRST AMENDED COMPLAINT                   84          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 85 of 112 Page ID #:423



   1                          SEVENTH CLAIM FOR RELIEF
   2                          Common Law Unfair Competition
   3         217. X.Labs repeats and realleges the allegations of the foregoing
   4 Paragraphs 1 through 216, as if fully set forth herein.
   5         218. IPVM’s business acts and practices in connection with the IPVM
   6 Articles are unlawful, unfair, and fraudulent. On or about March 31, 2020, April
   7 14, 2020, April 17, 2020, May 7, 2020, and May 20, 2020, IPVM published the
   8 IPVM Articles on its website. Each of the IPVM Articles constitutes false,
   9 misleading, and deceptive advertising that the Feevr system is allegedly inaccurate
  10 and poses risks to the public. Among its numerous other false and defamatory
  11 statements regarding X.Labs and the Feevr system, IPVM has prominently, falsely,
  12 and defamatorily stated, for example, that the Feevr system “fundamentally lacks
  13 accuracy for its use” and that “false positives and negatives are highly likely”
  14 when using the Feevr system.
  15         219. IPVM falsely asserts in the March 31, 2020 Article that the accuracy
  16 of the Feevr system is “only ±3°C (~5.4°F)” on the sole basis that “the FLIR One
  17 Pro specifies accuracy of only ±3°C (~5.4°F), a huge range for measuring body
  18 temperature”; and further claims that “false positives and negatives are highly
  19 likely” when using the Feevr system to screen and detect individuals with elevated
  20 forehead skin temperature. IPVM, however, does not base these statements on any
  21 testing or evaluation of the actual Feevr system itself, which includes X.Labs’
  22 proprietary AI-based mobile app software. Rather, IPVM points to just one part of
  23 the Feevr system, namely, the FLIR ONE Pro camera, which IPVM asserts
  24 specifies an accuracy of “only ±3°C (~5.4°F).” IPVM then contrasts this purported
  25 accuracy of “only ±3°C (~5.4°F)” with unidentified systems which it claims to
  26 have surveyed.
  27         220. As to X.Labs’ proprietary mobile app, IPVM claims in the March 31,
  28 2020 Article—without any support—that “[t]he FLIR SDK License Agreement
       FIRST AMENDED COMPLAINT                   85            CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 86 of 112 Page ID #:424



   1 prohibits the use of FLIR devices, like the FLIR ONE Pro that Feevr uses, from
   2 apps like Feevr’s,” despite acknowledging that the Feevr system does not use the
   3 FLIR SDK. IPVM’s implied statement that the Feevr system runs afoul of the
   4 FLIR SDK License Agreement is demonstrably false, as X.Labs has informed
   5 IPVM that it does not use the FLIR SDK and IPVM does not identify any
   6 information from FLIR or otherwise indicating that X.Labs uses the SDK.
   7         221. IPVM also states in the March 31, 2020 Article that it is “particularly
   8 worried about how accurate this [Feevr system] will be and how misleading much
   9 of their [X.Labs’] marketing is,” thereby falsely implying the purportedly objective
  10 conclusion that the Feevr system is inaccurate and that X.Labs’ marketing of the
  11 Feevr system is misleading and attempts to conceal the alleged inaccuracy of the
  12 Feevr system from customers and potential customers of the Feevr system.
  13         222. Subsequently, IPVM amplified its statements in the March 31, 2020
  14 Article with an April 14, 2020 Article entitled “Beware of Feevr,” in which IPVM
  15 prominently states that X.Labs “is marketing a ‘Feevr’ solution that fundamentally
  16 lacks accuracy for its use, as its thermal provider FLIR has said and IPVM testing
  17 has shown.” (emphasis added). This statement is false, defamatory, and
  18 misleading. In addition, in the April 14, 2020 Article, IPVM falsely states that the
  19 Feevr system “pose[s] risks to the public.” IPVM also misleadingly states in the
  20 April 14, 2020 Article that “Feevr has no FDA approval for this device,” “[t]he
  21 CEO of Feevr’s ‘premier US distributor’ admitted the lack of approval,” and “[t]he
  22 thermal sensor they are using is not specified nor recommended by their provider
  23 for such a ‘feevr’ application” and “Feevr cannot address this.” By these
  24 statements, IPVM falsely and defamatorily implied that the Feevr system is
  25 intended to be used for purposes requiring FDA approval, that it therefore runs
  26 afoul of FDA regulations, and that X.Labs is attempting to conceal this alleged
  27 lack of the requisite FDA approvals from customers and potential customers of the
  28 Feevr system. In addition, IPVM falsely states in the April 14, 2020 Article that
       FIRST AMENDED COMPLAINT                   86         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 87 of 112 Page ID #:425



   1 the FLIR One Pro used with the Feevr system “perform[s] inaccurately for human
   2 temperature detection” and “the FLIR One Pro they use is 10x less accurate than”
   3 an FDA approved thermal gun. IPVM also falsely states in the April 14, 2020
   4 Article that “[f]undamentally, Feevr also does not explain or justify how they are
   5 using a sensor which FLIR themselves has said is not accurate enough for thermal
   6 screening (±3°C) and getting accurate results,” that the accuracy of the Feevr
   7 system is “nowhere close enough to the precision needed to determine the fine
   8 differences between ‘normal’ body temperatures ~98°F and ‘fevers’ at ~100°F,”
   9 and that examples of the Feevr system’s imaging results show “two people on the
  10 left and center with 90-91°F temperatures are evidently dying of hypothermia or
  11 inaccuracy in measurement,” and falsely implies that the 90-91°F temperature
  12 measurements are core temperatures rather than skin temperatures. IPVM thereby
  13 false implies that the Feevr system is not sufficiently accurate to screen and detect
  14 individuals with elevated forehead skin temperature. In addition, the April 14,
  15 2020 Article is entitled “Beware of Feevr” and begins with the statement “Beware
  16 of ‘Feevr,’” followed by an image depicting the Feevr system with a large
  17 “BEWARE” warning sign stamped across the image of the Feevr system, thereby
  18 implying that there is an objective reason to believe that the Feevr system poses a
  19 risk.
  20         223. IPVM continued to amplify its false and defamatory statements in the
  21 April 17, 2020 Article, where it claims that “[p]roblems” with the Feevr system
  22 include that “Feevr is also using the wrong kind of camera,” thereby implying that
  23 the Feevr system is inaccurate. IPVM then states in the April 17, 2020 Article that
  24 “these unregulated products” “present[] a risk to the public,” thereby falsely
  25 implying that the Feevr system presents a risk to the public.
  26         224. In the May 7, 2020 Article, IPVM continued to amplify its false
  27 statements regarding the alleged inaccuracy of the Feevr system in the March 31,
  28 2020, April 14, 2020, and April 17, 2020 Articles by repeating the falsities
       FIRST AMENDED COMPLAINT                   87          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 88 of 112 Page ID #:426



   1 regarding alleged “potential issues with Feevr’s FLIR usage, both on accuracy and
   2 using the FLIR SDK” and “the FLIR One Pro they [X.Labs] use [being] 10x less
   3 accurate than” an FDA approved thermal gun (emphases added).
   4         225. Likewise, IPVM exacerbated its false statements by stating in the May
   5 20, 2020 Article that “[c]ore to this issue” of “Accuracy Concerns” “is that X.Labs
   6 says they are using a FLIR ONE Pro device that retails for ~$400, per FLIR, not
   7 recommended for human temperature / ‘feevr’ scanning because its accuracy is
   8 speciﬁed at just ~±5°F” (emphasis added).
   9         226. As corroborated by Dr. Briant’s testing data and results, however,
  10 IPVM’s statements were false. Critically, Dr. Briant’s testing data and results
  11 confirmed that the Feevr system is in fact accurate and reliable for its intended
  12 purpose of screening and detecting individuals with elevated forehead skin
  13 temperature and does not result in high “false positives and negatives.” Indeed,
  14 these data and results demonstrated that the average skin temperature
  15 measurements recorded by the Feevr units across all subjects and trials were within
  16 1°C of the average such skin temperature measurements recorded by both the FDA
  17 501K certified Extech IR200 and 320 x 240 thermal resolution Fluke Ti32. Dr.
  18 Briant’s testing data and results further demonstrated that the average skin
  19 temperature measurements recorded by the Feevr units for each individual test
  20 subject, with data for the Feevr units averaged over each trial, were generally
  21 within 1°C of the average such skin temperature measurements recorded by both
  22 the Extech IR200 and Fluke Ti32 units. In addition, Dr. Briant’s testing data and
  23 results demonstrated that the Feevr units exhibited similar levels of repeatability in
  24 terms of standard deviations in skin temperature measurements to the Extech
  25 IR200 and Fluke Ti32 units.
  26         227. On information and belief, IPVM knew that its representations
  27 regarding the Feevr system were and are false, misleading, and deceptive. In
  28 making its false and defamatory representations, IPVM relied on cherry-picked and
       FIRST AMENDED COMPLAINT                    88          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 89 of 112 Page ID #:427



   1 distorted information about the FLIR ONE Pro camera and the Feevr system and
   2 purportedly tested only the FLIR ONE Pro component of the Feevr system. IPVM
   3 thus deliberately failed to test the actual Feevr system itself, which includes
   4 X.Labs’ proprietary AI-based mobile app software. On information and belief,
   5 IPVM knew that it was not sufficiently qualified to reliably and accurately test,
   6 evaluate, and review the Feevr system when it made and published these
   7 representations in the IPVM Articles. Alternatively, to the extent that IPVM was
   8 sufficiently qualified, it knew that its deliberate decision not to use the actual Feevr
   9 system in its purported testing, evaluation, and review was reckless, malicious, and
  10 irresponsible. Significantly, IPVM has held itself out to its subscribers and
  11 members as a specialist in the technologic assessment of AI-based thermal
  12 software systems for determining an individual’s forehead skin temperature.
  13         228. On information and belief, IPVM has a business interest in publishing
  14 its false, misleading, and deceptive statements regarding the Feevr system, for
  15 example, by generating increased IPVM membership subscription fees and
  16 increased subscriber and member traffic to its website. On information and belief,
  17 individuals who have reviewed the IPVM Articles can be expected to sign up or
  18 have signed up for IPVM’s subscription fee-based membership in order to access
  19 one or more of the Articles and other IPVM articles on similar topics. IPVM’s
  20 business acts and practices in connection with the IPVM Articles provide an unfair
  21 advantage against X.Labs’ contractual relations and prospective contractual
  22 relationships and an unfair advantage against X.Labs’ ability to maximize sales of
  23 the Feevr system.
  24         229. As a direct, proximate, and foreseeable result of IPVM’s wrongful
  25 conduct, X.Labs’ relations with both its current customers and potential future
  26 customers, suppliers, and development partners have been damaged, thereby
  27 injuring X.Labs. X.Labs has therefore suffered lost sales revenue and profits and
  28
       FIRST AMENDED COMPLAINT                    89          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 90 of 112 Page ID #:428



   1 injury to its business reputation, goodwill, and integrity as a result of IPVM’s
   2 conduct alleged herein.
   3         230. IPVM’s conduct indicates that it has no intention to stop its acts of
   4 false, misleading, and deceptive advertising regarding the Feevr system, and,
   5 unless restrained, will not do so, to X.Labs’ great and irreparable injury, for which
   6 damages would not afford adequate relief, in that they would not completely
   7 compensate for the injury to X.Labs’ business reputation, goodwill, and integrity
   8 amongst its customers and prospective customers.
   9                           EIGHTH CLAIM FOR RELIEF
  10          False Description and False Representation, 15 U.S.C. § 1125(a)
  11         231. X.Labs repeats and realleges the allegations of the foregoing
  12 Paragraphs 1 through 230, as if fully set forth herein.
  13         232. IPVM has published false, deceptive, and misleading statements of
  14 fact and false, deceptive, and misleading representations of fact about X.Labs’
  15 Feevr system in the IPVM Articles, including as to the qualities, characteristics,
  16 and performance of such system and the commercial activities and services of
  17 X.Labs. Among its numerous other false and defamatory statements regarding
  18 X.Labs and the Feevr system, IPVM has prominently, falsely, and defamatorily
  19 stated that the Feevr system “fundamentally lacks accuracy for its use” and that
  20 “false positives and negatives are highly likely” when using the Feevr system.
  21 Such statements of fact and factual representations have caused economic,
  22 business, reputational, and goodwill injury to X.Labs. On information and belief,
  23 IPVM had an economic incentive to do so because, among other things, various of
  24 its subscribers and members were and are in a competitive position vis-à-vis
  25 X.Labs and would thereby benefit from IPVM’s aforementioned statements and
  26 misrepresentations (including by further disseminating the IPVM Articles). On
  27 information and belief, some of IPVM’s subscribers and members include
  28 competitors of X.Labs who stand to gain a considerable competitive economic
       FIRST AMENDED COMPLAINT                   90            CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 91 of 112 Page ID #:429



   1 benefit from IPVM content critical to X.Labs’ Feevr system. On further
   2 information and belief, one such IPVM subscriber and member is FLIR, with
   3 whom IPVM has had a variety of communications relating to the creation and
   4 publication of content critical to X.Labs and its Feevr system. On further
   5 information and belief, the motivation for FLIR’s criticism and ultimate provision
   6 of its notice of intent to terminate its April 15, 2020 Product Supply Agreement to
   7 X.Labs stem from the fact that sales of the Feevr system may well impair sales of
   8 FLIR’s significantly more expensive thermal imaging cameras. As a result,
   9 IPVM’s statements and misrepresentations inflicted business, reputational, and
  10 goodwill injury on X.Labs to the benefits of such subscribers and members.
  11 Specifically, and without limitation, IPVM has made false, misleading, and
  12 deceptive statements and misrepresentations that the Feevr system is inaccurate
  13 and poses risks to the public and that X.Labs’ marketing of the Feevr system is
  14 misleading.
  15         233. IPVM falsely asserts in the March 31, 2020 Article that the accuracy
  16 of the Feevr system is “only ±3°C (~5.4°F)” on the sole basis that “the FLIR One
  17 Pro specifies accuracy of only ±3°C (~5.4°F), a huge range for measuring body
  18 temperature”; and further claims that “false positives and negatives are highly
  19 likely” when using the Feevr system to screen and detect individuals with elevated
  20 forehead skin temperature. IPVM, however, does not base these statements on any
  21 testing or evaluation of the actual Feevr system itself, which includes X.Labs’
  22 proprietary AI-based mobile app software. Rather, IPVM points to just one part of
  23 the Feevr system, namely, the FLIR ONE Pro camera, which IPVM asserts
  24 specifies an accuracy of “only ±3°C (~5.4°F).” IPVM then contrasts this purported
  25 accuracy of “only ±3°C (~5.4°F)” with unidentified systems which it claims to
  26 have surveyed.
  27         234. As to X.Labs’ proprietary mobile app, IPVM claims in the March 31,
  28 2020 Article—without any support—that “[t]he FLIR SDK License Agreement
       FIRST AMENDED COMPLAINT                   91         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 92 of 112 Page ID #:430



   1 prohibits the use of FLIR devices, like the FLIR ONE Pro that Feevr uses, from
   2 apps like Feevr’s,” despite acknowledging that the Feevr system does not use the
   3 FLIR SDK. IPVM’s implied statement that the Feevr system runs afoul of the
   4 FLIR SDK License Agreement is demonstrably false, as X.Labs has informed
   5 IPVM that it does not use the FLIR SDK and IPVM does not identify any
   6 information from FLIR or otherwise indicating that X.Labs uses the SDK.
   7         235. IPVM also states in the March 31, 2020 Article that it is “particularly
   8 worried about how accurate this [Feevr system] will be and how misleading much
   9 of their [X.Labs’] marketing is,” thereby falsely implying the purportedly objective
  10 conclusion that the Feevr system is inaccurate and that X.Labs’ marketing of the
  11 Feevr system is misleading and attempts to conceal the alleged inaccuracy of the
  12 Feevr system from customers and potential customers of the Feevr system.
  13         236. Subsequently, IPVM amplified its statements in the March 31, 2020
  14 Article with an April 14, 2020 Article entitled “Beware of Feevr,” in which IPVM
  15 prominently states that X.Labs “is marketing a ‘Feevr’ solution that fundamentally
  16 lacks accuracy for its use, as its thermal provider FLIR has said and IPVM testing
  17 has shown.” (emphasis added). This statement is false, defamatory, and
  18 misleading. In addition, in the April 14, 2020 Article, IPVM falsely states that the
  19 Feevr system “pose[s] risks to the public.” IPVM also misleadingly states in the
  20 April 14, 2020 Article that “Feevr has no FDA approval for this device,” “[t]he
  21 CEO of Feevr’s ‘premier US distributor’ admitted the lack of approval,” and “[t]he
  22 thermal sensor they are using is not specified nor recommended by their provider
  23 for such a ‘feevr’ application” and “Feevr cannot address this.” By these
  24 statements, IPVM falsely and defamatorily implied that the Feevr system is
  25 intended to be used for purposes requiring FDA approval, that it therefore runs
  26 afoul of FDA regulations, and that X.Labs is attempting to conceal this alleged
  27 lack of the requisite FDA approvals from customers and potential customers of the
  28 Feevr system. In addition, IPVM falsely states in the April 14, 2020 Article that
       FIRST AMENDED COMPLAINT                   92         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 93 of 112 Page ID #:431



   1 the FLIR One Pro used with the Feevr system “perform[s] inaccurately for human
   2 temperature detection” and “the FLIR One Pro they use is 10x less accurate than”
   3 an FDA approved thermal gun. IPVM also falsely states in the April 14, 2020
   4 Article that “[f]undamentally, Feevr also does not explain or justify how they are
   5 using a sensor which FLIR themselves has said is not accurate enough for thermal
   6 screening (±3°C) and getting accurate results,” that the accuracy of the Feevr
   7 system is “nowhere close enough to the precision needed to determine the fine
   8 differences between ‘normal’ body temperatures ~98°F and ‘fevers’ at ~100°F,”
   9 and that examples of the Feevr system’s imaging results show “two people on the
  10 left and center with 90-91°F temperatures are evidently dying of hypothermia or
  11 inaccuracy in measurement,” and falsely implies that the 90-91°F temperature
  12 measurements are core temperatures rather than skin temperatures. IPVM thereby
  13 false implies that the Feevr system is not sufficiently accurate to screen and detect
  14 individuals with elevated forehead skin temperature. In addition, the April 14,
  15 2020 Article is entitled “Beware of Feevr” and begins with the statement “Beware
  16 of ‘Feevr,’” followed by an image depicting the Feevr system with a large
  17 “BEWARE” warning sign stamped across the image of the Feevr system, thereby
  18 implying that there is an objective reason to believe that the Feevr system poses a
  19 risk.
  20         237. IPVM continued to amplify its false and defamatory statements in the
  21 April 17, 2020 Article, where it claims that “[p]roblems” with the Feevr system
  22 include that “Feevr is also using the wrong kind of camera,” thereby implying that
  23 the Feevr system is inaccurate. IPVM then states in the April 17, 2020 Article that
  24 “these unregulated products” “present[] a risk to the public,” thereby falsely
  25 implying that the Feevr system presents a risk to the public.
  26         238. In the May 7, 2020 Article, IPVM continued to amplify its false
  27 statements regarding the alleged inaccuracy of the Feevr system in the March 31,
  28 2020, April 14, 2020, and April 17, 2020 Articles by repeating the falsities
       FIRST AMENDED COMPLAINT                   93          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 94 of 112 Page ID #:432



   1 regarding alleged “potential issues with Feevr’s FLIR usage, both on accuracy and
   2 using the FLIR SDK” and “the FLIR One Pro they [X.Labs] use [being] 10x less
   3 accurate than” an FDA approved thermal gun (emphases added).
   4         239. Likewise, IPVM exacerbated its false statements by stating in the May
   5 20, 2020 Article that “[c]ore to this issue” of “Accuracy Concerns” “is that X.Labs
   6 says they are using a FLIR ONE Pro device that retails for ~$400, per FLIR, not
   7 recommended for human temperature / ‘feevr’ scanning because its accuracy is
   8 speciﬁed at just ~±5°F” (emphasis added).
   9         240. Thus, IPVM falsely, misleadingly, and deceptively represented to
  10 potential X.Labs customers that the Feevr system is inaccurate and poses risks to
  11 the public. Yet, in making these representations, IPVM relied on cherry-picked
  12 and distorted information about the FLIR ONE Pro camera and the Feevr system
  13 and purportedly tested only the FLIR ONE Pro component of the Feevr system.
  14 IPVM thus deliberately failed to test the actual Feevr system itself, which includes
  15 X.Labs’ proprietary AI-based mobile app software. On information and belief,
  16 IPVM knew that it was not sufficiently qualified to reliably and accurately test,
  17 evaluate, and review the Feevr system when it made and published these
  18 representations in the IPVM Articles. Alternatively, to the extent that IPVM was
  19 sufficiently qualified, it knew that its deliberate decision not to use the actual Feevr
  20 system in its purported testing, evaluation, and review was reckless, malicious, and
  21 irresponsible. Significantly, IPVM has held itself out to its subscribers and
  22 members as a specialist in the technologic assessment of AI-based thermal
  23 software systems for determining an individual’s forehead skin temperature.
  24         241. As corroborated by Dr. Briant’s testing data and results, however,
  25 IPVM’s statements were false. Critically, Dr. Briant’s testing data and results
  26 confirmed that the Feevr system is in fact accurate and reliable for its intended
  27 purpose of screening and detecting individuals with elevated forehead skin
  28 temperature and does not result in high “false positives and negatives.” Indeed,
       FIRST AMENDED COMPLAINT                    94           CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 95 of 112 Page ID #:433



   1 these data and results demonstrated that the average skin temperature
   2 measurements recorded by the Feevr units across all subjects and trials were within
   3 1°C of the average such skin temperature measurements recorded by both the FDA
   4 501K certified Extech IR200 and 320 x 240 thermal resolution Fluke Ti32. Dr.
   5 Briant’s testing data and results further demonstrated that the average skin
   6 temperature measurements recorded by the Feevr units for each individual test
   7 subject, with data for the Feevr units averaged over each trial, were generally
   8 within 1°C of the average such skin temperature measurements recorded by both
   9 the Extech IR200 and Fluke Ti32 units. In addition, Dr. Briant’s testing data and
  10 results demonstrated that the Feevr units exhibited similar levels of repeatability in
  11 terms of standard deviations in skin temperature measurements to the Extech
  12 IR200 and Fluke Ti32 units.
  13         242. IPVM’s Articles have actually deceived and, on information and
  14 belief, have the tendency to deceive a substantial segment of IPVM’s claimed
  15 “10,000+” subscribers and members, including X.Labs’ customers and prospective
  16 customers, suppliers, and development partners. Indeed, numerous X.Labs
  17 customers have terminated or suspended their sales agreements for the Feevr
  18 system and cited the IPVM Articles in doing so. On information and belief,
  19 X.Labs’ prospective customers have similarly severed their business relationships
  20 with X.Labs and will not be entering into contracts to purchase X.Labs’ Feevr
  21 system due to deception by the IPVM Articles. IPVM’s false, misleading,
  22 disparaging, and deceptive statements also caused X.Labs’ supplier, FLIR, to
  23 suspend its October 12, 2018 Product Supply Agreement with X.Labs for a period
  24 of time and to ultimately give X.Labs notice of intent to terminate its April 15,
  25 2020 Product Supply Agreement with X.Labs and caused X.Labs’ development
  26 partner, Fusus, to withdraw from its software and integration agreement to provide
  27 access control and screen integration for the Feevr system.
  28
       FIRST AMENDED COMPLAINT                    95          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 96 of 112 Page ID #:434



   1         243. On information and belief, in addition to the aforementioned benefits
   2 flowing to IPVM’s subscribers and members arising out of IPVM’s
   3 aforementioned statements and misrepresentations, IPVM has a business interest in
   4 publishing its false, misleading, and deceptive statements and misrepresentations
   5 regarding the Feevr system, for example, by generating increased IPVM
   6 membership subscription fees and increased subscriber and member traffic to its
   7 website. On information and belief, individuals who have reviewed the IPVM
   8 Articles can be expected to sign up or have signed up for IPVM’s subscription fee-
   9 based membership in order to access one or more of the Articles and other IPVM
  10 articles on similar topics.
  11         244. IPVM’s false, misleading, and deceptive statements and
  12 representations and practices are material to and influenced the decisions of
  13 X.Labs’ supplier, FLIR, and X.Labs’ development partner, Fusus, and the
  14 purchasing decisions of X.Labs’ customers and, on information and belief, X.Labs’
  15 prospective customers due to IPVM’s readership and circulation of the IPVM
  16 Articles. In addition, IPVM’s statements were material and influenced such
  17 purchasing decisions given the importance of accuracy to the Feevr system’s
  18 intended purpose of screening and detecting individuals with elevated forehead
  19 skin temperature. Various X.Labs customers have terminated or suspended their
  20 sales agreements for the Feevr system and cited the IPVM Articles in doing so. On
  21 information and belief, X.Labs’ prospective customers have similarly severed their
  22 business relationships with X.Labs and will not be entering into contracts to
  23 purchase X.Labs’ Feevr system due to the IPVM Articles. IPVM’s false,
  24 misleading, disparaging, and deceptive statements also caused X.Labs’ supplier,
  25 FLIR, to suspend its October 12, 2018 Product Supply Agreement with X.Labs for
  26 a period of time and to ultimately give X.Labs notice of intent to terminate its
  27 April 15, 2020 Product Supply Agreement with X.Labs and caused X.Labs’
  28
       FIRST AMENDED COMPLAINT                   96          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 97 of 112 Page ID #:435



   1 development partner, Fusus, to withdraw from its software and integration
   2 agreement to provide access control and screen integration for the Feevr system.
   3         245. IPVM caused the IPVM Articles and the false, misleading, and
   4 deceptive statements and representations contained therein to enter interstate
   5 commerce by publishing the IPVM Articles to its claimed “10,000+” subscription
   6 members across the U.S. and worldwide.
   7         246. As a result of IPVM’s false description and false representation,
   8 X.Labs has been and will continue to be harmed and suffer damages in an amount
   9 to be proven at trial, including, but not limited to, the revenue and profits that
  10 X.Labs would have made but for IPVM’s publication of its false, misleading, and
  11 deceptive statements. Numerous X.Labs customers have terminated or suspended
  12 their sales agreements for the Feevr system and cited the IPVM Articles in doing
  13 so. On information and belief, X.Labs’ prospective customers have similarly
  14 severed their business relationships with X.Labs and will not be entering into
  15 contracts to purchase X.Labs’ Feevr system due to the IPVM Articles. IPVM’s
  16 false, misleading, disparaging, and deceptive statements also caused X.Labs’
  17 supplier, FLIR, to suspend its October 12, 2018 Product Supply Agreement with
  18 X.Labs for a period of time and to ultimately give X.Labs notice of intent to
  19 terminate its April 15, 2020 Product Supply Agreement with X.Labs and caused
  20 X.Labs’ development partner, Fusus, to withdraw from its software and integration
  21 agreement to provide access control and screen integration for the Feevr system.
  22 Further, IPVM’s Articles have caused great and irreparable harm to X.Labs’
  23 business reputation, goodwill, and integrity.
  24         247. IPVM’s acts were undertaken intentionally and were malicious,
  25 oppressive, and/or fraudulent. Therefore, X.Labs should be awarded punitive and
  26 exemplary damages sufficient to punish IPVM and to deter similar conduct in the
  27 future.
  28
       FIRST AMENDED COMPLAINT                    97           CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 98 of 112 Page ID #:436



   1         248. IPVM’s conduct indicates that it has no intention to stop harassing
   2 X.Labs, and, unless restrained, will not do so, to X.Labs’ great and irreparable
   3 injury, for which damages would not afford adequate relief, in that they would not
   4 completely compensate for the injury to X.Labs’ business reputation, goodwill, and
   5 integrity amongst its customers and prospective customers.
   6                             NINTH CLAIM FOR RELIEF
   7   False Description and False Representation, Cal. Bus. & Prof. Code § 17500 et
   8                                          seq.
   9         249. X.Labs repeats and realleges the allegations of the foregoing
  10 Paragraphs 1 through 248, as if fully set forth herein.
  11         250. IPVM has published false, deceptive, and misleading statements of
  12 fact and false, deceptive, and misleading representations of fact about X.Labs’
  13 Feevr system in the IPVM Articles, including as to the qualities, characteristics,
  14 and performance of such system and the commercial activities and services of
  15 X.Labs. Among its numerous other false and defamatory statements regarding
  16 X.Labs and the Feevr system, IPVM has prominently, falsely, and defamatorily
  17 stated that the Feevr system “fundamentally lacks accuracy for its use” and that
  18 “false positives and negatives are highly likely” when using the Feevr system.
  19 Such statements of fact and factual representations have caused economic,
  20 business, reputational, and goodwill injury to X.Labs. On information and belief,
  21 IPVM had an economic incentive to do so because, among other things, various of
  22 its subscribers and members were and are in a competitive position vis-à-vis
  23 X.Labs and would thereby benefit from IPVM’s aforementioned statements and
  24 misrepresentations (including by further disseminating the IPVM Articles). On
  25 information and belief, some of IPVM’s subscribers and members include
  26 competitors of X.Labs who stand to gain a considerable competitive economic
  27 benefit from IPVM content critical to X.Labs’ Feevr system. On further
  28 information and belief, one such IPVM subscriber and member is FLIR, with
       FIRST AMENDED COMPLAINT                   98            CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 99 of 112 Page ID #:437



   1 whom IPVM has had a variety of communications relating to the creation and
   2 publication of content critical to X.Labs and its Feevr system. On further
   3 information and belief, the motivation for FLIR’s criticism and ultimate provision
   4 of its notice of intent to terminate its April 15, 2020 Product Supply Agreement to
   5 X.Labs stem from the fact that sales of the Feevr system may well impair sales of
   6 FLIR’s significantly more expensive thermal imaging cameras. As a result,
   7 IPVM’s statements and misrepresentations inflicted business, reputational, and
   8 goodwill injury on X.Labs to the benefits of such subscribers and members.
   9 Specifically, and without limitation, IPVM has made false, misleading, and
  10 deceptive statements and misrepresentations that the Feevr system is inaccurate
  11 and poses risks to the public and that X.Labs’ marketing of the Feevr system is
  12 misleading.
  13         251. IPVM falsely asserts in the March 31, 2020 Article that the accuracy
  14 of the Feevr system is “only ±3°C (~5.4°F)” on the sole basis that “the FLIR One
  15 Pro specifies accuracy of only ±3°C (~5.4°F), a huge range for measuring body
  16 temperature”; and further claims that “false positives and negatives are highly
  17 likely” when using the Feevr system to screen and detect individuals with elevated
  18 forehead skin temperature. IPVM, however, does not base these statements on any
  19 testing or evaluation of the actual Feevr system itself, which includes X.Labs’
  20 proprietary AI-based mobile app software. Rather, IPVM points to just one part of
  21 the Feevr system, namely, the FLIR ONE Pro camera, which IPVM asserts
  22 specifies an accuracy of “only ±3°C (~5.4°F).” IPVM then contrasts this purported
  23 accuracy of “only ±3°C (~5.4°F)” with unidentified systems which it claims to
  24 have surveyed.
  25         252. As to X.Labs’ proprietary mobile app, IPVM claims in the March 31,
  26 2020 Article—without any support—that “[t]he FLIR SDK License Agreement
  27 prohibits the use of FLIR devices, like the FLIR ONE Pro that Feevr uses, from
  28 apps like Feevr’s,” despite acknowledging that the Feevr system does not use the
       FIRST AMENDED COMPLAINT                   99         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 100 of 112 Page ID #:438



    1 FLIR SDK. IPVM’s implied statement that the Feevr system runs afoul of the
    2 FLIR SDK License Agreement is demonstrably false, as X.Labs has informed
    3 IPVM that it does not use the FLIR SDK and IPVM does not identify any
    4 information from FLIR or otherwise indicating that X.Labs uses the SDK.
    5         253. IPVM also states in the March 31, 2020 Article that it is “particularly
    6 worried about how accurate this [Feevr system] will be and how misleading much
    7 of their [X.Labs’] marketing is,” thereby falsely implying the purportedly objective
    8 conclusion that the Feevr system is inaccurate and that X.Labs’ marketing of the
    9 Feevr system is misleading and attempts to conceal the alleged inaccuracy of the
   10 Feevr system from customers and potential customers of the Feevr system.
   11         254. Subsequently, IPVM amplified its statements in the March 31, 2020
   12 Article with an April 14, 2020 Article entitled “Beware of Feevr,” in which IPVM
   13 prominently states that X.Labs “is marketing a ‘Feevr’ solution that fundamentally
   14 lacks accuracy for its use, as its thermal provider FLIR has said and IPVM testing
   15 has shown.” (emphasis added). This statement is false, defamatory, and
   16 misleading. In addition, in the April 14, 2020 Article, IPVM falsely states that the
   17 Feevr system “pose[s] risks to the public.” IPVM also misleadingly states in the
   18 April 14, 2020 Article that “Feevr has no FDA approval for this device,” “[t]he
   19 CEO of Feevr’s ‘premier US distributor’ admitted the lack of approval,” and “[t]he
   20 thermal sensor they are using is not specified nor recommended by their provider
   21 for such a ‘feevr’ application” and “Feevr cannot address this.” By these
   22 statements, IPVM falsely and defamatorily implied that the Feevr system is
   23 intended to be used for purposes requiring FDA approval, that it therefore runs
   24 afoul of FDA regulations, and that X.Labs is attempting to conceal this alleged
   25 lack of the requisite FDA approvals from customers and potential customers of the
   26 Feevr system. In addition, IPVM falsely states in the April 14, 2020 Article that
   27 the FLIR One Pro used with the Feevr system “perform[s] inaccurately for human
   28 temperature detection” and “the FLIR One Pro they use is 10x less accurate than”
        FIRST AMENDED COMPLAINT                  100         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 101 of 112 Page ID #:439



    1 an FDA approved thermal gun. IPVM also falsely states in the April 14, 2020
    2 Article that “[f]undamentally, Feevr also does not explain or justify how they are
    3 using a sensor which FLIR themselves has said is not accurate enough for thermal
    4 screening (±3°C) and getting accurate results,” that the accuracy of the Feevr
    5 system is “nowhere close enough to the precision needed to determine the fine
    6 differences between ‘normal’ body temperatures ~98°F and ‘fevers’ at ~100°F,”
    7 and that examples of the Feevr system’s imaging results show “two people on the
    8 left and center with 90-91°F temperatures are evidently dying of hypothermia or
    9 inaccuracy in measurement,” and falsely implies that the 90-91°F temperature
   10 measurements are core temperatures rather than skin temperatures. IPVM thereby
   11 false implies that the Feevr system is not sufficiently accurate to screen and detect
   12 individuals with elevated forehead skin temperature. In addition, the April 14,
   13 2020 Article is entitled “Beware of Feevr” and begins with the statement “Beware
   14 of ‘Feevr,’” followed by an image depicting the Feevr system with a large
   15 “BEWARE” warning sign stamped across the image of the Feevr system, thereby
   16 implying that there is an objective reason to believe that the Feevr system poses a
   17 risk.
   18         255. IPVM continued to amplify its false and defamatory statements in the
   19 April 17, 2020 Article, where it claims that “[p]roblems” with the Feevr system
   20 include that “Feevr is also using the wrong kind of camera,” thereby implying that
   21 the Feevr system is inaccurate. IPVM then states in the April 17, 2020 Article that
   22 “these unregulated products” “present[] a risk to the public,” thereby falsely
   23 implying that the Feevr system presents a risk to the public.
   24         256. In the May 7, 2020 Article, IPVM continued to amplify its false
   25 statements regarding the alleged inaccuracy of the Feevr system in the March 31,
   26 2020, April 14, 2020, and April 17, 2020 Articles by repeating the falsities
   27 regarding alleged “potential issues with Feevr’s FLIR usage, both on accuracy and
   28
        FIRST AMENDED COMPLAINT                   101         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 102 of 112 Page ID #:440



    1 using the FLIR SDK” and “the FLIR One Pro they [X.Labs] use [being] 10x less
    2 accurate than” an FDA approved thermal gun (emphases added).
    3         257. Likewise, IPVM exacerbated its false statements by stating in the May
    4 20, 2020 Article that “[c]ore to this issue” of “Accuracy Concerns” “is that X.Labs
    5 says they are using a FLIR ONE Pro device that retails for ~$400, per FLIR, not
    6 recommended for human temperature / ‘feevr’ scanning because its accuracy is
    7 speciﬁed at just ~±5°F” (emphasis added).
    8         258. As corroborated by Dr. Briant’s testing data and results, however,
    9 IPVM’s statements were false. Critically, Dr. Briant’s testing data and results
   10 confirmed that the Feevr system is in fact accurate and reliable for its intended
   11 purpose of screening and detecting individuals with elevated forehead skin
   12 temperature and does not result in high “false positives and negatives.” Indeed,
   13 these data and results demonstrated that the average skin temperature
   14 measurements recorded by the Feevr units across all subjects and trials were within
   15 1°C of the average such skin temperature measurements recorded by both the FDA
   16 501K certified Extech IR200 and 320 x 240 thermal resolution Fluke Ti32. Dr.
   17 Briant’s testing data and results further demonstrated that the average skin
   18 temperature measurements recorded by the Feevr units for each individual test
   19 subject, with data for the Feevr units averaged over each trial, were generally
   20 within 1°C of the average such skin temperature measurements recorded by both
   21 the Extech IR200 and Fluke Ti32 units. In addition, Dr. Briant’s testing data and
   22 results demonstrated that the Feevr units exhibited similar levels of repeatability in
   23 terms of standard deviations in skin temperature measurements to the Extech
   24 IR200 and Fluke Ti32 units.
   25         259. IPVM knew that these statements were false, misleading, deceptive,
   26 disparaging, and defamatory and acted with reckless disregard of the truth or
   27 falsity of these statements. In making its false and defamatory representations,
   28 IPVM relied on cherry-picked and distorted information about the FLIR ONE Pro
        FIRST AMENDED COMPLAINT                   102          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 103 of 112 Page ID #:441



    1 camera and the Feevr system and purportedly tested only the FLIR ONE Pro
    2 component of the Feevr system. IPVM thus deliberately failed to test the actual
    3 Feevr system itself, which includes X.Labs’ proprietary AI-based mobile app
    4 software. On information and belief, IPVM knew that it was not sufficiently
    5 qualified to reliably and accurately test, evaluate, and review the Feevr system
    6 when it made and published these representations in the IPVM Articles.
    7 Alternatively, to the extent that IPVM was sufficiently qualified, it knew that its
    8 deliberate decision not to use the actual Feevr system in its purported testing,
    9 evaluation, and review was reckless, malicious, and irresponsible. Significantly,
   10 IPVM has held itself out to its subscribers and members as a specialist in the
   11 technologic assessment of AI-based thermal software systems for determining an
   12 individual’s forehead skin temperature.
   13         260. IPVM’s Articles have actually deceived and, on information and
   14 belief, are likely to deceive a substantial segment of IPVM’s claimed “10,000+”
   15 subscribers and members, including X.Labs’ customers and prospective customers,
   16 suppliers, and development partners. Indeed, numerous X.Labs customers have
   17 terminated or suspended their sales agreements for the Feevr system and cited the
   18 IPVM Articles in doing so. On information and belief, X.Labs’ prospective
   19 customers have similarly severed their business relationships with X.Labs and will
   20 not be entering into contracts to purchase X.Labs’ Feevr system due to deception
   21 by the IPVM Articles. IPVM’s false, misleading, disparaging, and deceptive
   22 statements also caused X.Labs’ supplier, FLIR, to suspend its October 12, 2018
   23 Product Supply Agreement with X.Labs for a period of time and to ultimately give
   24 X.Labs notice of intent to terminate its April 15, 2020 Product Supply Agreement
   25 with X.Labs and caused X.Labs’ development partner, Fusus, to withdraw from its
   26 software and integration agreement to provide access control and screen
   27 integration for the Feevr system.
   28
        FIRST AMENDED COMPLAINT                   103         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 104 of 112 Page ID #:442



    1         261. On information and belief, in addition to the aforementioned benefits
    2 flowing to IPVM’s subscribers and members arising out of IPVM’s
    3 aforementioned statements and misrepresentations, IPVM has a business interest in
    4 publishing its false, misleading, and deceptive statements and misrepresentations
    5 regarding the Feevr system, for example, by generating increased IPVM
    6 membership subscription fees and increased subscriber and member traffic to its
    7 website. On information and belief, individuals who have reviewed the IPVM
    8 Articles can be expected to sign up or have signed up for IPVM’s subscription fee-
    9 based membership in order to access one or more of the Articles and other IPVM
   10 articles on similar topics.
   11         262. IPVM’s false, misleading, and deceptive statements and
   12 representations and practices are material to and influenced the decisions of
   13 X.Labs’ supplier, FLIR, and X.Labs’ development partner, Fusus, and the
   14 purchasing decisions of X.Labs’ customers and, on information and belief, X.Labs’
   15 prospective customers due to IPVM’s readership and circulation of the IPVM
   16 Articles. In addition, IPVM’s statements were material and influenced such
   17 purchasing decisions given the importance of accuracy to the Feevr system’s
   18 intended purpose of screening and detecting individuals with elevated forehead
   19 skin temperature. Various X.Labs customers have terminated or suspended their
   20 sales agreements for the Feevr system and cited the IPVM Articles in doing so. On
   21 information and belief, X.Labs’ prospective customers have similarly severed their
   22 business relationships with X.Labs and will not be entering into contracts to
   23 purchase X.Labs’ Feevr system due to the IPVM Articles. IPVM’s false,
   24 misleading, disparaging, and deceptive statements also caused X.Labs’ supplier,
   25 FLIR, to suspend its October 12, 2018 Product Supply Agreement with X.Labs for
   26 a period of time and to ultimately give X.Labs notice of intent to terminate its
   27 April 15, 2020 Product Supply Agreement with X.Labs and caused X.Labs’
   28
        FIRST AMENDED COMPLAINT                   104         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 105 of 112 Page ID #:443



    1 development partner, Fusus, to withdraw from its software and integration
    2 agreement to provide access control and screen integration for the Feevr system.
    3         263. IPVM made and disseminated and caused the making and
    4 dissemination of the IPVM Articles and the false, misleading, and deceptive
    5 statements and representations contained therein in and from the State of California
    6 and across the U.S. and worldwide by publishing the IPVM Articles to its claimed
    7 “10,000+” subscription members across the U.S. and worldwide.
    8         264. As a result of IPVM’s false description and false representation,
    9 X.Labs has been and will continue to be harmed and suffer damages in an amount
   10 to be proven at trial, including, but not limited to, the revenue and profits that
   11 X.Labs would have made but for IPVM’s publication of its false, misleading, and
   12 deceptive statements. Numerous X.Labs customers have terminated or suspended
   13 their sales agreements for the Feevr system and cited the IPVM Articles in doing
   14 so. On information and belief, X.Labs’ prospective customers have similarly
   15 severed their business relationships with X.Labs and will not be entering into
   16 contracts to purchase X.Labs’ Feevr system due to the IPVM Articles. IPVM’s
   17 false, misleading, disparaging, and deceptive statements also caused X.Labs’
   18 supplier, FLIR, to suspend its October 12, 2018 Product Supply Agreement with
   19 X.Labs for a period of time and to ultimately give X.Labs notice of intent to
   20 terminate its April 15, 2020 Product Supply Agreement with X.Labs and caused
   21 X.Labs’ development partner, Fusus, to withdraw from its software and integration
   22 agreement to provide access control and screen integration for the Feevr system.
   23 Further, IPVM’s Articles have caused great and irreparable harm to X.Labs’
   24 business reputation, goodwill, and integrity.
   25         265. IPVM’s acts were undertaken intentionally and were malicious,
   26 oppressive, and/or fraudulent. Therefore, X.Labs should be awarded punitive and
   27 exemplary damages sufficient to punish IPVM and to deter similar conduct in the
   28 future.
        FIRST AMENDED COMPLAINT                    105          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 106 of 112 Page ID #:444



    1         266. IPVM’s actions hereinabove alleged are acts of false description and
    2 false representation within the meaning of Cal. Bus. & Prof. Code § 17500 et seq.
    3 As such, X.Labs is entitled to injunctive relief to prohibit IPVM from any further
    4 and continued false, misleading, and deceptive advertising regarding the Feevr
    5 system under Cal. Bus. & Prof. Code § 17535. X.Labs is informed and believes
    6 that IPVM will continue to make false, misleading, and deceptive representations
    7 regarding the Feevr system to X.Labs’ customers and prospective customers,
    8 suppliers, and development partners unless and until the court orders IPVM to
    9 cease and desist.
   10                               PRAYER FOR RELIEF
   11         WHEREFORE, X.Labs respectfully requests the Court to enter judgment in
   12 favor of X.Labs and against IPVM as to all claims asserted herein as follows:
   13         First Claim for Relief:
   14         A.    Granting a judgment that IPVM has violated California common law
   15               against intentional interference with contractual relations;
   16         B.    Granting injunctive relief, including a preliminary injunction and
   17               permanent injunction to prevent IPVM from engaging in all ongoing
   18               and future actual and threatened acts of interference with X.Labs’
   19               existing contractual and business relationships;
   20         C.    Ordering IPVM to pay damages to X.Labs for all losses and injuries,
   21               including compensatory damages according to proof in an amount to
   22               be determined at trial;
   23         D.    Awarding punitive damages against IPVM sufficient to punish IPVM
   24               for its willful misconduct as alleged herein;
   25         E.    Awarding to X.Labs its reasonable attorneys’ fees and costs incurred
   26               in this matter, together with pre-judgment and post-judgment interest
   27               and costs as fixed by the Court; and
   28
        FIRST AMENDED COMPLAINT                   106          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 107 of 112 Page ID #:445



    1        F.    For any and all other relief in accordance with proof or which is
    2              equitable and proper.
    3        Second Claim for Relief:
    4        A.    Granting a judgment that IPVM has violated California common law
    5              against intentional interference with prospective economic relations;
    6        B.    Granting injunctive relief, including a preliminary injunction and
    7              permanent injunction to prevent IPVM from engaging in all ongoing
    8              and future actual and threatened acts of interference with X.Labs’
    9              future contractual and business relationships;
   10        C.    Ordering IPVM to pay damages to X.Labs for all losses and injuries,
   11              including compensatory damages according to proof in an amount to
   12              be determined at trial;
   13        D.    Awarding punitive damages against IPVM sufficient to punish IPVM
   14              for its willful misconduct as alleged herein;
   15        E.    Awarding to X.Labs its reasonable attorneys’ fees and costs incurred
   16              in this matter, together with pre-judgment and post-judgment interest
   17              and costs as fixed by the Court; and
   18        F.    For any and all other relief in accordance with proof or which is
   19              equitable and proper.
   20        Third Claim for Relief:
   21        A.    Granting a judgment that IPVM has violated California common law
   22              against negligent interference with prospective economic relations;
   23        B.    Granting injunctive relief, including a preliminary injunction and
   24              permanent injunction to prevent IPVM from engaging in all ongoing
   25              and future actual and threatened acts of interference with X.Labs’
   26              future contractual and business relationships;
   27
   28
        FIRST AMENDED COMPLAINT                  107         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 108 of 112 Page ID #:446



    1        C.    Ordering IPVM to pay damages to X.Labs for all losses and injuries,
    2              including compensatory damages according to proof in an amount to
    3              be determined at trial;
    4        D.    Awarding to X.Labs its reasonable attorneys’ fees and costs incurred
    5              in this matter, together with pre-judgment and post-judgment interest
    6              and costs as fixed by the Court; and
    7        E.    For any and all other relief in accordance with proof or which is
    8              equitable and proper.
    9        Fourth Claim for Relief:
   10        A.    Granting a judgment that IPVM has violated Cal. Civ. Code § 44 et
   11              seq. and California common law against defamation;
   12        B.    Granting injunctive relief, including a preliminary injunction and
   13              permanent injunction to prevent IPVM from engaging in all ongoing
   14              and future actual and threatened acts of defamation;
   15        C.    Ordering IPVM to pay damages to X.Labs for all losses and injuries,
   16              including compensatory damages according to proof in an amount to
   17              be determined at trial;
   18        D.    Awarding punitive damages against IPVM sufficient to punish IPVM
   19              for its willful misconduct as alleged herein;
   20        E.    Awarding to X.Labs its reasonable attorneys’ fees and costs incurred
   21              in this matter, together with pre-judgment and post-judgment interest
   22              and costs as fixed by the Court; and
   23        F.    For any and all other relief in accordance with proof or which is
   24              equitable and proper.
   25        Fifth Claim for Relief:
   26        A.    Granting a judgment that IPVM has violated California common law
   27              against trade libel;
   28
        FIRST AMENDED COMPLAINT                  108         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 109 of 112 Page ID #:447



    1        B.    Granting injunctive relief, including a preliminary injunction and
    2              permanent injunction to prevent IPVM from engaging in all ongoing
    3              and future actual and threatened acts of trade libel;
    4        C.    Ordering IPVM to pay damages to X.Labs for all losses and injuries,
    5              including compensatory damages according to proof in an amount to
    6              be determined at trial;
    7        D.    Awarding punitive damages against IPVM sufficient to punish IPVM
    8              for its willful misconduct as alleged herein;
    9        E.    Awarding to X.Labs its reasonable attorneys’ fees and costs incurred
   10              in this matter, together with pre-judgment and post-judgment interest
   11              and costs as fixed by the Court; and
   12        F.    For any and all other relief in accordance with proof or which is
   13              equitable and proper.
   14        Sixth Claim for Relief:
   15        A.    Granting a judgment that IPVM has violated Cal. Bus. & Prof. Code §
   16              17200 et seq.;
   17        B.    Granting injunctive relief, including a preliminary injunction and
   18              permanent injunction to prevent IPVM from engaging in all ongoing
   19              and future actual and threatened acts of unfair competition;
   20        C.    Awarding damages for unjust enrichment to X.Labs, including
   21              disgorgement of IPVM’s profits and/or other unjust enrichment in an
   22              amount to be determined at trial;
   23        D.    Awarding to X.Labs its reasonable attorneys’ fees and costs incurred
   24              in this matter, together with pre-judgment and post-judgment interest
   25              and costs as fixed by the Court; and
   26        E.    For any and all other relief in accordance with proof or which is
   27              equitable and proper.
   28
        FIRST AMENDED COMPLAINT                  109          CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 110 of 112 Page ID #:448



    1        Seventh Claim for Relief:
    2        A.    Granting a judgment that IPVM has violated California common law
    3              against unfair competition;
    4        B.    Granting injunctive relief, including a preliminary injunction and
    5              permanent injunction to prevent IPVM from engaging in all ongoing
    6              and future actual and threatened acts of unfair competition;
    7        C.    Awarding damages for unjust enrichment to X.Labs, including
    8              disgorgement of IPVM’s profits and/or other unjust enrichment in an
    9              amount to be determined at trial;
   10        D.    Awarding to X.Labs its reasonable attorneys’ fees and costs incurred
   11              in this matter, together with pre-judgment and post-judgment interest
   12              and costs as fixed by the Court; and
   13        E.    For any and all other relief in accordance with proof or which is
   14              equitable and proper.
   15        Eighth Claim for Relief:
   16        A.    Granting a judgment that IPVM has violated Section 43(a) of the
   17              Lanham Act (15 U.S.C. § 1125(a));
   18        B.    Granting injunctive relief, including a preliminary injunction and
   19              permanent injunction to prevent IPVM from engaging in all ongoing
   20              and future actual and threatened acts of false description and false
   21              representation;
   22        C.    Ordering IPVM to pay damages to X.Labs for all losses and injuries
   23              and unjust enrichment, including compensatory damages according to
   24              proof and disgorgement of IPVM’s profits and/or other unjust
   25              enrichment in an amount to be determined at trial;
   26        D.    Awarding punitive damages against IPVM sufficient to punish IPVM
   27              for its willful misconduct as alleged herein;
   28
        FIRST AMENDED COMPLAINT                  110         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 111 of 112 Page ID #:449



    1         E.    Awarding to X.Labs its reasonable attorneys’ fees and costs incurred
    2               in this matter, together with pre-judgment and post-judgment interest
    3               and costs as fixed by the Court; and
    4         F.    For any and all other relief in accordance with proof or which is
    5               equitable and proper.
    6         Ninth Claim for Relief:
    7         A.    Granting a judgment that IPVM has violated Cal. Bus. & Prof. Code §
    8               17500 et seq.;
    9         B.    Granting injunctive relief, including a preliminary injunction and
   10               permanent injunction to prevent IPVM from engaging in all ongoing
   11               and future actual and threatened acts of false description and false
   12               representation;
   13         C.    Ordering IPVM to pay damages to X.Labs for all losses and injuries
   14               and unjust enrichment, including compensatory damages according to
   15               proof and disgorgement of IPVM’s profits and/or other unjust
   16               enrichment in an amount to be determined at trial;
   17         D.    Awarding punitive damages against IPVM sufficient to punish IPVM
   18               for its willful misconduct as alleged herein;
   19         E.    Awarding to X.Labs its reasonable attorneys’ fees and costs incurred
   20               in this matter, together with pre-judgment and post-judgment interest
   21               and costs as fixed by the Court; and
   22         F.    For any and all other relief in accordance with proof or which is
   23               equitable and proper.
   24                                   JURY DEMAND
   25         Pursuant to Federal Rule of Civil Procedure 38 and Central District of
   26 California Local Rule 38-1, X.Labs demands a trial by jury on all issues so triable.
   27
   28
        FIRST AMENDED COMPLAINT                   111         CASE NO. 2:20-CV-4093-JAK-PLA
Case 2:20-cv-04093-SB-PLA Document 23 Filed 07/23/20 Page 112 of 112 Page ID #:450



    1 Dated: July 23, 2020             WILSON SONSINI GOODRICH & ROSATI
                                       Professional Corporation
    2
    3
                                       By: /s/ Edward G. Poplawski
    4                                          Edward G. Poplawski
                                               Lisa D. Zang
    5
                                       Attorneys for Plaintiff
    6                                  Royal Holdings Technologies Corp.
                                       d/b/a X.Labs
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        FIRST AMENDED COMPLAINT              112        CASE NO. 2:20-CV-4093-JAK-PLA
